Exhibit 10.1

 

AMENDED AND RESTATED DECLARATION OF TRUST

 

OF

 

TIDELANDS STATUTORY TRUST II

 

Dated as of June 20, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

INTERPRETATION AND DEFINITIONS

 

 

 

 

 

Section 1.1.

 

Definitions

 

1

 

 

 

 

 

ARTICLE II

ORGANIZATION

 

 

 

 

 

Section 2.1.

 

Name

 

10

Section 2.2.

 

Office

 

10

Section 2.3.

 

Purpose

 

10

Section 2.4.

 

Authority

 

10

Section 2.5.

 

Title to Property of the Trust

 

11

Section 2.6.

 

Powers and Duties of the Trustees and the Administrators

 

11

Section 2.7.

 

Prohibition of Actions by the Trust and the Trustees

 

15

Section 2.8.

 

Powers and Duties of the Institutional Trustee

 

16

Section 2.9.

 

Certain Duties and Responsibilities of the Trustees and the Administrators

 

18

Section 2.10.

 

Certain Rights of Institutional Trustee

 

20

Section 2.11.

 

Delaware Trustee

 

22

Section 2.12.

 

Execution of Documents

 

22

Section 2.13.

 

Not Responsible for Recitals or Issuance of Securities

 

22

Section 2.14.

 

Duration of Trust

 

23

Section 2.15.

 

Mergers

 

23

 

 

 

 

 

ARTICLE III

SPONSOR

 

 

 

 

 

Section 3.1.

 

Sponsor’s Purchase of Common Securities

 

25

Section 3.2.

 

Responsibilities of the Sponsor

 

25

 

 

 

 

 

ARTICLE IV

TRUSTEES AND ADMINISTRATORS

 

 

 

 

 

Section 4.1.

 

Number of Trustees

 

25

Section 4.2.

 

Delaware Trustee

 

25

Section 4.3.

 

Institutional Trustee; Eligibility

 

26

Section 4.4.

 

Administrators

 

26

Section 4.5.

 

Appointment, Removal and Resignation of the Trustees and the Administrators

 

27

Section 4.6.

 

Vacancies Among Trustees

 

28

Section 4.7.

 

Effect of Vacancies

 

29

Section 4.8.

 

Meetings of the Trustees and the Administrators

 

29

Section 4.9.

 

Delegation of Power

 

29

Section 4.10.

 

Merger, Conversion, Consolidation or Succession to Business

 

30

 

--------------------------------------------------------------------------------


 

ARTICLE V

DISTRIBUTIONS

 

 

 

 

 

Section 5.1.

 

Distributions

 

30

 

 

 

 

 

ARTICLE VI

ISSUANCE OF SECURITIES

 

 

 

 

 

Section 6.1.

 

General Provisions Regarding Securities

 

30

Section 6.2.

 

Paying Agent, Transfer Agent, Calculation Agent and Registrar

 

32

Section 6.3.

 

Form and Dating

 

32

Section 6.4.

 

Book-Entry Capital Securities

 

33

Section 6.5.

 

Mutilated, Destroyed, Lost or Stolen Certificates

 

36

Section 6.6.

 

Temporary Certificates

 

36

Section 6.7.

 

Cancellation

 

36

Section 6.8.

 

Rights of Holders; Waivers of Past Defaults

 

37

 

 

 

 

 

ARTICLE VII

DISSOLUTION AND TERMINATION OF TRUST

 

 

 

 

 

Section 7.1.

 

Dissolution and Termination of Trust

 

38

 

 

 

 

 

ARTICLE VIII

TRANSFER OF INTERESTS

 

 

 

 

 

Section 8.1.

 

General

 

39

Section 8.2.

 

Transfer Procedures and Restrictions

 

41

Section 8.3.

 

Deemed Security Holders

 

44

Section 8.4.

 

Transfer of Initial Securities

 

44

Section 8.5.

 

Exchange of Capital Securities by Sponsor or its Affiliates

 

45

Section 8.6.

 

Obligation of the Trust to Eliminate a DTC Deliver Order Chill in Certain
Circumstances

 

46

 

 

 

 

 

ARTICLE IX

LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES, TRUSTEES OR OTHERS

 

 

 

 

 

Section 9.1.

 

Liability

 

47

Section 9.2.

 

Exculpation

 

47

Section 9.3.

 

Fiduciary Duty

 

47

Section 9.4.

 

Indemnification

 

48

Section 9.5.

 

Outside Businesses

 

51

Section 9.6.

 

Compensation; Fee

 

51

 

 

 

 

 

ARTICLE X

ACCOUNTING

 

 

 

 

 

Section 10.1.

 

Fiscal Year

 

52

Section 10.2.

 

Certain Accounting Matters

 

52

 

ii

--------------------------------------------------------------------------------


 

Section 10.3.

 

Banking

 

53

Section 10.4.

 

Withholding

 

54

 

 

 

 

 

ARTICLE XI

AMENDMENTS AND MEETINGS

 

 

 

 

 

Section 11.1.

 

Amendments

 

54

Section 11.2.

 

Meetings of the Holders of the Securities; Action by Written Consent

 

56

 

 

 

 

 

ARTICLE XII

REPRESENTATIONS OF INSTITUTIONAL TRUSTEE AND DELAWARE TRUSTEE

 

 

 

 

 

Section 12.1.

 

Representations and Warranties of Institutional Trustee

 

57

Section 12.2.

 

Representations and Warranties of Delaware Trustee

 

58

 

 

 

 

 

ARTICLE XIII

MISCELLANEOUS

 

 

 

 

 

Section 13.1.

 

Notices

 

59

Section 13.2.

 

Governing Law

 

60

Section 13.3.

 

Submission to Jurisdiction

 

60

Section 13.4.

 

Intention of the Parties

 

61

Section 13.5.

 

Headings

 

61

Section 13.6.

 

Successors and Assigns

 

61

Section 13.7.

 

Partial Enforceability

 

61

Section 13.8.

 

Counterparts

 

61

 

 

 

 

 

ANNEXES AND EXHIBITS

 

 

 

 

 

ANNEX I

 

Terms of Capital Securities and Common Securities

 

 

 

 

 

 

 

EXHIBIT A-1

 

Form of Capital Security Certificate

 

 

EXHIBIT A-2

 

Form of Common Security Certificate

 

 

EXHIBIT B

 

Form of Administrator’s Certificate of the Trust

 

 

EXHIBIT C

 

Form of Transferee Certificate to be Executed by Accredited Investors

 

 

EXHIBIT D

 

Form of Transferor Certificate to be Executed for QIBs

 

 

EXHIBIT E

 

Form of Transferee Certificate to be Executed by Non-U.S. Persons

 

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED DECLARATION OF TRUST

 

OF

 

TIDELANDS STATUTORY TRUST II

 

June 20, 2008

 

AMENDED AND RESTATED DECLARATION OF TRUST (as amended or supplemented from time
to time in accordance with the terms hereof, this “Declaration”), dated and
effective as of June 20, 2008, by the Trustees (as defined herein), the
Administrators (as defined herein), the Sponsor (as defined herein) and the
holders from time to time of undivided beneficial interests in the assets of the
Trust (as defined herein) to be issued pursuant to this Declaration.

 

WHEREAS, certain of the Trustees and the Sponsor established Tidelands Statutory
Trust II (the “Trust”), a statutory trust under the Statutory Trust Act (as
defined herein), pursuant to a Declaration of Trust, dated as of June 13, 2008
(the “Original Declaration”), and a Certificate of Trust filed with the
Secretary of State of the State of Delaware on June 13, 2008, for the sole
purpose of issuing and selling the Securities (as defined herein) representing
undivided beneficial interests in the assets of the Trust, investing the
proceeds thereof in the Debentures (as defined herein) of the Debenture Issuer
(as defined herein) and engaging in those activities necessary, advisable or
incidental thereto;

 

WHEREAS, as of the date hereof, no interests in the assets of the Trust have
been issued; and

 

WHEREAS, all of the Trustees, the Administrators and the Sponsor, by this
Declaration, amend and restate each and every term and provision of the Original
Declaration.

 

NOW, THEREFORE, it being the intention of the parties hereto to continue the
Trust as a statutory trust under the Statutory Trust Act and that this
Declaration constitutes the governing instrument of such statutory trust, and
that all assets contributed to the Trust will be held in trust for the benefit
of the holders, from time to time, of the Securities, subject to the provisions
of this Declaration, and, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties, intending to be legally bound hereby, amend and
restate in its entirety the Original Declaration and agree as follows:

 


ARTICLE I


 


INTERPRETATION AND DEFINITIONS


 


SECTION 1.1.  DEFINITIONS.  UNLESS THE CONTEXT OTHERWISE REQUIRES:


 


(A)           CAPITALIZED TERMS USED IN THIS DECLARATION BUT NOT DEFINED IN THE
PREAMBLE ABOVE OR ELSEWHERE HEREIN HAVE THE RESPECTIVE MEANINGS ASSIGNED TO THEM
IN THIS SECTION 1.1 OR, IF NOT DEFINED IN THIS SECTION 1.1 OR ELSEWHERE HEREIN,
IN THE INDENTURE;


 

--------------------------------------------------------------------------------



 


(B)           A TERM DEFINED ANYWHERE IN THIS DECLARATION HAS THE SAME MEANING
THROUGHOUT;


 


(C)           ALL REFERENCES TO “THE DECLARATION” OR “THIS DECLARATION” ARE TO
THIS DECLARATION AND EACH ANNEX AND EXHIBIT HERETO, AS MODIFIED, SUPPLEMENTED OR
AMENDED FROM TIME TO TIME;


 


(D)           ALL REFERENCES IN THIS DECLARATION TO ARTICLES AND SECTIONS AND
ANNEXES AND EXHIBITS ARE TO ARTICLES AND SECTIONS OF AND ANNEXES AND EXHIBITS TO
THIS DECLARATION UNLESS OTHERWISE SPECIFIED;


 


(E)           A TERM DEFINED IN THE TRUST INDENTURE ACT (AS DEFINED HEREIN) HAS
THE SAME MEANING WHEN USED IN THIS DECLARATION UNLESS OTHERWISE DEFINED IN THIS
DECLARATION OR UNLESS THE CONTEXT OTHERWISE REQUIRES; AND


 


(F)            A REFERENCE TO THE SINGULAR INCLUDES THE PLURAL AND VICE VERSA.


 

“Additional Amounts” has the meaning set forth in Section 3.06 of the Indenture.

 

“Administrative Action” has the meaning set forth in paragraph 4(a) of Annex I.

 

“Administrators” means each of Robert E. Coffee, Jr., Alan W. Jackson and Thomas
H. Lyles, solely in such Person’s capacity as Administrator of the Trust
continued hereunder and not in such Person’s individual capacity, or such
Administrator’s successor in interest in such capacity, or any successor
appointed as herein provided.

 

“Affiliate” has the same meaning as given to that term in Rule 405 under the
Securities Act or any successor rule thereunder.

 

“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Book-Entry Capital Security, the rules and procedures of
the Depositary for such Book-Entry Capital Security, in each case to the extent
applicable to such transaction and as in effect from time to time.

 

“Authorized Officer” of a Person means any Person that is authorized to bind
such Person.

 

“Bankruptcy Event” means, with respect to any Person:

 

(a)           a court having jurisdiction in the premises enters a decree or
order for relief in respect of such Person in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appoints a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person or for any substantial part of
its property, or orders the winding-up or liquidation of its affairs, and such
decree, appointment or order remains unstayed and in effect for a period of 90
consecutive days; or

 

(b)           such Person commences a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, consents
to the entry of an

 

 

2

--------------------------------------------------------------------------------


 

order for relief in an involuntary case under any such law, or consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of such Person or of
any substantial part of its property, or makes any general assignment for the
benefit of creditors, or fails generally to pay its debts as they become due.

 

“Beneficial Owner” means each Person who is the beneficial owner of Book-Entry
Capital Securities as reflected in the records of the Depositary or, if a
Depositary Participant is not the beneficial owner, then the beneficial owner as
reflected in the records of the applicable Depositary Participant.

 

“Book-Entry Capital Security” means a Capital Security the ownership and
transfers of which shall be reflected and made, as applicable, through book
entries by the Depositary.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which banking institutions in Wilmington, Delaware, The City of New York or
Charleston, South Carolina are permitted or required by law or executive order
to close.

 

“Calculation Agent” has the meaning set forth in Section 1.01 of the Indenture.

 

“Capital Securities” has the meaning set forth in Section 6.1(a).

 

“Capital Securities Subscription Agreement” means the subscription agreement
relating to the offer and sale of the Capital Securities.

 

“Capital Security Certificate” means a definitive Certificate registered in the
name of the Holder representing a Capital Security substantially in the form of
Exhibit A-1.

 

“Capital Treatment Event” has the meaning set forth in paragraph 4(a) of
Annex I.

 

“Certificate” means any certificate evidencing Securities.

 

“Certificate of Trust” means the certificate of trust filed with the Secretary
of State of the State of Delaware with respect to the Trust, as amended and
restated from time to time.

 

“Closing Date” has the meaning set forth in the Capital Securities Subscription
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor legislation.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Securities” has the meaning set forth in Section 6.1(a).

 

“Common Security Certificate” means a definitive Certificate registered in the
name of the Holder representing a Common Security substantially in the form of
Exhibit A-2.

 

3

--------------------------------------------------------------------------------


 

“Company Indemnified Person” means (a) any Administrator, (b) any Affiliate of
any Administrator, (c) any officers, directors, shareholders, members, partners,
employees, representatives or agents of any Administrator or (d) any officer,
employee or agent of the Trust or its Affiliates.

 

“Corporate Trust Office” means the office of the Institutional Trustee at which
at any particular time its corporate trust business shall be principally
administered, which at all times shall be located within the United States and
at the time of execution of this Declaration shall be Rodney Square North, 1100
North Market Street, Wilmington, DE 19890-0001, Attention: Corporate Capital
Markets.

 

“Coupon Rate” has the meaning set forth in paragraph 2(a) of Annex I.

 

“Covered Person” means (a) any Administrator, officer, director, shareholder,
partner, member, representative, employee or agent of the Trust or the Trust’s
Affiliates or (b) any Holder of Securities.

 

“Debenture Issuer” means Tidelands Bancshares, Inc., a bank holding company
incorporated in South Carolina, in its capacity as issuer of the Debentures
under the Indenture, and any permitted successor under the Indenture.

 

“Debenture Trustee” means Wilmington Trust Company, a Delaware banking
corporation, not in its individual capacity but solely as trustee under the
Indenture until a successor is appointed thereunder, and thereafter means such
successor trustee.

 

“Debentures” means the Fixed/Floating Rate Junior Subordinated Debt Securities
due 2038 to be issued by the Debenture Issuer under the Indenture.

 

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Deferred Interest” means any interest on the Debentures that would have been
overdue and unpaid for more than one Distribution Payment Date but for the
imposition of an Extension Period, and the interest that shall accrue (to the
extent that the payment of such interest is legally enforceable) on such
interest at the Coupon Rate applicable during such Extension Period, compounded
quarterly from the date on which such Deferred Interest would otherwise have
been due and payable until paid or made available for payment.

 

“Definitive Capital Securities” means any Capital Securities in definitive form
issued by the Trust.

 

“Delaware Trustee” has the meaning set forth in Section 4.2.

 

“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Sponsor.  DTC will be the
initial Depositary.

 

4

--------------------------------------------------------------------------------


 

“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with or on behalf of
the Depositary.

 

“Direct Action” has the meaning set forth in Section 2.8(e).

 

“Distribution” means a distribution payable to Holders of Securities in
accordance with Section 5.1.

 

“Distribution Payment Date” has the meaning set forth in paragraph 2(e) of Annex
I.

 

“Distribution Period” has the meaning set forth in paragraph 2(a) of Annex I.

 

“DTC” means The Depository Trust Company or any successor thereto.

 

“Event of Default” means the occurrence of an Indenture Event of Default.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor legislation.

 

“Extension Period” has the meaning set forth in paragraph 2(e) of Annex I.

 

“Federal Reserve” has the meaning set forth in paragraph 3 of Annex I.

 

“Fiduciary Indemnified Person” shall mean each of the Institutional Trustee
(including in its individual capacity), the Delaware Trustee (including in its
individual capacity), any Affiliate of the Institutional Trustee or the Delaware
Trustee, and any officers, directors, shareholders, members, partners,
employees, representatives, custodians, nominees or agents of the Institutional
Trustee or the Delaware Trustee.

 

“Fiscal Year” has the meaning set forth in Section 10.1.

 

“Global Capital Security” means a global Certificate evidencing ownership of
Book-Entry Capital Securities.

 

“Guarantee” means the Guarantee Agreement, dated as of the Closing Date, of the
Sponsor (the “Guarantor”) in respect of the Capital Securities.

 

“Holder” means a Person in whose name a Certificate representing a Security is
registered on the Securities Register maintained by or on behalf of the
Registrar, such Person being a beneficial owner within the meaning of the
Statutory Trust Act.

 

“Indemnified Person” means a Company Indemnified Person or a Fiduciary
Indemnified Person.

 

“Indenture” means the Indenture, dated as of the Closing Date, between the
Debenture Issuer and the Debenture Trustee, and any indenture supplemental
thereto pursuant to which the Debentures are to be issued.

 

5

--------------------------------------------------------------------------------


 

“Indenture Event of Default” means an “Event of Default” as defined in the
Indenture.

 

“Institutional Trustee” means the Trustee meeting the eligibility requirements
set forth in Section 4.3.

 

“Investment Company” means an investment company as defined in the Investment
Company Act.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, or any successor legislation.

 

“Investment Company Event” has the meaning set forth in paragraph 4(a) of Annex
I.

 

“Legal Action” has the meaning set forth in Section 2.8(e).

 

“LIBOR” means the London Interbank Offered Rate for three-month U.S. Dollar
deposits in Europe as determined by the Calculation Agent according to paragraph
2(b) of Annex I.

 

“LIBOR Banking Day” has the meaning set forth in paragraph 2(b)(1) of Annex I.

 

“LIBOR Business Day” has the meaning set forth in paragraph 2(b)(1) of Annex I.

 

“LIBOR Determination Date” has the meaning set forth in paragraph 2(b)(1) of
Annex I.

 

“Liquidation” has the meaning set forth in paragraph 3 of Annex I.

 

“Liquidation Distribution” has the meaning set forth in paragraph 3 of Annex I.

 

“Majority in liquidation amount of the Securities” means Holders of outstanding
Securities voting together as a single class or, as the context may require,
Holders of outstanding Capital Securities or Holders of outstanding Common
Securities voting separately as a class, who are the record owners of more than
50% of the aggregate liquidation amount (including the amount that would be paid
upon the redemption, liquidation or otherwise on the date upon which the voting
percentages are determined, plus unpaid Distributions accrued thereon to such
date) of all outstanding Securities of the relevant class.

 

“Maturity Date” has the meaning set forth in paragraph 4(a) of Annex I.

 

“Maturity Redemption Price” has the meaning set forth in paragraph 4(a) of Annex
I.

 

“Officers’ Certificate” means, with respect to any Person, a certificate signed
by two Authorized Officers of such Person or, in the case of a natural Person,
such Person.  Any

 

6

--------------------------------------------------------------------------------


 

Officers’ Certificate delivered with respect to compliance with a condition or
covenant provided for in this Declaration shall include:

 

(a)           a statement that each Authorized Officer or Person, as the case
may be, signing the Officers’ Certificate has read the covenant or condition and
the definitions relating thereto;

 

(b)           a brief statement of the nature and scope of the examination or
investigation undertaken by each Authorized Officer or Person, as the case may
be, in rendering the Officers’ Certificate;

 

(c)           a statement that each Authorized Officer or Person, as the case
may be, has made such examination or investigation as, in his or her opinion, is
necessary to enable such Authorized Officer or Person, as the case may be, to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

 

(d)           a statement as to whether, in the opinion of each Authorized
Officer or Person, as the case may be, such condition or covenant has been
complied with.

 

“Optional Redemption Date” has the meaning set forth in paragraph 4(a) of Annex
I.

 

“Optional Redemption Price” has the meaning set forth in paragraph 4(a) of Annex
I.

 

“Paying Agent” has the meaning set forth in Section 6.2.

 

“Payment Amount” has the meaning set forth in Section 5.1.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.

 

“PORTAL” has the meaning set forth in Section 2.6(a)(i).

 

“Property Account” has the meaning set forth in Section 2.8(c).

 

“Pro Rata” has the meaning set forth in paragraph 8 of Annex I.

 

“Purchaser” has the meaning set forth in the Capital Securities Subscription
Agreement.

 

“QIB” means a “qualified institutional buyer” as defined under Rule 144A.

 

“Quorum” means a majority of the Administrators or, if there are only two
Administrators, both of them.

 

7

--------------------------------------------------------------------------------


 

“Redemption/Distribution Notice” has the meaning set forth in paragraph 4(e) of
Annex I.

 

“Reference Banks” has the meaning set forth in paragraph 2(b)(2) of Annex I.

 

“Registrar” has the meaning set forth in Section 6.2.

 

“Regulation S Global Capital Security” means a Global Capital Security
evidencing ownership of Book-Entry Capital Securities initially issued to
non-”U.S. Persons” in “offshore transactions” under, and within the meaning of,
Regulation S under the Securities Act.

 

“Relevant Trustee” has the meaning set forth in Section 4.5(a).

 

“Resale Restriction Termination Date” means, with respect to any Capital
Security, the date which is the later of (i) one year (or such shorter period of
time as permitted by Rule 144(b)(1) under the Securities Act) after the later of
(y) the date of original issuance of such Capital Security and (z) the last date
on which the Trust or any Affiliate of the Trust was the Holder of such Capital
Security (or any predecessor thereto) and (ii) such later date, if any, as may
be required by any subsequent change in applicable law.

 

“Responsible Officer” means, with respect to the Institutional Trustee, any
officer within the Corporate Trust Office of the Institutional Trustee with
direct responsibility for the administration of this Declaration, including any
vice-president, any assistant vice-president, any secretary, any assistant
secretary, the treasurer, any assistant treasurer, any trust officer or other
officer of the Corporate Trust Office of the Institutional Trustee customarily
performing functions similar to those performed by any of the above designated
officers and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of that officer’s
knowledge of and familiarity with the particular subject.

 

“Restricted Securities Legend” has the meaning set forth in Section 8.2(c).

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“Rule 144A Global Capital Security” means a Global Capital Security evidencing
ownership of Book-Entry Capital Securities initially issued to QIBs.

 

“Rule 3a-5” means Rule 3a-5 under the Investment Company Act.

 

“Rule 3a-7” means Rule 3a-7 under the Investment Company Act.

 

“Securities” means the Common Securities and the Capital Securities.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor legislation.

 

“Securities Register” has the meaning set forth in Section 6.2(a).

 

“Special Event” has the meaning set forth in paragraph 4(a) of Annex I.

 

8

--------------------------------------------------------------------------------


 

“Special Redemption Date” has the meaning set forth in paragraph 4(a) of
Annex I.

 

“Special Redemption Price” has the meaning set forth in paragraph 4(a) of
Annex I.

 

“Sponsor” means Tidelands Bancshares, Inc., a bank holding company that is
incorporated in South Carolina, or any permitted successor of the Debenture
Issuer under the Indenture, in its capacity as sponsor of the Trust.

 

“Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del.
Code § 3801 et seq., as it may be amended from time to time, or any successor
legislation.

 

“Successor Delaware Trustee” has the meaning set forth in Section 4.5(e).

 

“Successor Entity” has the meaning set forth in Section 2.15(b).

 

“Successor Institutional Trustee” has the meaning set forth in Section 4.5(b).

 

“Successor Securities” has the meaning set forth in Section 2.15(b).

 

“Super Majority” has the meaning set forth in paragraph 5(b) of Annex I.

 

“Tax Event” has the meaning set forth in paragraph 4(a) of Annex I.

 

“Telerate Page 3750” has the meaning set forth in paragraph 2(b)(1) of Annex I.

 

“10% in liquidation amount of the Securities” means Holders of outstanding
Securities voting together as a single class or, as the context may require,
Holders of outstanding Capital Securities or Holders of outstanding Common
Securities voting separately as a class, who are the record owners of 10% or
more of the aggregate liquidation amount (including the stated amount that would
be paid upon the redemption, liquidation or otherwise on the date upon which the
voting percentages are determined, plus unpaid Distributions accrued thereon to
such date) of all outstanding Securities of the relevant class.

 

“Transfer Agent” has the meaning set forth in Section 6.2.

 

“Treasury Regulations” means the income tax regulations, including temporary and
proposed regulations, promulgated under the Code by the United States Treasury,
as such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time-to-time, or any successor legislation.

 

“Trust Property” means (a) the Debentures, (b) any cash on deposit in, or owing
to, the Property Account and (c) all proceeds and rights in respect of the
foregoing and any other

 

9

--------------------------------------------------------------------------------


 

property and assets for the time being held or deemed to be held by the
Institutional Trustee pursuant to the trusts of this Declaration.

 

“Trustee” or “Trustees” means each Person who has signed this Declaration as a
trustee, so long as such Person shall continue in office in accordance with the
terms hereof, and all other Persons who may from time to time be duly appointed,
qualified and serving as Trustees in accordance with the provisions hereof, and
references herein to a Trustee or the Trustees shall refer to such Person or
Persons solely in their capacity as trustees hereunder.

 

“U.S. Person” means a United States Person as defined in Section 7701(a)(30) of
the Code.

 


ARTICLE II
ORGANIZATION


 


SECTION 2.1.  NAME.  THE TRUST IS NAMED “TIDELANDS STATUTORY TRUST II,” AS SUCH
NAME MAY BE MODIFIED FROM TIME TO TIME BY THE ADMINISTRATORS FOLLOWING WRITTEN
NOTICE TO THE INSTITUTIONAL TRUSTEE AND THE HOLDERS OF THE SECURITIES.  THE
TRUST’S ACTIVITIES MAY BE CONDUCTED UNDER THE NAME OF THE TRUST OR ANY OTHER
NAME DEEMED ADVISABLE BY THE ADMINISTRATORS.


 


SECTION 2.2.  OFFICE.  THE ADDRESS OF THE PRINCIPAL OFFICE OF THE TRUST, WHICH
SHALL BE IN A STATE OF THE UNITED STATES OR THE DISTRICT OF COLUMBIA, IS 875
LOWCOUNTRY BLVD., MOUNT PLEASANT, SOUTH CAROLINA 29464.  ON TEN BUSINESS DAYS’
WRITTEN NOTICE TO THE INSTITUTIONAL TRUSTEE AND THE HOLDERS OF THE SECURITIES,
THE ADMINISTRATORS MAY DESIGNATE ANOTHER PRINCIPAL OFFICE, WHICH SHALL BE IN A
STATE OF THE UNITED STATES OR THE DISTRICT OF COLUMBIA.


 


SECTION 2.3.  PURPOSE.  THE EXCLUSIVE PURPOSES AND FUNCTIONS OF THE TRUST ARE
(A) TO ISSUE AND SELL THE SECURITIES REPRESENTING UNDIVIDED BENEFICIAL INTERESTS
IN THE ASSETS OF THE TRUST, (B) TO INVEST THE GROSS PROCEEDS FROM SUCH SALE IN
THE DEBENTURES AND (C) EXCEPT AS OTHERWISE LIMITED HEREIN, TO ENGAGE IN ONLY
THOSE OTHER ACTIVITIES DEEMED NECESSARY, ADVISABLE OR INCIDENTAL THERETO BY THE
INSTITUTIONAL TRUSTEE, INCLUDING, WITHOUT LIMITATION, THOSE ACTIVITIES SPECIFIED
IN THIS DECLARATION.  THE TRUST SHALL NOT BORROW MONEY, ISSUE DEBT OR REINVEST
PROCEEDS DERIVED FROM INVESTMENTS, PLEDGE ANY OF ITS ASSETS, OR OTHERWISE
UNDERTAKE (OR PERMIT TO BE UNDERTAKEN) ANY ACTIVITY THAT WOULD CAUSE THE TRUST
NOT TO BE CLASSIFIED FOR UNITED STATES FEDERAL INCOME TAX PURPOSES AS A GRANTOR
TRUST.


 


SECTION 2.4.  AUTHORITY.  EXCEPT AS SPECIFICALLY PROVIDED IN THIS DECLARATION,
THE INSTITUTIONAL TRUSTEE SHALL HAVE EXCLUSIVE AND COMPLETE AUTHORITY TO CARRY
OUT THE PURPOSES OF THE TRUST.  AN ACTION TAKEN BY A TRUSTEE ON BEHALF OF THE
TRUST AND IN ACCORDANCE WITH SUCH TRUSTEE’S POWERS SHALL CONSTITUTE THE ACT OF
AND SERVE TO BIND THE TRUST.  IN DEALING WITH THE TRUSTEES ACTING ON BEHALF OF
THE TRUST, NO PERSON SHALL BE REQUIRED TO INQUIRE INTO THE AUTHORITY OF THE
TRUSTEES TO BIND THE TRUST.  PERSONS DEALING WITH THE TRUST ARE ENTITLED TO RELY
CONCLUSIVELY ON THE POWER AND AUTHORITY OF THE TRUSTEES AS SET FORTH IN THIS
DECLARATION.  THE ADMINISTRATORS SHALL HAVE ONLY THOSE MINISTERIAL DUTIES SET
FORTH HEREIN WITH RESPECT TO ACCOMPLISHING THE PURPOSES OF THE TRUST AND ARE NOT
INTENDED TO BE TRUSTEES OR FIDUCIARIES WITH RESPECT TO THE TRUST OR THE
HOLDERS.  THE INSTITUTIONAL TRUSTEE SHALL HAVE THE RIGHT, BUT SHALL NOT BE
OBLIGATED EXCEPT AS PROVIDED IN SECTION 2.6, TO PERFORM THOSE DUTIES ASSIGNED TO
THE ADMINISTRATORS.

 

10

--------------------------------------------------------------------------------


 


SECTION 2.5.  TITLE TO PROPERTY OF THE TRUST.  EXCEPT AS PROVIDED IN
SECTION 2.6(G) AND SECTION 2.8 WITH RESPECT TO THE DEBENTURES AND THE PROPERTY
ACCOUNT OR AS OTHERWISE PROVIDED IN THIS DECLARATION, LEGAL TITLE TO ALL ASSETS
OF THE TRUST SHALL BE VESTED IN THE TRUST.  THE HOLDERS SHALL NOT HAVE LEGAL
TITLE TO ANY PART OF THE ASSETS OF THE TRUST, BUT SHALL HAVE AN UNDIVIDED
BENEFICIAL INTEREST IN THE ASSETS OF THE TRUST.


 


SECTION 2.6.  POWERS AND DUTIES OF THE TRUSTEES AND THE ADMINISTRATORS.


 


(A)           THE TRUSTEES AND THE ADMINISTRATORS SHALL CONDUCT THE AFFAIRS OF
THE TRUST IN ACCORDANCE WITH THE TERMS OF THIS DECLARATION.  SUBJECT TO THE
LIMITATIONS SET FORTH IN PARAGRAPH (B) OF THIS SECTION, AND IN ACCORDANCE WITH
THE FOLLOWING PROVISIONS (I) AND (II), THE ADMINISTRATORS AND, AT THE DIRECTION
OF THE ADMINISTRATORS, THE TRUSTEES, SHALL HAVE THE AUTHORITY TO ENTER INTO ALL
TRANSACTIONS AND AGREEMENTS DETERMINED BY THE ADMINISTRATORS TO BE APPROPRIATE
IN EXERCISING THE AUTHORITY, EXPRESS OR IMPLIED, OTHERWISE GRANTED TO THE
TRUSTEES OR THE ADMINISTRATORS, AS THE CASE MAY BE, UNDER THIS DECLARATION, AND
TO PERFORM ALL ACTS IN FURTHERANCE THEREOF, INCLUDING WITHOUT LIMITATION, THE
FOLLOWING:


 

(I)            EACH ADMINISTRATOR SHALL HAVE THE POWER, DUTY AND AUTHORITY, AND
IS HEREBY AUTHORIZED, TO ACT ON BEHALF OF THE TRUST WITH RESPECT TO THE
FOLLOWING MATTERS:

 

(A)                              THE ISSUANCE AND SALE OF THE SECURITIES;

 

(B)                                TO CAUSE THE TRUST TO ENTER INTO, AND TO
EXECUTE, DELIVER AND PERFORM ON BEHALF OF THE TRUST, SUCH AGREEMENTS AS MAY BE
NECESSARY OR DESIRABLE IN CONNECTION WITH THE PURPOSES AND FUNCTION OF THE
TRUST, INCLUDING AGREEMENTS WITH THE PAYING AGENT, A SUBSCRIPTION AGREEMENT FOR
DEBENTURES BETWEEN THE TRUST AND THE SPONSOR, A SUBSCRIPTION AGREEMENT FOR
CAPITAL SECURITIES BETWEEN THE TRUST AND THE PURCHASER AND A SUBSCRIPTION
AGREEMENT FOR COMMON SECURITIES BETWEEN THE TRUST AND THE SPONSOR;

 

(C)                                ENSURING COMPLIANCE WITH THE SECURITIES ACT
AND APPLICABLE SECURITIES OR BLUE SKY LAWS OF STATES AND OTHER JURISDICTIONS;

 

(D)                               IF AND AT SUCH TIME DETERMINED SOLELY BY THE
SPONSOR AT THE REQUEST OF THE HOLDERS, ASSISTING IN THE DESIGNATION OF THE
CAPITAL SECURITIES FOR TRADING IN THE PRIVATE OFFERING, RESALES AND TRADING
THROUGH THE AUTOMATIC LINKAGES (“PORTAL”) SYSTEM IF AVAILABLE;

 

(E)                                 THE SENDING OF NOTICES (OTHER THAN NOTICES
OF DEFAULT) AND OTHER INFORMATION REGARDING THE SECURITIES AND THE DEBENTURES TO
THE HOLDERS IN ACCORDANCE WITH THIS DECLARATION, INCLUDING NOTICE OF ANY NOTICE
RECEIVED FROM THE DEBENTURE ISSUER OF ITS ELECTION TO DEFER PAYMENTS OF INTEREST
ON THE DEBENTURES BY EXTENDING THE INTEREST PAYMENT PERIOD UNDER THE INDENTURE;

 

11

--------------------------------------------------------------------------------


 

(F)           THE APPOINTMENT OF A PAYING AGENT, TRANSFER AGENT AND REGISTRAR IN
ACCORDANCE WITH THIS DECLARATION;

 

(G)           EXECUTION AND DELIVERY OF THE SECURITIES IN ACCORDANCE WITH THIS
DECLARATION;

 

(H)          EXECUTION AND DELIVERY OF CLOSING CERTIFICATES PURSUANT TO THE
CAPITAL SECURITIES SUBSCRIPTION AGREEMENT AND THE APPLICATION FOR A TAXPAYER
IDENTIFICATION NUMBER;

 

(I)            UNLESS OTHERWISE DETERMINED BY THE HOLDERS OF A MAJORITY IN
LIQUIDATION AMOUNT OF THE SECURITIES OR AS OTHERWISE REQUIRED BY THE STATUTORY
TRUST ACT, TO EXECUTE ON BEHALF OF THE TRUST (EITHER ACTING ALONE OR TOGETHER
WITH ANY OR ALL OF THE ADMINISTRATORS) ANY DOCUMENTS THAT THE ADMINISTRATORS
HAVE THE POWER TO EXECUTE PURSUANT TO THIS DECLARATION;

 

(J)            THE TAKING OF ANY ACTION AS THE SPONSOR OR AN ADMINISTRATOR MAY
FROM TIME TO TIME DETERMINE IS NECESSARY, ADVISABLE OR INCIDENTAL TO THE
FOREGOING TO GIVE EFFECT TO THE TERMS OF THIS DECLARATION FOR THE BENEFIT OF THE
HOLDERS (WITHOUT CONSIDERATION OF THE EFFECT OF ANY SUCH ACTION ON ANY
PARTICULAR HOLDER);

 

(K)          TO ESTABLISH A RECORD DATE WITH RESPECT TO ALL ACTIONS TO BE TAKEN
HEREUNDER THAT REQUIRE A RECORD DATE BE ESTABLISHED, INCLUDING DISTRIBUTIONS,
VOTING RIGHTS, REDEMPTIONS AND EXCHANGES, AND TO ISSUE RELEVANT NOTICES TO THE
HOLDERS OF CAPITAL SECURITIES AND HOLDERS OF COMMON SECURITIES AS TO SUCH
ACTIONS AND APPLICABLE RECORD DATES;

 

(L)           TO DULY PREPARE AND FILE ON BEHALF OF THE TRUST ALL APPLICABLE TAX
RETURNS AND TAX INFORMATION REPORTS THAT ARE REQUIRED TO BE FILED WITH RESPECT
TO THE TRUST;

 

(M)         TO NEGOTIATE THE TERMS OF, AND THE EXECUTION AND DELIVERY OF, THE
CAPITAL SECURITIES SUBSCRIPTION AGREEMENT AND ANY OTHER RELATED AGREEMENTS
PROVIDING FOR THE SALE OF THE CAPITAL SECURITIES OR THE RESALE THEREOF BY THE
PURCHASER;

 

(N)          TO EMPLOY OR OTHERWISE ENGAGE EMPLOYEES, AGENTS (WHO MAY BE
DESIGNATED AS OFFICERS WITH TITLES), MANAGERS, CONTRACTORS, ADVISORS, ATTORNEYS
AND CONSULTANTS AND PAY REASONABLE COMPENSATION FOR SUCH SERVICES;

 

(O)          TO INCUR EXPENSES THAT ARE NECESSARY, ADVISABLE OR INCIDENTAL TO
CARRY OUT ANY OF THE PURPOSES OF THE TRUST;

 

(P)           TO GIVE THE CERTIFICATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT B
ATTACHED HERETO, REQUIRED BY § 314(A)(4) OF THE TRUST INDENTURE ACT TO THE

 

12

--------------------------------------------------------------------------------


 

INSTITUTIONAL TRUSTEE, WHICH CERTIFICATE MAY BE EXECUTED BY AN ADMINISTRATOR;
AND

 

(Q)          TO TAKE ALL ACTION THAT MAY BE NECESSARY OR APPROPRIATE FOR THE
PRESERVATION AND THE CONTINUATION OF THE TRUST’S VALID EXISTENCE, RIGHTS,
FRANCHISES AND PRIVILEGES AS A STATUTORY TRUST UNDER THE LAWS OF EACH
JURISDICTION (OTHER THAN THE STATE OF DELAWARE) IN WHICH SUCH EXISTENCE IS
NECESSARY TO PROTECT THE LIMITED LIABILITY OF THE HOLDERS OF THE CAPITAL
SECURITIES OR TO ENABLE THE TRUST TO EFFECT THE PURPOSES FOR WHICH THE TRUST WAS
CREATED.

 

(II)           AS AMONG THE TRUSTEES AND THE ADMINISTRATORS, THE INSTITUTIONAL
TRUSTEE SHALL HAVE THE POWER, DUTY AND AUTHORITY, AND IS HEREBY AUTHORIZED, TO
ACT ON BEHALF OF THE TRUST WITH RESPECT TO THE FOLLOWING MATTERS:

 

(A)          THE ESTABLISHMENT OF THE PROPERTY ACCOUNT;

 

(B)           THE RECEIPT OF THE DEBENTURES;

 

(C)           THE COLLECTION OF INTEREST, PRINCIPAL AND ANY OTHER PAYMENTS MADE
IN RESPECT OF THE DEBENTURES IN THE PROPERTY ACCOUNT;

 

(D)          THE DISTRIBUTION THROUGH THE PAYING AGENT OF AMOUNTS OWED TO THE
HOLDERS IN RESPECT OF THE SECURITIES;

 

(E)           THE EXERCISE OF ALL OF THE RIGHTS, POWERS AND PRIVILEGES OF A
HOLDER OF THE DEBENTURES;

 

(F)           THE SENDING OF NOTICES OF DEFAULT AND OTHER INFORMATION REGARDING
THE SECURITIES AND THE DEBENTURES TO THE HOLDERS IN ACCORDANCE WITH THIS
DECLARATION;

 

(G)           THE DISTRIBUTION OF THE TRUST PROPERTY IN ACCORDANCE WITH THE
TERMS OF THIS DECLARATION;

 

(H)          TO THE EXTENT PROVIDED IN THIS DECLARATION, THE WINDING UP OF THE
AFFAIRS OF AND LIQUIDATION OF THE TRUST AND THE PREPARATION, EXECUTION AND
FILING OF THE CERTIFICATE OF CANCELLATION WITH THE SECRETARY OF STATE OF THE
STATE OF DELAWARE;

 

(I)            AFTER ANY EVENT OF DEFAULT (OF WHICH THE INSTITUTIONAL TRUSTEE
HAS KNOWLEDGE (AS PROVIDED IN SECTION 2.10(M) HEREOF)) (PROVIDED, THAT SUCH
EVENT OF DEFAULT IS NOT BY OR WITH RESPECT TO THE INSTITUTIONAL TRUSTEE), THE
TAKING OF ANY ACTION THAT THE INSTITUTIONAL TRUSTEE MAY FROM TIME TO TIME
DETERMINE IS NECESSARY, ADVISABLE OR INCIDENTAL FOR THE FOREGOING TO GIVE EFFECT
TO THE TERMS OF THIS DECLARATION AND PROTECT AND CONSERVE THE TRUST PROPERTY FOR
THE BENEFIT OF THE HOLDERS (WITHOUT CONSIDERATION OF THE EFFECT OF ANY SUCH
ACTION ON ANY PARTICULAR HOLDER);

 

13

--------------------------------------------------------------------------------


 

(J)            TO TAKE ALL ACTION THAT MAY BE NECESSARY OR APPROPRIATE FOR THE
PRESERVATION AND THE CONTINUATION OF THE TRUST’S VALID EXISTENCE, RIGHTS,
FRANCHISES AND PRIVILEGES AS A STATUTORY TRUST UNDER THE LAWS OF THE STATE OF
DELAWARE TO PROTECT THE LIMITED LIABILITY OF THE HOLDERS OF THE CAPITAL
SECURITIES OR TO ENABLE THE TRUST TO EFFECT THE PURPOSES FOR WHICH THE TRUST WAS
CREATED; AND

 

(K)          TO UNDERTAKE ANY ACTIONS SET FORTH IN § 317(A) OF THE TRUST
INDENTURE ACT.

 

(III)          THE INSTITUTIONAL TRUSTEE SHALL HAVE THE POWER AND AUTHORITY, AND
IS HEREBY AUTHORIZED, TO ACT ON BEHALF OF THE TRUST WITH RESPECT TO ANY OF THE
DUTIES, LIABILITIES, POWERS OR THE AUTHORITY OF THE ADMINISTRATORS SET FORTH IN
SECTION 2.6(A)(I)(E) AND (F) HEREIN BUT SHALL NOT HAVE A DUTY TO DO ANY SUCH ACT
UNLESS SPECIFICALLY REQUESTED TO DO SO IN WRITING BY THE SPONSOR, AND SHALL THEN
BE FULLY PROTECTED IN ACTING PURSUANT TO SUCH WRITTEN REQUEST; AND IN THE EVENT
OF A CONFLICT BETWEEN THE ACTION OF THE ADMINISTRATORS AND THE ACTION OF THE
INSTITUTIONAL TRUSTEE, THE ACTION OF THE INSTITUTIONAL TRUSTEE SHALL PREVAIL.

 


(B)           SO LONG AS THIS DECLARATION REMAINS IN EFFECT, THE TRUST (OR THE
TRUSTEES OR ADMINISTRATORS ACTING ON BEHALF OF THE TRUST) SHALL NOT UNDERTAKE
ANY BUSINESS, ACTIVITIES OR TRANSACTION EXCEPT AS EXPRESSLY PROVIDED HEREIN OR
CONTEMPLATED HEREBY.  IN PARTICULAR, NEITHER THE TRUSTEES NOR THE ADMINISTRATORS
MAY CAUSE THE TRUST TO (I) ACQUIRE ANY INVESTMENTS OR ENGAGE IN ANY ACTIVITIES
NOT AUTHORIZED BY THIS DECLARATION, (II) SELL, ASSIGN, TRANSFER, EXCHANGE,
MORTGAGE, PLEDGE, SET-OFF OR OTHERWISE DISPOSE OF ANY OF THE TRUST PROPERTY OR
INTERESTS THEREIN, INCLUDING TO HOLDERS, EXCEPT AS EXPRESSLY PROVIDED HEREIN,
(III) TAKE ANY ACTION THAT WOULD CAUSE (OR IN THE CASE OF THE INSTITUTIONAL
TRUSTEE, TO THE ACTUAL KNOWLEDGE OF A RESPONSIBLE OFFICER WOULD CAUSE) THE TRUST
TO FAIL OR CEASE TO QUALIFY AS A GRANTOR TRUST FOR UNITED STATES FEDERAL INCOME
TAX PURPOSES, (IV) INCUR ANY INDEBTEDNESS FOR BORROWED MONEY OR ISSUE ANY OTHER
DEBT OR (V) TAKE OR CONSENT TO ANY ACTION THAT WOULD RESULT IN THE PLACEMENT OF
A LIEN ON ANY OF THE TRUST PROPERTY.  THE INSTITUTIONAL TRUSTEE SHALL, AT THE
SOLE COST AND EXPENSE OF THE TRUST SUBJECT TO REIMBURSEMENT UNDER
SECTION 9.6(A), DEFEND ALL CLAIMS AND DEMANDS OF ALL PERSONS AT ANY TIME
CLAIMING ANY LIEN ON ANY OF THE TRUST PROPERTY ADVERSE TO THE INTEREST OF THE
TRUST OR THE HOLDERS IN THEIR CAPACITY AS HOLDERS.


 


(C)           IN CONNECTION WITH THE ISSUANCE AND SALE OF THE CAPITAL
SECURITIES, THE SPONSOR SHALL HAVE THE RIGHT AND RESPONSIBILITY TO ASSIST THE
TRUST WITH RESPECT TO, OR EFFECT ON BEHALF OF THE TRUST, THE FOLLOWING (AND ANY
ACTIONS TAKEN BY THE SPONSOR IN FURTHERANCE OF THE FOLLOWING PRIOR TO THE DATE
OF THIS DECLARATION ARE HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS):


 

(I)            THE TAKING OF ANY ACTION NECESSARY TO OBTAIN AN EXEMPTION FROM
THE SECURITIES ACT;

 

(II)           THE DETERMINATION OF THE JURISDICTIONS IN WHICH TO TAKE
APPROPRIATE ACTION TO QUALIFY OR REGISTER FOR SALE ALL OR PART OF THE CAPITAL
SECURITIES AND THE DETERMINATION OF ANY AND ALL SUCH ACTS, OTHER THAN ACTIONS
WHICH MUST BE TAKEN BY OR ON BEHALF OF THE TRUST, AND THE ADVISEMENT OF AND
DIRECTION TO THE TRUSTEES OF

 

14

--------------------------------------------------------------------------------


 

ACTIONS THEY MUST TAKE ON BEHALF OF THE TRUST, AND THE PREPARATION FOR EXECUTION
AND FILING OF ANY DOCUMENTS TO BE EXECUTED AND FILED BY THE TRUST OR ON BEHALF
OF THE TRUST, AS THE SPONSOR DEEMS NECESSARY OR ADVISABLE IN ORDER TO COMPLY
WITH THE APPLICABLE LAWS OF ANY SUCH JURISDICTIONS IN CONNECTION WITH THE SALE
OF THE CAPITAL SECURITIES; AND

 

(III)          THE TAKING OF ANY OTHER ACTIONS NECESSARY OR DESIRABLE TO CARRY
OUT ANY OF THE FOREGOING ACTIVITIES.

 


(D)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
ADMINISTRATORS, THE INSTITUTIONAL TRUSTEE AND THE HOLDERS OF A MAJORITY IN
LIQUIDATION AMOUNT OF THE COMMON SECURITIES ARE AUTHORIZED AND DIRECTED TO
CONDUCT THE AFFAIRS OF THE TRUST AND TO OPERATE THE TRUST SO THAT (I) THE TRUST
WILL NOT BE DEEMED TO BE AN INVESTMENT COMPANY REQUIRED TO BE REGISTERED UNDER
THE INVESTMENT COMPANY ACT (IN THE CASE OF THE INSTITUTIONAL TRUSTEE, TO THE
ACTUAL KNOWLEDGE OF A RESPONSIBLE OFFICER), AND (II) THE TRUST WILL NOT FAIL TO
BE CLASSIFIED AS A GRANTOR TRUST FOR UNITED STATES FEDERAL INCOME TAX PURPOSES
(IN THE CASE OF THE INSTITUTIONAL TRUSTEE, TO THE ACTUAL KNOWLEDGE OF A
RESPONSIBLE OFFICER) AND (III) THE TRUST WILL NOT TAKE ANY ACTION INCONSISTENT
WITH THE TREATMENT OF THE DEBENTURES AS INDEBTEDNESS OF THE DEBENTURE ISSUER FOR
UNITED STATES FEDERAL INCOME TAX PURPOSES (IN THE CASE OF THE INSTITUTIONAL
TRUSTEE, TO THE ACTUAL KNOWLEDGE OF A RESPONSIBLE OFFICER).  IN THIS CONNECTION,
THE INSTITUTIONAL TRUSTEE, THE ADMINISTRATORS AND THE HOLDERS OF A MAJORITY IN
LIQUIDATION AMOUNT OF THE COMMON SECURITIES ARE AUTHORIZED TO TAKE ANY ACTION,
NOT INCONSISTENT WITH APPLICABLE LAWS OR THIS DECLARATION, AS AMENDED FROM TIME
TO TIME, THAT EACH OF THE INSTITUTIONAL TRUSTEE, THE ADMINISTRATORS AND SUCH
HOLDERS DETERMINE IN THEIR DISCRETION TO BE NECESSARY OR DESIRABLE FOR SUCH
PURPOSES, EVEN IF SUCH ACTION ADVERSELY AFFECTS THE INTERESTS OF THE HOLDERS OF
THE CAPITAL SECURITIES.


 


(E)           ALL EXPENSES INCURRED BY THE ADMINISTRATORS OR THE TRUSTEES
PURSUANT TO THIS SECTION 2.6 SHALL BE REIMBURSED BY THE SPONSOR, AND THE
TRUSTEES SHALL HAVE NO OBLIGATIONS WITH RESPECT TO SUCH EXPENSES.


 


(F)            THE ASSETS OF THE TRUST SHALL CONSIST OF THE TRUST PROPERTY.


 


(G)           LEGAL TITLE TO ALL TRUST PROPERTY SHALL BE VESTED AT ALL TIMES IN
THE INSTITUTIONAL TRUSTEE (IN ITS CAPACITY AS SUCH) AND SHALL BE HELD AND
ADMINISTERED BY THE INSTITUTIONAL TRUSTEE FOR THE BENEFIT OF THE TRUST IN
ACCORDANCE WITH THIS DECLARATION.


 


(H)           IF THE INSTITUTIONAL TRUSTEE OR ANY HOLDER HAS INSTITUTED ANY
PROCEEDING TO ENFORCE ANY RIGHT OR REMEDY UNDER THIS DECLARATION AND SUCH
PROCEEDING HAS BEEN DISCONTINUED OR ABANDONED FOR ANY REASON, OR HAS BEEN
DETERMINED ADVERSELY TO THE INSTITUTIONAL TRUSTEE OR TO SUCH HOLDER, THEN AND IN
EVERY SUCH CASE THE SPONSOR, THE INSTITUTIONAL TRUSTEE AND THE HOLDERS SHALL,
SUBJECT TO ANY DETERMINATION IN SUCH PROCEEDING, BE RESTORED SEVERALLY AND
RESPECTIVELY TO THEIR FORMER POSITIONS HEREUNDER, AND THEREAFTER ALL RIGHTS AND
REMEDIES OF THE INSTITUTIONAL TRUSTEE AND THE HOLDERS SHALL CONTINUE AS THOUGH
NO SUCH PROCEEDING HAD BEEN INSTITUTED.


 


SECTION 2.7.  PROHIBITION OF ACTIONS BY THE TRUST AND THE TRUSTEES.


 

The Trust shall not, and the Institutional Trustee and the Administrators shall
not, and the Administrators shall cause the Trust not to, engage in any activity
other than as required

 

15

--------------------------------------------------------------------------------


 

or authorized by this Declaration. In particular, the Trust shall not, and the
Institutional Trustee and the Administrators shall not cause the Trust to:

 


(A)           INVEST ANY PROCEEDS RECEIVED BY THE TRUST FROM HOLDING THE
DEBENTURES, BUT SHALL DISTRIBUTE ALL SUCH PROCEEDS TO HOLDERS OF THE SECURITIES
PURSUANT TO THE TERMS OF THIS DECLARATION AND OF THE SECURITIES;


 


(B)           ACQUIRE ANY ASSETS OTHER THAN AS EXPRESSLY PROVIDED HEREIN;


 


(C)           POSSESS TRUST PROPERTY FOR OTHER THAN A TRUST PURPOSE;


 


(D)           MAKE ANY LOANS OR INCUR ANY INDEBTEDNESS OTHER THAN LOANS
REPRESENTED BY THE DEBENTURES;


 


(E)           POSSESS ANY POWER OR OTHERWISE ACT IN SUCH A WAY AS TO VARY THE
TRUST PROPERTY OR THE TERMS OF THE SECURITIES;


 


(F)            ISSUE ANY SECURITIES OR OTHER EVIDENCES OF BENEFICIAL OWNERSHIP
OF, OR BENEFICIAL INTEREST IN, THE TRUST OTHER THAN THE SECURITIES; OR


 


(G)           OTHER THAN AS PROVIDED IN THIS DECLARATION (INCLUDING ANNEX I),
(I) DIRECT THE TIME, METHOD AND PLACE OF EXERCISING ANY TRUST OR POWER CONFERRED
UPON THE DEBENTURE TRUSTEE WITH RESPECT TO THE DEBENTURES, (II) WAIVE ANY PAST
DEFAULT THAT IS WAIVABLE UNDER THE INDENTURE, (III) EXERCISE ANY RIGHT TO
RESCIND OR ANNUL ANY DECLARATION THAT THE PRINCIPAL OF ALL THE DEBENTURES SHALL
BE DUE AND PAYABLE, OR (IV) CONSENT TO ANY AMENDMENT, MODIFICATION OR
TERMINATION OF THE INDENTURE OR THE DEBENTURES WHERE SUCH CONSENT SHALL BE
REQUIRED UNLESS THE TRUST SHALL HAVE RECEIVED A WRITTEN OPINION OF COUNSEL
EXPERIENCED IN SUCH MATTERS TO THE EFFECT THAT SUCH AMENDMENT, MODIFICATION OR
TERMINATION WILL NOT CAUSE THE TRUST TO CEASE TO BE CLASSIFIED AS A GRANTOR
TRUST FOR UNITED STATES FEDERAL INCOME TAX PURPOSES.


 


SECTION 2.8.  POWERS AND DUTIES OF THE INSTITUTIONAL TRUSTEE.


 


(A)           THE LEGAL TITLE TO THE DEBENTURES SHALL BE OWNED BY AND HELD OF
RECORD IN THE NAME OF THE INSTITUTIONAL TRUSTEE IN TRUST FOR THE BENEFIT OF THE
TRUST.  THE RIGHT, TITLE AND INTEREST OF THE INSTITUTIONAL TRUSTEE TO THE
DEBENTURES SHALL VEST AUTOMATICALLY IN EACH PERSON WHO MAY HEREAFTER BE
APPOINTED AS INSTITUTIONAL TRUSTEE IN ACCORDANCE WITH SECTION 4.5.  SUCH VESTING
AND CESSATION OF TITLE SHALL BE EFFECTIVE WHETHER OR NOT CONVEYANCING DOCUMENTS
WITH REGARD TO THE DEBENTURES HAVE BEEN EXECUTED AND DELIVERED.


 


(B)           THE INSTITUTIONAL TRUSTEE SHALL NOT TRANSFER ITS RIGHT, TITLE AND
INTEREST IN THE DEBENTURES TO THE ADMINISTRATORS OR TO THE DELAWARE TRUSTEE.


 


(C)           THE INSTITUTIONAL TRUSTEE SHALL:


 

(I)            ESTABLISH AND MAINTAIN A SEGREGATED NON-INTEREST BEARING TRUST
ACCOUNT (THE “PROPERTY ACCOUNT”) IN THE UNITED STATES (AS DEFINED IN TREASURY
REGULATIONS § 301.7701-7), IN THE NAME OF AND UNDER THE EXCLUSIVE CONTROL OF THE
INSTITUTIONAL TRUSTEE, AND MAINTAINED IN THE INSTITUTIONAL TRUSTEE’S TRUST

 

16

--------------------------------------------------------------------------------


 

DEPARTMENT, ON BEHALF OF THE HOLDERS OF THE SECURITIES AND, UPON THE RECEIPT OF
PAYMENTS OF FUNDS MADE IN RESPECT OF THE DEBENTURES HELD BY THE INSTITUTIONAL
TRUSTEE, DEPOSIT SUCH FUNDS INTO THE PROPERTY ACCOUNT AND MAKE PAYMENTS TO THE
HOLDERS OF THE CAPITAL SECURITIES AND HOLDERS OF THE COMMON SECURITIES FROM THE
PROPERTY ACCOUNT IN ACCORDANCE WITH SECTION 5.1.  FUNDS IN THE PROPERTY ACCOUNT
SHALL BE HELD UNINVESTED UNTIL DISBURSED IN ACCORDANCE WITH THIS DECLARATION;

 

(II)           ENGAGE IN SUCH MINISTERIAL ACTIVITIES AS SHALL BE NECESSARY OR
APPROPRIATE TO EFFECT THE REDEMPTION OF THE CAPITAL SECURITIES AND THE COMMON
SECURITIES TO THE EXTENT THE DEBENTURES ARE REDEEMED OR MATURE; AND

 

(III)          UPON WRITTEN NOTICE OF DISTRIBUTION ISSUED BY THE ADMINISTRATORS
IN ACCORDANCE WITH THE TERMS OF THE SECURITIES, ENGAGE IN SUCH MINISTERIAL
ACTIVITIES AS SHALL BE NECESSARY OR APPROPRIATE TO EFFECT THE DISTRIBUTION OF
THE DEBENTURES TO HOLDERS OF SECURITIES UPON THE OCCURRENCE OF THE CIRCUMSTANCES
SPECIFIED THEREFOR UNDER THE TERMS OF THE SECURITIES.

 


(D)           THE INSTITUTIONAL TRUSTEE SHALL TAKE ALL ACTIONS AND PERFORM SUCH
DUTIES AS MAY BE SPECIFICALLY REQUIRED OF THE INSTITUTIONAL TRUSTEE PURSUANT TO
THE TERMS OF THE SECURITIES.


 


(E)           THE INSTITUTIONAL TRUSTEE MAY BRING OR DEFEND, PAY, COLLECT,
COMPROMISE, ARBITRATE, RESORT TO LEGAL ACTION WITH RESPECT TO, OR OTHERWISE
ADJUST CLAIMS OR DEMANDS OF OR AGAINST, THE TRUST (A “LEGAL ACTION”) WHICH ARISE
OUT OF OR IN CONNECTION WITH AN EVENT OF DEFAULT OF WHICH A RESPONSIBLE OFFICER
OF THE INSTITUTIONAL TRUSTEE HAS ACTUAL KNOWLEDGE OR THE INSTITUTIONAL TRUSTEE’S
DUTIES AND OBLIGATIONS UNDER THIS DECLARATION OR THE TRUST INDENTURE ACT;
PROVIDED, HOWEVER, THAT IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND SUCH EVENT IS ATTRIBUTABLE TO THE FAILURE OF THE DEBENTURE ISSUER TO PAY
INTEREST OR PREMIUM, IF ANY, ON OR PRINCIPAL OF THE DEBENTURES ON THE DATE SUCH
INTEREST, PREMIUM, IF ANY, OR PRINCIPAL IS OTHERWISE PAYABLE (OR IN THE CASE OF
REDEMPTION, ON THE DATE OF REDEMPTION), THEN A HOLDER OF THE CAPITAL SECURITIES
MAY DIRECTLY INSTITUTE A PROCEEDING FOR ENFORCEMENT OF PAYMENT TO SUCH HOLDER OF
THE PRINCIPAL OF OR PREMIUM, IF ANY, OR INTEREST THAT IS SO PAYABLE ON THE
DEBENTURES HAVING A PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE LIQUIDATION AMOUNT
OF THE CAPITAL SECURITIES OF SUCH HOLDER (A “DIRECT ACTION”) ON OR AFTER THE
RESPECTIVE DUE DATE SPECIFIED IN THE DEBENTURES.  IN CONNECTION WITH SUCH DIRECT
ACTION, THE RIGHTS OF THE HOLDERS OF THE COMMON SECURITIES WILL BE SUBROGATED TO
THE RIGHTS OF SUCH HOLDER OF THE CAPITAL SECURITIES TO THE EXTENT OF ANY PAYMENT
MADE BY THE DEBENTURE ISSUER TO SUCH HOLDER OF THE CAPITAL SECURITIES IN SUCH
DIRECT ACTION; PROVIDED, HOWEVER, THAT A HOLDER OF THE COMMON SECURITIES MAY
EXERCISE SUCH RIGHT OF SUBROGATION ONLY IF NO EVENT OF DEFAULT WITH RESPECT TO
THE CAPITAL SECURITIES HAS OCCURRED AND IS CONTINUING.


 


(F)            THE INSTITUTIONAL TRUSTEE SHALL CONTINUE TO SERVE AS A TRUSTEE
UNTIL EITHER:


 

(I)            THE TRUST HAS BEEN COMPLETELY LIQUIDATED AND THE PROCEEDS OF THE
LIQUIDATION DISTRIBUTED TO THE HOLDERS OF THE SECURITIES PURSUANT TO THE TERMS
OF THE SECURITIES AND THIS DECLARATION (INCLUDING ANNEX I); OR

 

17

--------------------------------------------------------------------------------


 

(II)           A SUCCESSOR INSTITUTIONAL TRUSTEE HAS BEEN APPOINTED AND HAS
ACCEPTED THAT APPOINTMENT IN ACCORDANCE WITH SECTION 4.5.

 


(G)           THE INSTITUTIONAL TRUSTEE SHALL HAVE THE LEGAL POWER TO EXERCISE
ALL OF THE RIGHTS, POWERS AND PRIVILEGES OF A HOLDER OF THE DEBENTURES UNDER THE
INDENTURE AND, IF AN EVENT OF DEFAULT OCCURS AND IS CONTINUING, THE
INSTITUTIONAL TRUSTEE MAY, FOR THE BENEFIT OF HOLDERS OF THE SECURITIES, ENFORCE
ITS RIGHTS AS HOLDER OF THE DEBENTURES SUBJECT TO THE RIGHTS OF THE HOLDERS
PURSUANT TO THIS DECLARATION (INCLUDING ANNEX I) AND THE TERMS OF THE
SECURITIES.


 


(H)           THE INSTITUTIONAL TRUSTEE MUST EXERCISE THE POWERS SET FORTH IN
THIS SECTION 2.8 IN A MANNER THAT IS CONSISTENT WITH THE PURPOSES AND FUNCTIONS
OF THE TRUST SET OUT IN SECTION 2.3, AND THE INSTITUTIONAL TRUSTEE SHALL NOT
TAKE ANY ACTION THAT IS INCONSISTENT WITH THE PURPOSES AND FUNCTIONS OF THE
TRUST SET OUT IN SECTION 2.3.


 


SECTION 2.9.  CERTAIN DUTIES AND RESPONSIBILITIES OF THE TRUSTEES AND THE
ADMINISTRATORS.


 


(A)           THE INSTITUTIONAL TRUSTEE, BEFORE THE OCCURRENCE OF ANY EVENT OF
DEFAULT (OF WHICH THE INSTITUTIONAL TRUSTEE HAS KNOWLEDGE (AS PROVIDED IN
SECTION 2.10(M) HEREOF)) AND AFTER THE CURING OF ALL EVENTS OF DEFAULT THAT MAY
HAVE OCCURRED, SHALL UNDERTAKE TO PERFORM ONLY SUCH DUTIES AS ARE SPECIFICALLY
SET FORTH IN THIS DECLARATION AND NO IMPLIED COVENANTS SHALL BE READ INTO THIS
DECLARATION AGAINST THE INSTITUTIONAL TRUSTEE.  IN CASE AN EVENT OF DEFAULT (OF
WHICH THE INSTITUTIONAL TRUSTEE HAS KNOWLEDGE (AS PROVIDED IN
SECTION 2.10(M) HEREOF)), HAS OCCURRED (THAT HAS NOT BEEN CURED OR WAIVED
PURSUANT TO SECTION 6.7), THE INSTITUTIONAL TRUSTEE SHALL EXERCISE SUCH OF THE
RIGHTS AND POWERS VESTED IN IT BY THIS DECLARATION, AND USE THE SAME DEGREE OF
CARE AND SKILL IN THEIR EXERCISE, AS A PRUDENT PERSON WOULD EXERCISE OR USE
UNDER THE CIRCUMSTANCES IN THE CONDUCT OF HIS OR HER OWN AFFAIRS.


 


(B)           THE DUTIES AND RESPONSIBILITIES OF THE TRUSTEES AND THE
ADMINISTRATORS SHALL BE AS PROVIDED BY THIS DECLARATION AND, IN THE CASE OF THE
INSTITUTIONAL TRUSTEE, BY THE TRUST INDENTURE ACT.  NOTWITHSTANDING THE
FOREGOING, NO PROVISION OF THIS DECLARATION SHALL REQUIRE ANY TRUSTEE OR
ADMINISTRATOR TO EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE INCUR ANY FINANCIAL
LIABILITY IN THE PERFORMANCE OF ANY OF ITS DUTIES HEREUNDER, OR IN THE EXERCISE
OF ANY OF ITS RIGHTS OR POWERS, IF IT SHALL HAVE REASONABLE GROUNDS FOR
BELIEVING THAT REPAYMENT OF SUCH FUNDS OR ADEQUATE INDEMNITY SATISFACTORY TO IT
AGAINST SUCH RISK OR LIABILITY IS NOT REASONABLY ASSURED TO IT.  WHETHER OR NOT
THEREIN EXPRESSLY SO PROVIDED, EVERY PROVISION OF THIS DECLARATION RELATING TO
THE CONDUCT OR AFFECTING THE LIABILITY OF OR AFFORDING PROTECTION TO THE
TRUSTEES OR THE ADMINISTRATORS SHALL BE SUBJECT TO THE PROVISIONS OF THIS
ARTICLE.  NOTHING IN THIS DECLARATION SHALL BE CONSTRUED TO RELEASE A TRUSTEE
FROM LIABILITY FOR ITS OWN NEGLIGENT ACTION, ITS OWN NEGLIGENT FAILURE TO ACT,
OR ITS OWN WILLFUL MISCONDUCT OR BAD FAITH.  NOTHING IN THIS DECLARATION SHALL
BE CONSTRUED TO RELEASE AN ADMINISTRATOR FROM LIABILITY FOR ITS OWN GROSS
NEGLIGENT ACTION, ITS OWN GROSS NEGLIGENT FAILURE TO ACT, OR ITS OWN WILLFUL
MISCONDUCT OR BAD FAITH.  TO THE EXTENT THAT, AT LAW OR IN EQUITY, A TRUSTEE OR
AN ADMINISTRATOR HAS DUTIES (INCLUDING FIDUCIARY DUTIES) TO THE TRUST OR TO THE
HOLDERS, SUCH TRUSTEE’S OR ADMINISTRATOR’S DUTIES MAY BE RESTRICTED OR
ELIMINATED BY PROVISIONS IN THIS DECLARATION, EXCEPT THAT THIS DECLARATION MAY
NOT ELIMINATE THE IMPLIED CONTRACTUAL COVENANT OF GOOD FAITH AND FAIR DEALING. A
TRUSTEE OR ADMINISTRATOR SHALL NOT BE LIABLE TO THE TRUST OR A HOLDER OR ANOTHER
PERSON THAT IS PARTY TO OR OTHERWISE BOUND BY THE

 

18

--------------------------------------------------------------------------------


 


DECLARATION FOR BREACH OF FIDUCIARY DUTY FOR SUCH TRUSTEE’S OR ADMINISTRATOR’S
GOOD FAITH RELIANCE ON THE PROVISIONS OF THE DECLARATION. THE PROVISIONS OF THIS
DECLARATION, TO THE EXTENT THAT THEY RESTRICT OR ELIMINATE THE LIABILITIES OF
THE TRUSTEES OR THE ADMINISTRATORS OTHERWISE EXISTING AT LAW OR IN EQUITY, ARE
AGREED BY THE SPONSOR AND THE HOLDERS TO REPLACE SUCH OTHER LIABILITIES OF THE
TRUSTEES OR THE ADMINISTRATORS, AS THE CASE MAY BE, EXCEPT THAT NO PROVISION OF
THIS DECLARATION MAY LIMIT OR ELIMINATE LIABILITY FOR ANY ACT OR OMISSION THAT
CONSTITUTES A BAD FAITH VIOLATION OF THE IMPLIED CONTRACTUAL COVENANT OF GOOD
FAITH AND FAIR DEALING.


 


(C)           ALL PAYMENTS MADE BY THE INSTITUTIONAL TRUSTEE OR A PAYING AGENT
IN RESPECT OF THE SECURITIES SHALL BE MADE ONLY FROM THE REVENUE AND PROCEEDS
FROM THE TRUST PROPERTY AND ONLY TO THE EXTENT THAT THERE SHALL BE SUFFICIENT
REVENUE OR PROCEEDS FROM THE TRUST PROPERTY TO ENABLE THE INSTITUTIONAL TRUSTEE
OR A PAYING AGENT TO MAKE PAYMENTS IN ACCORDANCE WITH THE TERMS HEREOF.  EACH
HOLDER, BY ITS ACCEPTANCE OF A SECURITY, AGREES THAT IT WILL LOOK SOLELY TO THE
REVENUE AND PROCEEDS FROM THE TRUST PROPERTY TO THE EXTENT LEGALLY AVAILABLE FOR
DISTRIBUTION TO IT AS HEREIN PROVIDED AND THAT THE TRUSTEES AND THE
ADMINISTRATORS ARE NOT PERSONALLY LIABLE TO IT FOR ANY AMOUNT DISTRIBUTABLE IN
RESPECT OF ANY SECURITY OR FOR ANY OTHER LIABILITY IN RESPECT OF ANY SECURITY. 
THIS SECTION 2.9(C) DOES NOT LIMIT THE LIABILITY OF THE TRUSTEES EXPRESSLY SET
FORTH ELSEWHERE IN THIS DECLARATION OR, IN THE CASE OF THE INSTITUTIONAL
TRUSTEE, IN THE TRUST INDENTURE ACT.


 


(D)           NO PROVISION OF THIS DECLARATION SHALL BE CONSTRUED TO RELIEVE THE
INSTITUTIONAL TRUSTEE FROM LIABILITY FOR ITS OWN NEGLIGENT ACTION, ITS OWN
NEGLIGENT FAILURE TO ACT, OR ITS OWN WILLFUL MISCONDUCT OR BAD FAITH WITH
RESPECT TO MATTERS THAT ARE WITHIN THE AUTHORITY OF THE INSTITUTIONAL TRUSTEE
UNDER THIS DECLARATION, EXCEPT THAT:


 

(I)            THE INSTITUTIONAL TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OR
JUDGMENT MADE IN GOOD FAITH BY AN AUTHORIZED OFFICER OF THE INSTITUTIONAL
TRUSTEE, UNLESS IT SHALL BE PROVED THAT THE INSTITUTIONAL TRUSTEE WAS NEGLIGENT
IN ASCERTAINING THE PERTINENT FACTS;

 

(II)           THE INSTITUTIONAL TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE
DIRECTION OF THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL
SECURITIES OR THE COMMON SECURITIES, AS APPLICABLE, RELATING TO THE TIME, METHOD
AND PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE
INSTITUTIONAL TRUSTEE, OR EXERCISING ANY TRUST OR POWER CONFERRED UPON THE
INSTITUTIONAL TRUSTEE UNDER THIS DECLARATION;

 

(III)          THE INSTITUTIONAL TRUSTEE’S SOLE DUTY WITH RESPECT TO THE
CUSTODY, SAFE KEEPING AND PHYSICAL PRESERVATION OF THE DEBENTURES AND THE
PROPERTY ACCOUNT SHALL BE TO DEAL WITH SUCH PROPERTY IN A SIMILAR MANNER AS THE
INSTITUTIONAL TRUSTEE DEALS WITH SIMILAR PROPERTY FOR ITS OWN ACCOUNT, SUBJECT
TO THE PROTECTIONS AND LIMITATIONS ON LIABILITY AFFORDED TO THE INSTITUTIONAL
TRUSTEE UNDER THIS DECLARATION AND THE TRUST INDENTURE ACT;

 

(IV)          THE INSTITUTIONAL TRUSTEE SHALL NOT BE LIABLE FOR ANY INTEREST ON
ANY MONEY RECEIVED BY IT EXCEPT AS IT MAY OTHERWISE AGREE IN WRITING WITH THE

 

19

--------------------------------------------------------------------------------


 

SPONSOR; AND MONEY HELD BY THE INSTITUTIONAL TRUSTEE NEED NOT BE SEGREGATED FROM
OTHER FUNDS HELD BY IT EXCEPT IN RELATION TO THE PROPERTY ACCOUNT MAINTAINED BY
THE INSTITUTIONAL TRUSTEE PURSUANT TO SECTION 2.8(C)(I) AND EXCEPT TO THE EXTENT
OTHERWISE REQUIRED BY LAW; AND

 

(V)           THE INSTITUTIONAL TRUSTEE SHALL NOT BE RESPONSIBLE FOR MONITORING
THE COMPLIANCE BY THE ADMINISTRATORS OR THE SPONSOR WITH THEIR RESPECTIVE DUTIES
UNDER THIS DECLARATION, NOR SHALL THE INSTITUTIONAL TRUSTEE BE LIABLE FOR ANY
DEFAULT OR MISCONDUCT OF THE ADMINISTRATORS OR THE SPONSOR.

 


SECTION 2.10.  CERTAIN RIGHTS OF INSTITUTIONAL TRUSTEE.  SUBJECT TO THE
PROVISIONS OF SECTION 2.9:


 


(A)           THE INSTITUTIONAL TRUSTEE MAY CONCLUSIVELY RELY AND SHALL FULLY BE
PROTECTED IN ACTING OR REFRAINING FROM ACTING IN GOOD FAITH UPON ANY RESOLUTION,
WRITTEN OPINION OF COUNSEL, CERTIFICATE, WRITTEN REPRESENTATION OF A HOLDER OR
TRANSFEREE, CERTIFICATE OF AUDITORS OR ANY OTHER CERTIFICATE, STATEMENT,
INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER,
APPRAISAL, BOND, DEBENTURE, NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR OTHER PAPER
OR DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED, SENT OR
PRESENTED BY THE PROPER PARTY OR PARTIES;


 


(B)           IF (I) IN PERFORMING ITS DUTIES UNDER THIS DECLARATION, THE
INSTITUTIONAL TRUSTEE IS REQUIRED TO DECIDE BETWEEN ALTERNATIVE COURSES OF
ACTION, (II) IN CONSTRUING ANY OF THE PROVISIONS OF THIS DECLARATION, THE
INSTITUTIONAL TRUSTEE FINDS THE SAME AMBIGUOUS OR INCONSISTENT WITH ANY OTHER
PROVISIONS CONTAINED HEREIN, OR (III) THE INSTITUTIONAL TRUSTEE IS UNSURE OF THE
APPLICATION OF ANY PROVISION OF THIS DECLARATION, THEN, EXCEPT AS TO ANY MATTER
AS TO WHICH THE HOLDERS OF CAPITAL SECURITIES ARE ENTITLED TO VOTE UNDER THE
TERMS OF THIS DECLARATION, THE INSTITUTIONAL TRUSTEE MAY DELIVER A NOTICE TO THE
SPONSOR REQUESTING THE SPONSOR’S OPINION AS TO THE COURSE OF ACTION TO BE TAKEN
AND THE INSTITUTIONAL TRUSTEE SHALL TAKE SUCH ACTION, OR REFRAIN FROM TAKING
SUCH ACTION, AS THE INSTITUTIONAL TRUSTEE IN ITS SOLE DISCRETION SHALL DEEM
ADVISABLE AND IN THE BEST INTERESTS OF THE HOLDERS, IN WHICH EVENT THE
INSTITUTIONAL TRUSTEE SHALL HAVE NO LIABILITY EXCEPT FOR ITS OWN NEGLIGENCE,
WILLFUL MISCONDUCT OR BAD FAITH;


 


(C)           ANY DIRECTION OR ACT OF THE SPONSOR OR THE ADMINISTRATORS
CONTEMPLATED BY THIS DECLARATION SHALL BE SUFFICIENTLY EVIDENCED BY AN OFFICERS’
CERTIFICATE;


 


(D)           WHENEVER IN THE ADMINISTRATION OF THIS DECLARATION, THE
INSTITUTIONAL TRUSTEE SHALL DEEM IT DESIRABLE THAT A MATTER BE PROVED OR
ESTABLISHED BEFORE UNDERTAKING, SUFFERING OR OMITTING ANY ACTION HEREUNDER, THE
INSTITUTIONAL TRUSTEE (UNLESS OTHER EVIDENCE IS HEREIN SPECIFICALLY PRESCRIBED)
MAY, IN THE ABSENCE OF BAD FAITH ON ITS PART, REQUEST AND CONCLUSIVELY RELY UPON
AN OFFICERS’ CERTIFICATE WHICH, UPON RECEIPT OF SUCH REQUEST, SHALL BE PROMPTLY
DELIVERED BY THE SPONSOR OR THE ADMINISTRATORS;


 


(E)           THE INSTITUTIONAL TRUSTEE SHALL HAVE NO DUTY TO SEE TO ANY
RECORDING, FILING OR REGISTRATION OF ANY INSTRUMENT (INCLUDING ANY FINANCING OR
CONTINUATION STATEMENT OR ANY FILING UNDER TAX OR SECURITIES LAWS) OR ANY
RERECORDING, REFILING OR REREGISTRATION THEREOF;

 

20

--------------------------------------------------------------------------------


 


(F)            THE INSTITUTIONAL TRUSTEE MAY CONSULT WITH COUNSEL OF ITS
SELECTION (WHICH COUNSEL MAY BE COUNSEL TO THE SPONSOR OR ANY OF ITS AFFILIATES)
AND THE ADVICE OF SUCH COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND
PROTECTION IN RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT HEREUNDER
IN GOOD FAITH AND IN RELIANCE THEREON AND IN ACCORDANCE WITH SUCH ADVICE; THE
INSTITUTIONAL TRUSTEE SHALL HAVE THE RIGHT AT ANY TIME TO SEEK INSTRUCTIONS
CONCERNING THE ADMINISTRATION OF THIS DECLARATION FROM ANY COURT OF COMPETENT
JURISDICTION;


 


(G)           THE INSTITUTIONAL TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE
ANY OF THE RIGHTS OR POWERS VESTED IN IT BY THIS DECLARATION AT THE REQUEST OR
DIRECTION OF ANY OF THE HOLDERS PURSUANT TO THIS DECLARATION, UNLESS SUCH
HOLDERS SHALL HAVE OFFERED TO THE INSTITUTIONAL TRUSTEE SECURITY OR INDEMNITY
REASONABLY SATISFACTORY TO IT AGAINST THE COSTS, EXPENSES AND LIABILITIES WHICH
MIGHT BE INCURRED BY IT IN COMPLIANCE WITH SUCH REQUEST OR DIRECTION; PROVIDED,
THAT NOTHING CONTAINED IN THIS SECTION 2.10(G) SHALL BE TAKEN TO RELIEVE THE
INSTITUTIONAL TRUSTEE, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT (OF WHICH THE
INSTITUTIONAL TRUSTEE HAS KNOWLEDGE (AS PROVIDED IN SECTION 2.10(M) HEREOF))
THAT HAS NOT BEEN CURED OR WAIVED, OF ITS OBLIGATION TO EXERCISE THE RIGHTS AND
POWERS VESTED IN IT BY THIS DECLARATION;


 


(H)           THE INSTITUTIONAL TRUSTEE SHALL NOT BE BOUND TO MAKE ANY
INVESTIGATION INTO THE FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE,
STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, CONSENT, ORDER,
APPROVAL, BOND, DEBENTURE, NOTE OR OTHER EVIDENCE OF INDEBTEDNESS OR OTHER PAPER
OR DOCUMENT, UNLESS REQUESTED IN WRITING TO DO SO BY ONE OR MORE HOLDERS, BUT
THE INSTITUTIONAL TRUSTEE MAY MAKE SUCH FURTHER INQUIRY OR INVESTIGATION INTO
SUCH FACTS OR MATTERS AS IT MAY SEE FIT;


 


(I)            THE INSTITUTIONAL TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS
HEREUNDER OR PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH ITS
AGENTS OR ATTORNEYS AND THE INSTITUTIONAL TRUSTEE SHALL NOT BE RESPONSIBLE FOR
ANY MISCONDUCT OR NEGLIGENCE ON THE PART OF, OR FOR THE SUPERVISION OF, ANY SUCH
AGENT OR ATTORNEY APPOINTED WITH DUE CARE BY IT HEREUNDER;


 


(J)            WHENEVER IN THE ADMINISTRATION OF THIS DECLARATION THE
INSTITUTIONAL TRUSTEE SHALL DEEM IT DESIRABLE TO RECEIVE INSTRUCTIONS WITH
RESPECT TO ENFORCING ANY REMEDY OR RIGHT OR TAKING ANY OTHER ACTION HEREUNDER,
THE INSTITUTIONAL TRUSTEE (I) MAY REQUEST INSTRUCTIONS FROM THE HOLDERS OF THE
COMMON SECURITIES AND THE CAPITAL SECURITIES, WHICH INSTRUCTIONS MAY BE GIVEN
ONLY BY THE HOLDERS OF THE SAME PROPORTION IN LIQUIDATION AMOUNT OF THE COMMON
SECURITIES AND THE CAPITAL SECURITIES AS WOULD BE ENTITLED TO DIRECT THE
INSTITUTIONAL TRUSTEE UNDER THE TERMS OF THE COMMON SECURITIES AND THE CAPITAL
SECURITIES IN RESPECT OF SUCH REMEDY, RIGHT OR ACTION, (II) MAY REFRAIN FROM
ENFORCING SUCH REMEDY OR RIGHT OR TAKING SUCH OTHER ACTION UNTIL SUCH
INSTRUCTIONS ARE RECEIVED, AND (III) SHALL BE FULLY PROTECTED IN ACTING IN
ACCORDANCE WITH SUCH INSTRUCTIONS;


 


(K)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS DECLARATION, THE
INSTITUTIONAL TRUSTEE SHALL NOT BE UNDER ANY OBLIGATION TO TAKE ANY ACTION THAT
IS DISCRETIONARY UNDER THE PROVISIONS OF THIS DECLARATION;


 


(L)            WHEN THE INSTITUTIONAL TRUSTEE INCURS EXPENSES OR RENDERS
SERVICES IN CONNECTION WITH A BANKRUPTCY EVENT, SUCH EXPENSES (INCLUDING THE
FEES AND EXPENSES OF ITS

 

21

--------------------------------------------------------------------------------


 


COUNSEL) AND THE COMPENSATION FOR SUCH SERVICES ARE INTENDED TO CONSTITUTE
EXPENSES OF ADMINISTRATION UNDER ANY BANKRUPTCY LAW OR LAW RELATING TO CREDITORS
RIGHTS GENERALLY;


 


(M)          THE INSTITUTIONAL TRUSTEE SHALL NOT BE CHARGED WITH KNOWLEDGE OF AN
EVENT OF DEFAULT UNLESS A RESPONSIBLE OFFICER OF THE INSTITUTIONAL TRUSTEE HAS
ACTUAL KNOWLEDGE OF SUCH EVENT OR THE INSTITUTIONAL TRUSTEE RECEIVES WRITTEN
NOTICE OF SUCH EVENT FROM ANY HOLDER, EXCEPT THAT THE INSTITUTIONAL TRUSTEE
SHALL BE DEEMED TO HAVE KNOWLEDGE OF ANY EVENT OF DEFAULT PURSUANT TO SECTIONS
5.01(A), 5.01(B) OR 5.01(C) OF THE INDENTURE (OTHER THAN AN EVENT OF DEFAULT
RESULTING FROM THE DEFAULT IN THE PAYMENT OF ADDITIONAL AMOUNTS IF THE
INSTITUTIONAL TRUSTEE DOES NOT HAVE ACTUAL KNOWLEDGE OR WRITTEN NOTICE THAT SUCH
PAYMENT IS DUE AND PAYABLE);


 


(N)           ANY ACTION TAKEN BY THE INSTITUTIONAL TRUSTEE OR ITS AGENTS
HEREUNDER SHALL BIND THE TRUST AND THE HOLDERS OF THE SECURITIES, AND THE
SIGNATURE OF THE INSTITUTIONAL TRUSTEE OR ITS AGENTS ALONE SHALL BE SUFFICIENT
AND EFFECTIVE TO PERFORM ANY SUCH ACTION AND NO THIRD PARTY SHALL BE REQUIRED TO
INQUIRE AS TO THE AUTHORITY OF THE INSTITUTIONAL TRUSTEE TO SO ACT OR AS TO ITS
COMPLIANCE WITH ANY OF THE TERMS AND PROVISIONS OF THIS DECLARATION, BOTH OF
WHICH SHALL BE CONCLUSIVELY EVIDENCED BY THE INSTITUTIONAL TRUSTEE’S OR ITS
AGENT’S TAKING SUCH ACTION; AND


 


(O)           NO PROVISION OF THIS DECLARATION SHALL BE DEEMED TO IMPOSE ANY
DUTY OR OBLIGATION ON THE INSTITUTIONAL TRUSTEE TO PERFORM ANY ACT OR ACTS OR
EXERCISE ANY RIGHT, POWER, DUTY OR OBLIGATION CONFERRED OR IMPOSED ON IT, IN ANY
JURISDICTION IN WHICH IT SHALL BE ILLEGAL, OR IN WHICH THE INSTITUTIONAL TRUSTEE
SHALL BE UNQUALIFIED OR INCOMPETENT IN ACCORDANCE WITH APPLICABLE LAW, TO
PERFORM ANY SUCH ACT OR ACTS, OR TO EXERCISE ANY SUCH RIGHT, POWER, DUTY OR
OBLIGATION, AND NO PERMISSIVE POWER OR AUTHORITY AVAILABLE TO THE INSTITUTIONAL
TRUSTEE SHALL BE CONSTRUED TO BE A DUTY.


 


SECTION 2.11.  DELAWARE TRUSTEE.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
DECLARATION OTHER THAN SECTION 4.2, THE DELAWARE TRUSTEE SHALL NOT BE ENTITLED
TO EXERCISE ANY POWERS, AND THE DELAWARE TRUSTEE SHALL NOT HAVE ANY OF THE
DUTIES AND RESPONSIBILITIES OF ANY OF THE TRUSTEES OR THE ADMINISTRATORS
SPECIFIED IN THIS DECLARATION (EXCEPT AS MAY BE REQUIRED UNDER THE STATUTORY
TRUST ACT).  EXCEPT AS SET FORTH IN SECTION 4.2, THE DELAWARE TRUSTEE SHALL BE A
TRUSTEE FOR THE SOLE AND LIMITED PURPOSE OF FULFILLING THE REQUIREMENTS OF §
3807 OF THE STATUTORY TRUST ACT.


 


SECTION 2.12.  EXECUTION OF DOCUMENTS.  UNLESS OTHERWISE DETERMINED IN WRITING
BY THE INSTITUTIONAL TRUSTEE, AND EXCEPT AS OTHERWISE REQUIRED BY THE STATUTORY
TRUST ACT, THE INSTITUTIONAL TRUSTEE, OR ANY ONE OR MORE OF THE ADMINISTRATORS,
AS THE CASE MAY BE, IS AUTHORIZED TO EXECUTE AND DELIVER ON BEHALF OF THE TRUST
ANY DOCUMENTS, AGREEMENTS, INSTRUMENTS OR CERTIFICATES THAT THE TRUSTEES OR THE
ADMINISTRATORS, AS THE CASE MAY BE, HAVE THE POWER AND AUTHORITY TO EXECUTE
PURSUANT TO SECTION 2.6.


 


SECTION 2.13.  NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF SECURITIES.  THE
RECITALS CONTAINED IN THIS DECLARATION AND THE SECURITIES SHALL BE TAKEN AS THE
STATEMENTS OF THE SPONSOR, AND THE TRUSTEES DO NOT ASSUME ANY RESPONSIBILITY FOR
THEIR CORRECTNESS.  THE TRUSTEES MAKE NO REPRESENTATIONS AS TO THE VALUE OR
CONDITION OF THE TRUST PROPERTY OR ANY PART THEREOF.  THE TRUSTEES MAKE NO
REPRESENTATIONS AS TO THE VALIDITY OR SUFFICIENCY OF THIS DECLARATION, THE
DEBENTURES OR THE SECURITIES.

 

22

--------------------------------------------------------------------------------


 


SECTION 2.14.  DURATION OF TRUST.  THE TRUST, UNLESS DISSOLVED PURSUANT TO THE
PROVISIONS OF ARTICLE VII HEREOF, SHALL HAVE EXISTENCE FOR FIVE (5) YEARS AFTER
THE MATURITY DATE.


 


SECTION 2.15.  MERGERS.  (A)  THE TRUST MAY NOT CONSOLIDATE, AMALGAMATE, MERGE
WITH OR INTO, OR BE REPLACED BY, OR CONVEY, TRANSFER OR LEASE ITS PROPERTIES AND
ASSETS SUBSTANTIALLY AS AN ENTIRETY TO ANY CORPORATION OR OTHER PERSON, EXCEPT
AS DESCRIBED IN THIS SECTION 2.15 AND EXCEPT WITH RESPECT TO THE DISTRIBUTION OF
DEBENTURES TO HOLDERS OF SECURITIES PURSUANT TO SECTION 7.1(A)(IV) OF THIS
DECLARATION OR SECTION 4 OF ANNEX I.


 


(B)           THE TRUST MAY, WITH THE CONSENT OF THE ADMINISTRATORS (WHICH
CONSENT WILL NOT BE UNREASONABLY WITHHELD) AND WITHOUT THE CONSENT OF THE
INSTITUTIONAL TRUSTEE, THE DELAWARE TRUSTEE OR THE HOLDERS OF THE CAPITAL
SECURITIES, CONSOLIDATE, AMALGAMATE, MERGE WITH OR INTO, OR BE REPLACED BY, OR
CONVEY, TRANSFER OR LEASE ITS PROPERTIES AND ASSETS AS AN ENTIRETY OR
SUBSTANTIALLY AS AN ENTIRETY TO A TRUST ORGANIZED AS SUCH UNDER THE LAWS OF ANY
STATE; PROVIDED, THAT:


 

(I)            IF THE TRUST IS NOT THE SURVIVOR, SUCH SUCCESSOR ENTITY (THE
“SUCCESSOR ENTITY”) EITHER:

 

(A)          EXPRESSLY ASSUMES ALL OF THE OBLIGATIONS OF THE TRUST UNDER THE
SECURITIES; OR

 

(B)           SUBSTITUTES FOR THE SECURITIES OTHER SECURITIES HAVING
SUBSTANTIALLY THE SAME TERMS AS THE SECURITIES (THE “SUCCESSOR SECURITIES”) SO
THAT THE SUCCESSOR SECURITIES RANK THE SAME AS THE SECURITIES RANK WITH RESPECT
TO DISTRIBUTIONS AND PAYMENTS UPON LIQUIDATION, REDEMPTION AND OTHERWISE;

 

(II)           THE SPONSOR EXPRESSLY APPOINTS, AS THE HOLDER OF THE DEBENTURES,
A TRUSTEE OF THE SUCCESSOR ENTITY THAT POSSESSES THE SAME POWERS AND DUTIES AS
THE INSTITUTIONAL TRUSTEE;

 

(III)          THE CAPITAL SECURITIES OR ANY SUCCESSOR SECURITIES ARE LISTED OR
QUOTED, OR ANY SUCCESSOR SECURITIES WILL BE LISTED OR QUOTED UPON NOTIFICATION
OF ISSUANCE, ON ANY NATIONAL SECURITIES EXCHANGE OR WITH ANOTHER ORGANIZATION ON
WHICH THE CAPITAL SECURITIES ARE THEN LISTED OR QUOTED, IF ANY;

 

(IV)          SUCH MERGER, CONSOLIDATION, AMALGAMATION, REPLACEMENT, CONVEYANCE,
TRANSFER OR LEASE DOES NOT CAUSE THE RATING ON THE CAPITAL SECURITIES OR ANY
SUCCESSOR SECURITIES TO BE DOWNGRADED OR WITHDRAWN BY ANY NATIONALLY RECOGNIZED
STATISTICAL RATING ORGANIZATION, IF THE CAPITAL SECURITIES ARE THEN RATED;

 

(V)           SUCH MERGER, CONSOLIDATION, AMALGAMATION, REPLACEMENT, CONVEYANCE,
TRANSFER OR LEASE DOES NOT ADVERSELY AFFECT THE RIGHTS, PREFERENCES AND
PRIVILEGES OF THE HOLDERS OF THE SECURITIES OR ANY SUCCESSOR SECURITIES IN ANY
MATERIAL RESPECT (OTHER THAN WITH RESPECT TO ANY DILUTION OF SUCH HOLDERS’
INTERESTS IN THE SUCCESSOR ENTITY);

 

23

--------------------------------------------------------------------------------


 

(VI)          SUCH SUCCESSOR ENTITY, IF ANY, HAS A PURPOSE SUBSTANTIALLY
IDENTICAL TO THAT OF THE TRUST;

 

(VII)         PRIOR TO SUCH MERGER, CONSOLIDATION, AMALGAMATION, REPLACEMENT,
CONVEYANCE, TRANSFER OR LEASE, THE TRUST HAS RECEIVED A WRITTEN OPINION OF A
NATIONALLY RECOGNIZED INDEPENDENT COUNSEL TO THE TRUST EXPERIENCED IN SUCH
MATTERS TO THE EFFECT THAT:

 

(A)          SUCH MERGER, CONSOLIDATION, AMALGAMATION, REPLACEMENT, CONVEYANCE,
TRANSFER OR LEASE DOES NOT ADVERSELY AFFECT THE RIGHTS, PREFERENCES AND
PRIVILEGES OF THE HOLDERS OF THE SECURITIES OR ANY SUCCESSOR SECURITIES IN ANY
MATERIAL RESPECT (OTHER THAN WITH RESPECT TO ANY DILUTION OF SUCH HOLDERS’
INTERESTS IN THE SUCCESSOR ENTITY);

 

(B)           FOLLOWING SUCH MERGER, CONSOLIDATION, AMALGAMATION, REPLACEMENT,
CONVEYANCE, TRANSFER OR LEASE, NEITHER THE TRUST NOR THE SUCCESSOR ENTITY WILL
BE REQUIRED TO REGISTER AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY
ACT; AND

 

(C)           FOLLOWING SUCH MERGER, CONSOLIDATION, AMALGAMATION, REPLACEMENT,
CONVEYANCE, TRANSFER OR LEASE, THE TRUST OR THE SUCCESSOR ENTITY WILL CONTINUE
TO BE CLASSIFIED AS A GRANTOR TRUST FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES;

 

(VIII)        THE SPONSOR GUARANTEES THE OBLIGATIONS OF THE SUCCESSOR ENTITY
UNDER THE SUCCESSOR SECURITIES TO THE SAME EXTENT PROVIDED BY THE INDENTURE, THE
GUARANTEE, THE DEBENTURES AND THIS DECLARATION; AND

 

(IX)           PRIOR TO SUCH MERGER, CONSOLIDATION, AMALGAMATION, REPLACEMENT,
CONVEYANCE, TRANSFER OR LEASE, THE INSTITUTIONAL TRUSTEE SHALL HAVE RECEIVED AN
OFFICERS’ CERTIFICATE OF THE ADMINISTRATORS AND AN OPINION OF COUNSEL, EACH TO
THE EFFECT THAT ALL CONDITIONS PRECEDENT OF THIS PARAGRAPH (B) TO SUCH
TRANSACTION HAVE BEEN SATISFIED.

 


(C)           NOTWITHSTANDING SECTION 2.15(B), THE TRUST SHALL NOT, EXCEPT WITH
THE CONSENT OF HOLDERS OF 100% IN LIQUIDATION AMOUNT OF THE SECURITIES,
CONSOLIDATE, AMALGAMATE, MERGE WITH OR INTO, OR BE REPLACED BY, OR CONVEY,
TRANSFER OR LEASE ITS PROPERTIES AND ASSETS AS AN ENTIRETY OR SUBSTANTIALLY AS
AN ENTIRETY TO, ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO CONSOLIDATE,
AMALGAMATE, MERGE WITH OR INTO, OR REPLACE IT IF SUCH CONSOLIDATION,
AMALGAMATION, MERGER, REPLACEMENT, CONVEYANCE, TRANSFER OR LEASE WOULD CAUSE THE
TRUST OR SUCCESSOR ENTITY TO BE CLASSIFIED AS OTHER THAN A GRANTOR TRUST FOR
UNITED STATES FEDERAL INCOME TAX PURPOSES.

 

24

--------------------------------------------------------------------------------


 


ARTICLE III


 


SPONSOR


 


SECTION 3.1.  SPONSOR’S PURCHASE OF COMMON SECURITIES.  ON THE CLOSING DATE, THE
SPONSOR WILL PURCHASE ALL OF THE COMMON SECURITIES ISSUED BY THE TRUST, IN AN
AMOUNT AT LEAST EQUAL TO 3% OF THE CAPITAL OF THE TRUST, AT THE SAME TIME AS THE
CAPITAL SECURITIES ARE SOLD.


 


SECTION 3.2.  RESPONSIBILITIES OF THE SPONSOR.  IN CONNECTION WITH THE ISSUE AND
SALE OF THE CAPITAL SECURITIES, THE SPONSOR SHALL HAVE THE EXCLUSIVE RIGHT AND
RESPONSIBILITY AND SOLE DECISION TO ENGAGE IN, OR DIRECT THE ADMINISTRATORS TO
ENGAGE IN, THE FOLLOWING ACTIVITIES:


 


(A)           TO DETERMINE THE JURISDICTIONS IN WHICH TO TAKE APPROPRIATE ACTION
TO QUALIFY OR REGISTER FOR SALE ALL OR PART OF THE CAPITAL SECURITIES AND TO DO
ANY AND ALL SUCH ACTS, OTHER THAN ACTIONS WHICH MUST BE TAKEN BY THE TRUST, AND
ADVISE THE TRUST OF ACTIONS IT MUST TAKE, AND PREPARE FOR EXECUTION AND FILING
ANY DOCUMENTS TO BE EXECUTED AND FILED BY THE TRUST, AS THE SPONSOR DEEMS
NECESSARY, ADVISABLE OR INCIDENTAL THERETO IN ORDER TO COMPLY WITH THE
APPLICABLE LAWS OF ANY SUCH JURISDICTIONS;


 


(B)           TO PREPARE FOR FILING AND REQUEST THE ADMINISTRATORS TO CAUSE THE
FILING BY THE TRUST, AS MAY BE APPROPRIATE, OF AN APPLICATION TO THE PORTAL
SYSTEM, FOR LISTING OR QUOTATION UPON NOTICE OF ISSUANCE OF ANY CAPITAL
SECURITIES, AS REQUESTED BY THE HOLDERS OF NOT LESS THAN A MAJORITY IN
LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES; AND


 


(C)           TO NEGOTIATE THE TERMS OF AND/OR EXECUTE AND DELIVER ON BEHALF OF
THE TRUST, THE CAPITAL SECURITIES SUBSCRIPTION AGREEMENT AND OTHER RELATED
AGREEMENTS PROVIDING FOR THE SALE OF THE CAPITAL SECURITIES OR THE RESALE
THEREOF BY THE PURCHASER.


 


ARTICLE IV


 


TRUSTEES AND ADMINISTRATORS


 


SECTION 4.1.  NUMBER OF TRUSTEES.  THE NUMBER OF TRUSTEES INITIALLY SHALL BE
TWO, AND:


 


(A)           AT ANY TIME BEFORE THE ISSUANCE OF ANY SECURITIES, THE SPONSOR
MAY, BY WRITTEN INSTRUMENT, INCREASE OR DECREASE THE NUMBER OF TRUSTEES; AND


 


(B)           AFTER THE ISSUANCE OF ANY SECURITIES, THE NUMBER OF TRUSTEES MAY
BE INCREASED OR DECREASED BY VOTE OF THE HOLDER OF A MAJORITY IN LIQUIDATION
AMOUNT OF THE COMMON SECURITIES VOTING AS A CLASS AT A MEETING OF THE HOLDER OF
THE COMMON SECURITIES; PROVIDED, HOWEVER, THAT THERE SHALL BE A DELAWARE TRUSTEE
IF REQUIRED BY SECTION 4.2; AND THERE SHALL ALWAYS BE ONE TRUSTEE WHO SHALL BE
THE INSTITUTIONAL TRUSTEE, AND SUCH TRUSTEE MAY ALSO SERVE AS DELAWARE TRUSTEE
IF IT MEETS THE APPLICABLE REQUIREMENTS, IN WHICH CASE SECTION 2.11 SHALL HAVE
NO APPLICATION TO SUCH ENTITY IN ITS CAPACITY AS INSTITUTIONAL TRUSTEE.


 


SECTION 4.2.  DELAWARE TRUSTEE.  IF REQUIRED BY THE STATUTORY TRUST ACT, ONE
TRUSTEE (THE “DELAWARE TRUSTEE”) SHALL BE:

 

25

--------------------------------------------------------------------------------


 


(A)           A NATURAL PERSON WHO IS A RESIDENT OF THE STATE OF DELAWARE AND A
U.S. PERSON AT LEAST 21 YEARS OF AGE; OR


 


(B)           IF NOT A NATURAL PERSON, AN ENTITY WHICH IS ORGANIZED UNDER THE
LAWS OF THE UNITED STATES OR ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA, HAS
ITS PRINCIPAL PLACE OF BUSINESS IN THE STATE OF DELAWARE, AND OTHERWISE MEETS
THE REQUIREMENTS OF APPLICABLE LAW, INCLUDING §3807 OF THE STATUTORY TRUST ACT.


 

The initial Delaware Trustee shall be Wilmington Trust Company.

 


SECTION 4.3.  INSTITUTIONAL TRUSTEE; ELIGIBILITY.


 


(A)           THERE SHALL AT ALL TIMES BE ONE TRUSTEE THAT SHALL ACT AS
INSTITUTIONAL TRUSTEE WHICH SHALL:


 

(I)            NOT BE AN AFFILIATE OF THE SPONSOR;

 

(II)           NOT OFFER OR PROVIDE CREDIT OR CREDIT ENHANCEMENT TO THE TRUST;
AND

 

(III)          BE A BANKING CORPORATION OR NATIONAL ASSOCIATION ORGANIZED AND
DOING BUSINESS UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE
THEREOF OR OF THE DISTRICT OF COLUMBIA AND AUTHORIZED UNDER SUCH LAWS TO
EXERCISE CORPORATE TRUST POWERS, HAVING A COMBINED CAPITAL AND SURPLUS OF AT
LEAST FIFTY MILLION U.S. DOLLARS ($50,000,000), AND SUBJECT TO SUPERVISION OR
EXAMINATION BY FEDERAL, STATE OR DISTRICT OF COLUMBIA AUTHORITY.  IF SUCH
CORPORATION OR NATIONAL ASSOCIATION PUBLISHES REPORTS OF CONDITION AT LEAST
ANNUALLY, PURSUANT TO LAW OR TO THE REQUIREMENTS OF THE SUPERVISING OR EXAMINING
AUTHORITY REFERRED TO ABOVE, THEN FOR THE PURPOSES OF THIS SECTION 4.3(A)(III),
THE COMBINED CAPITAL AND SURPLUS OF SUCH CORPORATION OR NATIONAL ASSOCIATION
SHALL BE DEEMED TO BE ITS COMBINED CAPITAL AND SURPLUS AS SET FORTH IN ITS MOST
RECENT REPORT OF CONDITION SO PUBLISHED.

 


(B)           IF AT ANY TIME THE INSTITUTIONAL TRUSTEE SHALL CEASE TO BE
ELIGIBLE TO SO ACT UNDER SECTION 4.3(A), THE INSTITUTIONAL TRUSTEE SHALL
IMMEDIATELY RESIGN IN THE MANNER AND WITH THE EFFECT SET FORTH IN SECTION 4.5.


 


(C)           IF THE INSTITUTIONAL TRUSTEE HAS OR SHALL ACQUIRE ANY “CONFLICTING
INTEREST” WITHIN THE MEANING OF § 310(B) OF THE TRUST INDENTURE ACT, THE
INSTITUTIONAL TRUSTEE SHALL EITHER ELIMINATE SUCH INTEREST OR RESIGN, TO THE
EXTENT AND IN THE MANNER PROVIDED BY, AND SUBJECT TO THIS DECLARATION.


 


(D)           THE INITIAL INSTITUTIONAL TRUSTEE SHALL BE WILMINGTON TRUST
COMPANY.


 


SECTION 4.4.  ADMINISTRATORS.  EACH ADMINISTRATOR SHALL BE A U.S. PERSON.  THERE
SHALL AT ALL TIMES BE AT LEAST ONE ADMINISTRATOR.  EXCEPT WHERE A REQUIREMENT
FOR ACTION BY A SPECIFIC NUMBER OF ADMINISTRATORS IS EXPRESSLY SET FORTH IN THIS
DECLARATION AND EXCEPT WITH RESPECT TO ANY ACTION THE TAKING OF WHICH IS THE
SUBJECT OF A MEETING OF THE ADMINISTRATORS, ANY ACTION REQUIRED OR PERMITTED TO
BE TAKEN BY THE ADMINISTRATORS MAY BE TAKEN BY, AND ANY POWER

 

26

--------------------------------------------------------------------------------


 


OF THE ADMINISTRATORS MAY BE EXERCISED BY, OR WITH THE CONSENT OF, ANY ONE SUCH
ADMINISTRATOR ACTING ALONE.


 


SECTION 4.5.  APPOINTMENT, REMOVAL AND RESIGNATION OF THE TRUSTEES AND THE
ADMINISTRATORS.


 


(A)           NO RESIGNATION OR REMOVAL OF ANY TRUSTEE (THE “RELEVANT TRUSTEE”)
AND NO APPOINTMENT OF A SUCCESSOR TRUSTEE PURSUANT TO THIS ARTICLE SHALL BECOME
EFFECTIVE UNTIL THE ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR TRUSTEE IN
ACCORDANCE WITH THE APPLICABLE REQUIREMENTS OF THIS SECTION.


 


(B)           SUBJECT TO SECTION 4.5(A), A RELEVANT TRUSTEE MAY RESIGN AT ANY
TIME BY GIVING WRITTEN NOTICE THEREOF TO THE HOLDERS OF THE SECURITIES AND BY
APPOINTING A SUCCESSOR RELEVANT TRUSTEE.  UPON THE RESIGNATION OF THE
INSTITUTIONAL TRUSTEE, THE INSTITUTIONAL TRUSTEE SHALL APPOINT A SUCCESSOR BY
REQUESTING FROM AT LEAST THREE PERSONS MEETING THE ELIGIBILITY REQUIREMENTS
THEIR EXPENSES AND CHARGES TO SERVE AS THE SUCCESSOR INSTITUTIONAL TRUSTEE ON A
FORM PROVIDED BY THE ADMINISTRATORS, AND SELECTING THE PERSON WHO AGREES TO THE
LOWEST EXPENSE AND CHARGES (THE “SUCCESSOR INSTITUTIONAL TRUSTEE”).  IF THE
INSTRUMENT OF ACCEPTANCE BY THE SUCCESSOR RELEVANT TRUSTEE REQUIRED BY THIS
SECTION SHALL NOT HAVE BEEN DELIVERED TO THE RELEVANT TRUSTEE WITHIN 60 DAYS
AFTER THE GIVING OF SUCH NOTICE OF RESIGNATION OR DELIVERY OF THE INSTRUMENT OF
REMOVAL, THE RELEVANT TRUSTEE MAY PETITION, AT THE EXPENSE OF THE TRUST, ANY
FEDERAL, STATE OR DISTRICT OF COLUMBIA COURT OF COMPETENT JURISDICTION FOR THE
APPOINTMENT OF A SUCCESSOR RELEVANT TRUSTEE.  SUCH COURT MAY THEREUPON, AFTER
PRESCRIBING SUCH NOTICE, IF ANY, AS IT MAY DEEM PROPER, APPOINT A RELEVANT
TRUSTEE.  THE INSTITUTIONAL TRUSTEE SHALL HAVE NO LIABILITY FOR THE SELECTION OF
SUCH SUCCESSOR PURSUANT TO THIS SECTION.


 


(C)           UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
ANY TRUSTEE MAY BE REMOVED AT ANY TIME BY AN ACT OF THE HOLDERS OF A MAJORITY IN
LIQUIDATION AMOUNT OF THE COMMON SECURITIES.  IF ANY TRUSTEE SHALL BE SO
REMOVED, THE HOLDERS OF THE COMMON SECURITIES, BY ACT OF THE HOLDERS OF A
MAJORITY IN LIQUIDATION AMOUNT OF THE COMMON SECURITIES DELIVERED TO THE
RELEVANT TRUSTEE, SHALL PROMPTLY APPOINT A SUCCESSOR RELEVANT TRUSTEE, AND SUCH
SUCCESSOR RELEVANT TRUSTEE SHALL COMPLY WITH THE APPLICABLE REQUIREMENTS OF THIS
SECTION.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE
INSTITUTIONAL TRUSTEE OR THE DELAWARE TRUSTEE, OR BOTH OF THEM, MAY BE REMOVED
BY THE ACT OF THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL
SECURITIES, DELIVERED TO THE RELEVANT TRUSTEE (IN ITS INDIVIDUAL CAPACITY AND ON
BEHALF OF THE TRUST).  IF ANY TRUSTEE SHALL BE SO REMOVED, THE HOLDERS OF
CAPITAL SECURITIES, BY ACT OF THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF
THE CAPITAL SECURITIES THEN OUTSTANDING DELIVERED TO THE RELEVANT TRUSTEE, SHALL
PROMPTLY APPOINT A SUCCESSOR RELEVANT TRUSTEE OR TRUSTEES, AND SUCH SUCCESSOR
RELEVANT TRUSTEE SHALL COMPLY WITH THE APPLICABLE REQUIREMENTS OF THIS SECTION. 
IF NO SUCCESSOR RELEVANT TRUSTEE SHALL HAVE BEEN SO APPOINTED BY THE HOLDERS OF
A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES AND ACCEPTED
APPOINTMENT IN THE MANNER REQUIRED BY THIS SECTION WITHIN 30 DAYS AFTER DELIVERY
OF AN INSTRUMENT OF REMOVAL, THE RELEVANT TRUSTEE OR ANY HOLDER WHO HAS BEEN A
HOLDER OF THE SECURITIES FOR AT LEAST SIX MONTHS MAY, ON BEHALF OF HIMSELF AND
ALL OTHERS SIMILARLY SITUATED, PETITION ANY FEDERAL, STATE OR DISTRICT OF
COLUMBIA COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR
RELEVANT TRUSTEE.  SUCH COURT MAY THEREUPON, AFTER PRESCRIBING SUCH NOTICE, IF
ANY, AS IT MAY DEEM PROPER, APPOINT A SUCCESSOR RELEVANT TRUSTEE OR TRUSTEES.

 

27

--------------------------------------------------------------------------------


 


(D)           THE INSTITUTIONAL TRUSTEE SHALL GIVE NOTICE OF EACH RESIGNATION
AND EACH REMOVAL OF A TRUSTEE AND EACH APPOINTMENT OF A SUCCESSOR TRUSTEE TO ALL
HOLDERS AND TO THE SPONSOR.  EACH NOTICE SHALL INCLUDE THE NAME OF THE SUCCESSOR
RELEVANT TRUSTEE AND THE ADDRESS OF ITS CORPORATE TRUST OFFICE IF IT IS THE
INSTITUTIONAL TRUSTEE.


 


(E)           NOTWITHSTANDING THE FOREGOING OR ANY OTHER PROVISION OF THIS
DECLARATION, IN THE EVENT A DELAWARE TRUSTEE WHO IS A NATURAL PERSON DIES OR IS
ADJUDGED BY A COURT TO HAVE BECOME INCOMPETENT OR INCAPACITATED, THE VACANCY
CREATED BY SUCH DEATH, INCOMPETENCE OR INCAPACITY MAY BE FILLED BY THE
INSTITUTIONAL TRUSTEE FOLLOWING THE PROCEDURES IN THIS SECTION (WITH THE
SUCCESSOR BEING A PERSON WHO SATISFIES THE ELIGIBILITY REQUIREMENT FOR A
DELAWARE TRUSTEE SET FORTH IN THIS DECLARATION) (THE “SUCCESSOR DELAWARE
TRUSTEE”).


 


(F)            IN CASE OF THE APPOINTMENT HEREUNDER OF A SUCCESSOR RELEVANT
TRUSTEE, THE RETIRING RELEVANT TRUSTEE AND EACH SUCCESSOR RELEVANT TRUSTEE WITH
RESPECT TO THE SECURITIES SHALL EXECUTE AND DELIVER AN AMENDMENT HERETO WHEREIN
EACH SUCCESSOR RELEVANT TRUSTEE SHALL ACCEPT SUCH APPOINTMENT AND WHICH
(A) SHALL CONTAIN SUCH PROVISIONS AS SHALL BE NECESSARY OR DESIRABLE TO TRANSFER
AND CONFIRM TO, AND TO VEST IN, EACH SUCCESSOR RELEVANT TRUSTEE ALL THE RIGHTS,
POWERS, TRUSTS AND DUTIES OF THE RETIRING RELEVANT TRUSTEE WITH RESPECT TO THE
SECURITIES AND THE TRUST AND (B) SHALL ADD TO OR CHANGE ANY OF THE PROVISIONS OF
THIS DECLARATION AS SHALL BE NECESSARY TO PROVIDE FOR OR FACILITATE THE
ADMINISTRATION OF THE TRUST BY MORE THAN ONE RELEVANT TRUSTEE, IT BEING
UNDERSTOOD THAT NOTHING HEREIN OR IN SUCH AMENDMENT SHALL CONSTITUTE SUCH
RELEVANT TRUSTEES CO-TRUSTEES AND UPON THE EXECUTION AND DELIVERY OF SUCH
AMENDMENT THE RESIGNATION OR REMOVAL OF THE RETIRING RELEVANT TRUSTEE SHALL
BECOME EFFECTIVE TO THE EXTENT PROVIDED THEREIN AND EACH SUCH SUCCESSOR RELEVANT
TRUSTEE, WITHOUT ANY FURTHER ACT, DEED OR CONVEYANCE, SHALL BECOME VESTED WITH
ALL THE RIGHTS, POWERS, TRUSTS AND DUTIES OF THE RETIRING RELEVANT TRUSTEE; BUT,
ON REQUEST OF THE TRUST OR ANY SUCCESSOR RELEVANT TRUSTEE, SUCH RETIRING
RELEVANT TRUSTEE SHALL DULY ASSIGN, TRANSFER AND DELIVER TO SUCH SUCCESSOR
RELEVANT TRUSTEE ALL TRUST PROPERTY, ALL PROCEEDS THEREOF AND MONEY HELD BY SUCH
RETIRING RELEVANT TRUSTEE HEREUNDER WITH RESPECT TO THE SECURITIES AND THE TRUST
SUBJECT TO THE PAYMENT OF ALL UNPAID FEES, EXPENSES AND INDEMNITIES OF SUCH
RETIRING RELEVANT TRUSTEE.


 


(G)           NO INSTITUTIONAL TRUSTEE OR DELAWARE TRUSTEE SHALL BE LIABLE FOR
THE ACTS OR OMISSIONS TO ACT OF ANY SUCCESSOR INSTITUTIONAL TRUSTEE OR SUCCESSOR
DELAWARE TRUSTEE, AS THE CASE MAY BE.


 


(H)           THE HOLDERS OF THE CAPITAL SECURITIES WILL HAVE NO RIGHT TO VOTE
TO APPOINT, REMOVE OR REPLACE THE ADMINISTRATORS, WHICH VOTING RIGHTS ARE VESTED
EXCLUSIVELY IN THE HOLDERS OF THE COMMON SECURITIES.


 


(I)            ANY SUCCESSOR DELAWARE TRUSTEE SHALL FILE AN AMENDMENT TO THE
CERTIFICATE OF TRUST WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE
IDENTIFYING THE NAME AND PRINCIPAL PLACE OF BUSINESS OF SUCH DELAWARE TRUSTEE IN
THE STATE OF DELAWARE.


 


SECTION 4.6.  VACANCIES AMONG TRUSTEES.  IF A TRUSTEE CEASES TO HOLD OFFICE FOR
ANY REASON AND THE NUMBER OF TRUSTEES IS NOT REDUCED PURSUANT TO SECTION 4.1, OR
IF THE NUMBER OF TRUSTEES IS INCREASED PURSUANT TO SECTION 4.1, A VACANCY SHALL
OCCUR.  A RESOLUTION CERTIFYING THE EXISTENCE OF SUCH VACANCY BY THE TRUSTEES
OR, IF THERE ARE MORE THAN TWO, A MAJORITY OF THE

 

28

--------------------------------------------------------------------------------


 


TRUSTEES SHALL BE CONCLUSIVE EVIDENCE OF THE EXISTENCE OF SUCH VACANCY.  THE
VACANCY SHALL BE FILLED WITH A TRUSTEE APPOINTED IN ACCORDANCE WITH SECTION 4.5.


 


SECTION 4.7.  EFFECT OF VACANCIES.  THE DEATH, RESIGNATION, RETIREMENT, REMOVAL,
BANKRUPTCY, DISSOLUTION, LIQUIDATION, INCOMPETENCE OR INCAPACITY TO PERFORM THE
DUTIES OF A TRUSTEE SHALL NOT OPERATE TO DISSOLVE, TERMINATE OR ANNUL THE TRUST
OR TERMINATE THIS DECLARATION.  WHENEVER A VACANCY IN THE NUMBER OF TRUSTEES
SHALL OCCUR, UNTIL SUCH VACANCY IS FILLED BY THE APPOINTMENT OF A TRUSTEE IN
ACCORDANCE WITH SECTION 4.5, THE INSTITUTIONAL TRUSTEE SHALL HAVE ALL THE POWERS
GRANTED TO THE TRUSTEES AND SHALL DISCHARGE ALL THE DUTIES IMPOSED UPON THE
TRUSTEES BY THIS DECLARATION.


 


SECTION 4.8.  MEETINGS OF THE TRUSTEES AND THE ADMINISTRATORS.  MEETINGS OF THE
TRUSTEES OR THE ADMINISTRATORS SHALL BE HELD FROM TIME TO TIME UPON THE CALL OF
ANY TRUSTEE OR ADMINISTRATOR, AS APPLICABLE.  REGULAR MEETINGS OF THE TRUSTEES
AND THE ADMINISTRATORS, RESPECTIVELY, MAY BE IN PERSON IN THE UNITED STATES OR
BY TELEPHONE, AT A PLACE (IF APPLICABLE) AND TIME FIXED BY RESOLUTION OF THE
TRUSTEES OR THE ADMINISTRATORS, AS APPLICABLE.  NOTICE OF ANY IN-PERSON MEETINGS
OF THE TRUSTEES OR THE ADMINISTRATORS SHALL BE HAND DELIVERED OR OTHERWISE
DELIVERED IN WRITING (INCLUDING BY FACSIMILE, WITH A HARD COPY BY OVERNIGHT
COURIER) NOT LESS THAN 48 HOURS BEFORE SUCH MEETING.  NOTICE OF ANY TELEPHONIC
MEETINGS OF THE TRUSTEES OR THE ADMINISTRATORS OR ANY COMMITTEE THEREOF SHALL BE
HAND DELIVERED OR OTHERWISE DELIVERED IN WRITING (INCLUDING BY FACSIMILE, WITH A
HARD COPY BY OVERNIGHT COURIER) NOT LESS THAN 24 HOURS BEFORE A MEETING. 
NOTICES SHALL CONTAIN A BRIEF STATEMENT OF THE TIME, PLACE AND ANTICIPATED
PURPOSES OF THE MEETING.  THE PRESENCE (WHETHER IN PERSON OR BY TELEPHONE) OF A
TRUSTEE OR AN ADMINISTRATOR, AS THE CASE MAY BE, AT A MEETING SHALL CONSTITUTE A
WAIVER OF NOTICE OF SUCH MEETING EXCEPT WHERE A TRUSTEE OR AN ADMINISTRATOR, AS
THE CASE MAY BE, ATTENDS A MEETING FOR THE EXPRESS PURPOSE OF OBJECTING TO THE
TRANSACTION OF ANY ACTIVITY ON THE GROUND THAT THE MEETING HAS NOT BEEN LAWFULLY
CALLED OR CONVENED.  A TRUSTEE OF AN ADMINISTRATOR MAY WAIVE NOTICE OF THE
MEETING AFTER IT HAS OCCURRED.  UNLESS PROVIDED OTHERWISE IN THIS DECLARATION,
ANY ACTION OF THE TRUSTEES OR THE ADMINISTRATORS, AS THE CASE MAY BE, MAY BE
TAKEN AT A MEETING BY VOTE OF A MAJORITY OF THE TRUSTEES OR THE ADMINISTRATORS
PRESENT (WHETHER IN PERSON OR BY TELEPHONE) AND ELIGIBLE TO VOTE WITH RESPECT TO
SUCH MATTER; PROVIDED, THAT, IN THE CASE OF THE ADMINISTRATORS, A QUORUM IS
PRESENT, OR WITHOUT A MEETING BY THE UNANIMOUS WRITTEN CONSENT OF THE TRUSTEES
OR THE ADMINISTRATORS, AS THE CASE MAY BE.  MEETINGS OF THE TRUSTEES AND THE
ADMINISTRATORS TOGETHER SHALL BE HELD FROM TIME TO TIME UPON THE CALL OF ANY
TRUSTEE OR ADMINISTRATOR.


 


SECTION 4.9.  DELEGATION OF POWER.  (A)  ANY TRUSTEE OR ANY ADMINISTRATOR, AS
THE CASE MAY BE, MAY, BY POWER OF ATTORNEY CONSISTENT WITH APPLICABLE LAW,
DELEGATE TO ANY OTHER NATURAL PERSON OVER THE AGE OF 21 THAT IS A U.S. PERSON
HIS OR HER POWER FOR THE PURPOSE OF EXECUTING ANY DOCUMENTS, INSTRUMENTS OR
OTHER WRITINGS CONTEMPLATED IN SECTION 2.6.


 


(B)           THE TRUSTEES SHALL HAVE POWER TO DELEGATE FROM TIME TO TIME TO
SUCH OF THEIR NUMBER OR TO ANY OFFICER OF THE TRUST THAT IS A U.S. PERSON, THE
DOING OF SUCH THINGS AND THE EXECUTION OF SUCH INSTRUMENTS OR OTHER WRITINGS
EITHER IN THE NAME OF THE TRUST OR THE NAMES OF THE TRUSTEES OR OTHERWISE AS THE
TRUSTEES MAY DEEM EXPEDIENT, TO THE EXTENT SUCH DELEGATION IS NOT PROHIBITED BY
APPLICABLE LAW OR CONTRARY TO THE PROVISIONS OF THE TRUST, AS SET FORTH HEREIN.

 

29

--------------------------------------------------------------------------------


 


SECTION 4.10.  MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS.  ANY
PERSON INTO WHICH THE INSTITUTIONAL TRUSTEE OR THE DELAWARE TRUSTEE, AS THE CASE
MAY BE, MAY BE MERGED OR CONVERTED OR WITH WHICH EITHER MAY BE CONSOLIDATED, OR
ANY PERSON RESULTING FROM ANY MERGER, CONVERSION OR CONSOLIDATION TO WHICH THE
INSTITUTIONAL TRUSTEE OR THE DELAWARE TRUSTEE, AS THE CASE MAY BE, SHALL BE A
PARTY, OR ANY PERSON SUCCEEDING TO ALL OR SUBSTANTIALLY ALL THE CORPORATE TRUST
BUSINESS OF THE INSTITUTIONAL TRUSTEE OR THE DELAWARE TRUSTEE, AS THE CASE MAY
BE, SHALL BE THE SUCCESSOR OF THE INSTITUTIONAL TRUSTEE OR THE DELAWARE TRUSTEE,
AS THE CASE MAY BE, HEREUNDER, WITHOUT THE EXECUTION OR FILING OF ANY PAPER OR
ANY FURTHER ACT ON THE PART OF ANY OF THE PARTIES HERETO, PROVIDED SUCH PERSON
SHALL BE OTHERWISE QUALIFIED AND ELIGIBLE UNDER THIS ARTICLE AND, PROVIDED,
FURTHER, THAT SUCH PERSON SHALL FILE AN AMENDMENT TO THE CERTIFICATE OF TRUST
WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE AS CONTEMPLATED IN
SECTION 4.5(I).


 


ARTICLE V


 


DISTRIBUTIONS


 


SECTION 5.1.  DISTRIBUTIONS.  HOLDERS SHALL RECEIVE DISTRIBUTIONS IN ACCORDANCE
WITH THE APPLICABLE TERMS OF THE RELEVANT HOLDER’S SECURITIES.  DISTRIBUTIONS
SHALL BE MADE ON THE CAPITAL SECURITIES AND THE COMMON SECURITIES IN ACCORDANCE
WITH THE PREFERENCES SET FORTH IN THEIR RESPECTIVE TERMS.  IF AND TO THE EXTENT
THAT THE DEBENTURE ISSUER MAKES A PAYMENT OF INTEREST (INCLUDING ANY ADDITIONAL
AMOUNTS OR DEFERRED INTEREST) OR PREMIUM, IF ANY, ON AND/OR PRINCIPAL OF THE
DEBENTURES HELD BY THE INSTITUTIONAL TRUSTEE (THE AMOUNT OF ANY SUCH PAYMENT
BEING A “PAYMENT AMOUNT”), THE INSTITUTIONAL TRUSTEE SHALL AND IS DIRECTED, TO
THE EXTENT FUNDS ARE AVAILABLE IN THE PROPERTY ACCOUNT FOR THAT PURPOSE, TO MAKE
A DISTRIBUTION OF THE PAYMENT AMOUNT TO HOLDERS.  FOR THE AVOIDANCE OF DOUBT,
FUNDS IN THE PROPERTY ACCOUNT SHALL NOT BE DISTRIBUTED TO HOLDERS TO THE EXTENT
OF ANY TAXES PAYABLE BY THE TRUST, IN THE CASE OF WITHHOLDING TAXES, AS
DETERMINED BY THE INSTITUTIONAL TRUSTEE OR ANY PAYING AGENT AND, IN THE CASE OF
TAXES OTHER THAN WITHHOLDING TAXES, AS DETERMINED BY THE ADMINISTRATORS IN A
WRITTEN NOTICE TO THE INSTITUTIONAL TRUSTEE.


 


ARTICLE VI


 


ISSUANCE OF SECURITIES


 


SECTION 6.1.  GENERAL PROVISIONS REGARDING SECURITIES.


 


(A)             THE ADMINISTRATORS SHALL ON BEHALF OF THE TRUST ISSUE ONE SERIES
OF CAPITAL SECURITIES, EVIDENCED BY A CERTIFICATE SUBSTANTIALLY IN THE FORM OF
EXHIBIT A-1, REPRESENTING UNDIVIDED BENEFICIAL INTERESTS IN THE ASSETS OF THE
TRUST AND HAVING SUCH TERMS AS ARE SET FORTH IN ANNEX I (THE “CAPITAL
SECURITIES”), AND ONE SERIES OF COMMON SECURITIES, EVIDENCED BY A CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT A-2, REPRESENTING UNDIVIDED BENEFICIAL
INTERESTS IN THE ASSETS OF THE TRUST AND HAVING SUCH TERMS AS ARE SET FORTH IN
ANNEX I (THE “COMMON SECURITIES”).  THE TRUST SHALL ISSUE NO SECURITIES OR OTHER
INTERESTS IN THE ASSETS OF THE TRUST OTHER THAN THE CAPITAL SECURITIES AND THE
COMMON SECURITIES.  THE CAPITAL SECURITIES RANK PARI PASSU WITH, AND PAYMENT
THEREON SHALL BE MADE PRO RATA WITH, THE COMMON SECURITIES EXCEPT THAT, WHERE AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE RIGHTS OF HOLDERS OF THE
COMMON

 

30

--------------------------------------------------------------------------------


 


SECURITIES TO PAYMENT IN RESPECT OF DISTRIBUTIONS AND PAYMENTS UPON LIQUIDATION,
REDEMPTION AND OTHERWISE ARE SUBORDINATED TO THE RIGHTS TO PAYMENT OF THE
HOLDERS OF THE CAPITAL SECURITIES.


 


(B)             THE CERTIFICATES SHALL BE SIGNED ON BEHALF OF THE TRUST BY ONE
OR MORE ADMINISTRATORS.  SUCH SIGNATURE SHALL BE THE FACSIMILE OR MANUAL
SIGNATURE OF ANY ADMINISTRATOR.  IN CASE ANY ADMINISTRATOR OF THE TRUST WHO
SHALL HAVE SIGNED ANY OF THE SECURITIES SHALL CEASE TO BE SUCH ADMINISTRATOR
BEFORE THE CERTIFICATES SO SIGNED SHALL BE DELIVERED BY THE TRUST, SUCH
CERTIFICATES NEVERTHELESS MAY BE DELIVERED AS THOUGH THE PERSON WHO SIGNED SUCH
CERTIFICATES HAD NOT CEASED TO BE SUCH ADMINISTRATOR.  ANY CERTIFICATE MAY BE
SIGNED ON BEHALF OF THE TRUST BY SUCH PERSON WHO, AT THE ACTUAL DATE OF
EXECUTION OF SUCH CERTIFICATE, SHALL BE AN ADMINISTRATOR OF THE TRUST, ALTHOUGH
AT THE DATE OF THE EXECUTION AND DELIVERY OF THE DECLARATION ANY SUCH PERSON WAS
NOT SUCH AN ADMINISTRATOR.  A CAPITAL SECURITY SHALL NOT BE VALID UNTIL THE
CERTIFICATE EVIDENCING IT IS AUTHENTICATED BY THE MANUAL OR FACSIMILE SIGNATURE
OF AN AUTHORIZED OFFICER OF THE INSTITUTIONAL TRUSTEE.  SUCH SIGNATURE SHALL BE
CONCLUSIVE EVIDENCE THAT THE CERTIFICATE EVIDENCING SUCH CAPITAL SECURITY HAS
BEEN AUTHENTICATED UNDER THIS DECLARATION.  UPON WRITTEN ORDER OF THE TRUST
SIGNED BY ONE ADMINISTRATOR, THE INSTITUTIONAL TRUSTEE SHALL AUTHENTICATE ONE OR
MORE CERTIFICATES EVIDENCING THE CAPITAL SECURITIES FOR ORIGINAL ISSUE.  THE
INSTITUTIONAL TRUSTEE MAY APPOINT AN AUTHENTICATING AGENT THAT IS A U.S. PERSON
ACCEPTABLE TO THE SPONSOR TO AUTHENTICATE CERTIFICATES EVIDENCING CAPITAL
SECURITIES.  A COMMON SECURITY NEED NOT BE SO AUTHENTICATED AND SHALL BE VALID
UPON EXECUTION BY ONE OR MORE ADMINISTRATORS.


 


(C)             CAPITAL SECURITIES INITIALLY ISSUED BY THE TRUST TO PERSONS
OTHER THAN QIBS OR NON-”U.S. PERSONS” IN “OFFSHORE TRANSACTIONS” UNDER, AND
WITHIN THE MEANING OF, REGULATION S UNDER THE SECURITIES ACT SHALL BE ISSUED IN
THE FORM OF ONE OR MORE DEFINITIVE CAPITAL SECURITIES CERTIFICATES. THE CAPITAL
SECURITIES INITIALLY ISSUED TO QIBS OR NON-”U.S. PERSONS” IN “OFFSHORE
TRANSACTIONS” UNDER, AND WITHIN THE MEANING OF, REGULATION S UNDER THE
SECURITIES ACT SHALL BE ISSUED EITHER (I) IN THE FORM OF ONE OR MORE GLOBAL
CAPITAL SECURITIES CERTIFICATES OR (II) IF INDICATED IN WRITING BY THE PURCHASER
TO THE SPONSOR ON OR PRIOR TO THE CLOSING DATE, IN THE FORM OF ONE OR MORE
DEFINITIVE CAPITAL SECURITIES CERTIFICATES.  GLOBAL CAPITAL SECURITY
CERTIFICATES SHALL BE, EXCEPT AS PROVIDED IN SECTION 6.4, REGISTERED IN THE NAME
OF THE DEPOSITARY OR ITS NOMINEE AND DEPOSITED WITH THE DEPOSITARY OR, IF NOT SO
DEPOSITED, HELD BY THE INSTITUTIONAL TRUSTEE AS A CUSTODIAN FOR THE DEPOSITARY,
FOR CREDIT BY THE DEPOSITARY TO THE RESPECTIVE ACCOUNTS OF THE DEPOSITARY
PARTICIPANTS (OR SUCH OTHER ACCOUNTS AS THEY MAY DIRECT). THE TRUST, AS ISSUER
AND THE INSTITUTIONAL TRUSTEE, AS CUSTODIAN, ARE HEREBY AUTHORIZED TO EXECUTE,
DELIVER AND PERFORM ANY LETTER OF REPRESENTATIONS AND OTHER SIMILAR AGREEMENTS
OR WRITINGS IN CONNECTION WITH CAPITAL SECURITIES ISSUED IN THE FORM OF GLOBAL
CAPITAL SECURITIES.


 


(D)             THE CONSIDERATION RECEIVED BY THE TRUST FOR THE ISSUANCE OF THE
SECURITIES SHALL CONSTITUTE A CONTRIBUTION TO THE CAPITAL OF THE TRUST AND SHALL
NOT CONSTITUTE A LOAN TO THE TRUST.


 


(E)             UPON ISSUANCE OF THE SECURITIES AS PROVIDED IN THIS DECLARATION,
THE SECURITIES SO ISSUED SHALL BE DEEMED TO BE VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE, AND EACH HOLDER THEREOF SHALL BE ENTITLED TO THE BENEFITS
PROVIDED BY THIS DECLARATION.

 

31

--------------------------------------------------------------------------------


 


(F)              EVERY PERSON, BY VIRTUE OF HAVING BECOME A HOLDER IN ACCORDANCE
WITH THE TERMS OF THIS DECLARATION, SHALL BE DEEMED TO HAVE EXPRESSLY ASSENTED
AND AGREED TO THE TERMS OF, AND SHALL BE BOUND BY, THIS DECLARATION AND THE
GUARANTEE.


 


SECTION 6.2.  PAYING AGENT, TRANSFER AGENT, CALCULATION AGENT AND REGISTRAR.


 


(A)             THE TRUST SHALL MAINTAIN IN WILMINGTON, DELAWARE (I) AN OFFICE
OR AGENCY WHERE THE SECURITIES MAY BE PRESENTED FOR PAYMENT (THE “PAYING AGENT”)
AND (II) AN OFFICE OR AGENCY WHERE SECURITIES MAY BE PRESENTED FOR REGISTRATION
OF TRANSFER OR EXCHANGE (THE “TRANSFER AGENT”).  THE TRUST SHALL KEEP OR CAUSE
TO BE KEPT AT SUCH OFFICE OR AGENCY A REGISTER (THE “SECURITIES REGISTER”) FOR
THE PURPOSE OF REGISTERING SECURITIES AND TRANSFERS AND EXCHANGES OF SECURITIES,
SUCH SECURITIES REGISTER TO BE HELD BY A REGISTRAR (THE “REGISTRAR”).  THE
ADMINISTRATORS MAY APPOINT THE PAYING AGENT, THE REGISTRAR AND THE TRANSFER
AGENT, AND MAY APPOINT ONE OR MORE ADDITIONAL PAYING AGENTS, ONE OR MORE
CO-REGISTRARS, OR ONE OR MORE CO-TRANSFER AGENTS IN SUCH OTHER LOCATIONS AS IT
SHALL DETERMINE.  THE TERM “PAYING AGENT” INCLUDES ANY ADDITIONAL PAYING AGENT,
THE TERM “REGISTRAR” INCLUDES ANY ADDITIONAL REGISTRAR OR CO-REGISTRAR AND THE
TERM “TRANSFER AGENT” INCLUDES ANY ADDITIONAL TRANSFER AGENT OR CO-TRANSFER
AGENT.  THE ADMINISTRATORS MAY CHANGE ANY PAYING AGENT, TRANSFER AGENT OR
REGISTRAR AT ANY TIME WITHOUT PRIOR NOTICE TO ANY HOLDER.  THE ADMINISTRATORS
SHALL NOTIFY THE INSTITUTIONAL TRUSTEE OF THE NAME AND ADDRESS OF ANY PAYING
AGENT, TRANSFER AGENT AND REGISTRAR NOT A PARTY TO THIS DECLARATION.  THE
ADMINISTRATORS HEREBY INITIALLY APPOINT THE INSTITUTIONAL TRUSTEE TO ACT AS
PAYING AGENT, TRANSFER AGENT AND REGISTRAR FOR THE CAPITAL SECURITIES AND THE
COMMON SECURITIES AT ITS CORPORATE TRUST OFFICE.  THE INSTITUTIONAL TRUSTEE OR
ANY OF ITS AFFILIATES IN THE UNITED STATES MAY ACT AS PAYING AGENT, TRANSFER
AGENT OR REGISTRAR.


 


(B)             THE TRUST SHALL ALSO APPOINT A CALCULATION AGENT, WHICH SHALL
DETERMINE THE COUPON RATE IN ACCORDANCE WITH THE TERMS OF THE SECURITIES.  THE
TRUST INITIALLY APPOINTS THE INSTITUTIONAL TRUSTEE AS CALCULATION AGENT.


 


SECTION 6.3.  FORM AND DATING.


 


(A)             THE CAPITAL SECURITIES SHALL BE EVIDENCED BY ONE OR MORE
CERTIFICATES, AND THE INSTITUTIONAL TRUSTEE’S CERTIFICATE OF AUTHENTICATION
THEREON SHALL BE, SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1, AND THE COMMON
SECURITIES SHALL BE EVIDENCED BY ONE OR MORE CERTIFICATES SUBSTANTIALLY IN THE
FORM OF EXHIBIT A-2, EACH OF WHICH IS HEREBY INCORPORATED IN AND EXPRESSLY MADE
A PART OF THIS DECLARATION.  CERTIFICATES MAY BE TYPED, PRINTED, LITHOGRAPHED OR
ENGRAVED OR MAY BE PRODUCED IN ANY OTHER MANNER AS IS REASONABLY ACCEPTABLE TO
THE ADMINISTRATORS, AS CONCLUSIVELY EVIDENCED BY THEIR EXECUTION THEREOF. 
CERTIFICATES EVIDENCING SECURITIES MAY HAVE LETTERS, NUMBERS, NOTATIONS OR OTHER
MARKS OF IDENTIFICATION OR DESIGNATION AND SUCH LEGENDS OR ENDORSEMENTS REQUIRED
BY LAW, STOCK EXCHANGE RULE, AGREEMENTS TO WHICH THE TRUST IS SUBJECT, IF ANY,
OR USAGE (PROVIDED, THAT ANY SUCH NOTATION, LEGEND OR ENDORSEMENT IS IN A FORM
ACCEPTABLE TO THE SPONSOR).  THE TRUST AT THE DIRECTION OF THE SPONSOR SHALL
FURNISH ANY SUCH LEGEND NOT CONTAINED IN EXHIBIT A-1 TO THE INSTITUTIONAL
TRUSTEE IN WRITING.  EACH CAPITAL SECURITY CERTIFICATE SHALL BE DATED THE DATE
OF ITS AUTHENTICATION.  THE TERMS AND PROVISIONS OF THE SECURITIES SET FORTH IN
ANNEX I AND THE FORMS OF CERTIFICATES SET FORTH IN EXHIBITS A-1 AND A-2 ARE PART
OF THE TERMS OF THIS DECLARATION AND TO THE EXTENT APPLICABLE, THE INSTITUTIONAL
TRUSTEE, THE DELAWARE TRUSTEE, THE ADMINISTRATORS AND THE SPONSOR, BY THEIR
EXECUTION AND DELIVERY OF

 

32

--------------------------------------------------------------------------------


 


THIS DECLARATION, EXPRESSLY AGREE TO SUCH TERMS AND PROVISIONS AND TO BE BOUND
THEREBY.  CAPITAL SECURITIES WILL BE ISSUED ONLY IN BLOCKS HAVING AN AGGREGATE
LIQUIDATION AMOUNT OF NOT LESS THAN $100,000.


 


(B)             THE CAPITAL SECURITIES ARE BEING OFFERED AND SOLD BY THE TRUST
INITIALLY PURSUANT TO THE CAPITAL SECURITIES SUBSCRIPTION AGREEMENT IN THE FORM
OF A GLOBAL CAPITAL SECURITY OR ONE OR MORE DEFINITIVE CAPITAL SECURITIES, IN
ACCORDANCE WITH SECTION 6.1(C), AND WILL BE REGISTERED IN THE NAME OF THE HOLDER
THEREOF, WITHOUT COUPONS AND WITH THE RESTRICTED SECURITIES LEGEND.


 


SECTION 6.4.  BOOK-ENTRY CAPITAL SECURITIES.


 


(A)             BOOK-ENTRY CAPITAL SECURITIES AND DEFINITIVE CAPITAL SECURITIES
MAY BE EXCHANGED OR TRANSFERRED, IN WHOLE OR IN PART, FOR ONE ANOTHER ONLY IF
SUCH EXCHANGE OR TRANSFER COMPLIES WITH SUCH PROCEDURES AS ARE SUBSTANTIALLY
CONSISTENT WITH THIS SECTION 6.4 AND ARTICLE VIII. IN ADDITION, IF (I) THE
DEPOSITARY ADVISES THE ADMINISTRATORS AND THE INSTITUTIONAL TRUSTEE IN WRITING
THAT THE DEPOSITARY IS NO LONGER WILLING OR ABLE TO PROPERLY DISCHARGE ITS
RESPONSIBILITIES WITH RESPECT TO THE GLOBAL CAPITAL SECURITY, AND NO QUALIFIED
SUCCESSOR IS APPOINTED BY THE ADMINISTRATORS WITHIN NINETY (90) DAYS OF RECEIPT
OF SUCH NOTICE, (II) THE DEPOSITARY CEASES TO BE A CLEARING AGENCY REGISTERED
UNDER THE EXCHANGE ACT AND THE ADMINISTRATORS FAIL TO APPOINT A QUALIFIED
SUCCESSOR WITHIN NINETY (90) DAYS OF OBTAINING KNOWLEDGE OF SUCH EVENT OR
(III) AN INDENTURE EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, A GLOBAL
CAPITAL SECURITY MAY BE EXCHANGED, IN WHOLE OR IN PART, FOR DEFINITIVE CAPITAL
SECURITIES REGISTERED IN THE NAMES OF THE BENEFICIAL OWNERS OF THE BOOK-ENTRY
CAPITAL SECURITIES EVIDENCED THEREBY. UPON THE OCCURRENCE OF ANY EVENT SPECIFIED
IN CLAUSE (I), (II) OR (III) ABOVE, THE ADMINISTRATORS SHALL NOTIFY THE
DEPOSITARY AND INSTRUCT THE DEPOSITARY TO NOTIFY ALL BENEFICIAL OWNERS AND THE
INSTITUTIONAL TRUSTEE OF THE OCCURRENCE OF SUCH EVENT AND OF THE AVAILABILITY OF
DEFINITIVE CAPITAL SECURITIES CERTIFICATES TO BENEFICIAL OWNERS. UPON THE
ISSUANCE OF DEFINITIVE CAPITAL SECURITIES CERTIFICATES, THE ADMINISTRATORS AND
THE INSTITUTIONAL TRUSTEE SHALL RECOGNIZE THE PERSONS IN WHOSE NAMES THE
DEFINITIVE CAPITAL SECURITIES CERTIFICATES ARE REGISTERED IN THE SECURITIES
REGISTER AS THE HOLDERS OF THE CAPITAL SECURITIES EVIDENCED THEREBY FOR ALL
PURPOSES UNDER THIS DECLARATION AND THE CAPITAL SECURITIES.


 


(B)             IF ANY GLOBAL CAPITAL SECURITY IS TO BE EXCHANGED OR TRANSFERRED
FOR DEFINITIVE CAPITAL SECURITIES CERTIFICATES OR CANCELED IN PART, OR IF ANY
DEFINITIVE CAPITAL SECURITIES CERTIFICATE IS TO BE EXCHANGED IN WHOLE OR IN PART
FOR ANY GLOBAL CAPITAL SECURITY, THEN (I) SUCH GLOBAL CAPITAL SECURITY SHALL BE
SO SURRENDERED FOR EXCHANGE, TRANSFER OR CANCELLATION AS PROVIDED IN THIS
SECTION 6.4 AND ARTICLE VIII AND (II) THE AGGREGATE LIQUIDATION AMOUNT
REPRESENTED BY SUCH GLOBAL CAPITAL SECURITY SHALL BE REDUCED OR INCREASED,
SUBJECT TO SECTION 8.2(D), BY AN AMOUNT EQUAL TO THE LIQUIDATION AMOUNT
REPRESENTED BY THAT PORTION OF THE GLOBAL CAPITAL SECURITY TO BE SO EXCHANGED,
TRANSFERRED  OR CANCELED, OR EQUAL TO THE LIQUIDATION AMOUNT REPRESENTED BY SUCH
DEFINITIVE CAPITAL SECURITIES CERTIFICATES TO BE SO EXCHANGED FOR ANY GLOBAL
CAPITAL SECURITY, AS THE CASE MAY BE, BY MEANS OF AN APPROPRIATE ADJUSTMENT MADE
ON THE RECORDS OF THE REGISTRAR, WHEREUPON THE INSTITUTIONAL TRUSTEE, IN
ACCORDANCE WITH THE APPLICABLE DEPOSITARY PROCEDURES, SHALL INSTRUCT THE
DEPOSITARY OR ITS AUTHORIZED REPRESENTATIVE TO MAKE A CORRESPONDING ADJUSTMENT
TO ITS RECORDS. UPON ANY SUCH SURRENDER OR ADJUSTMENT TO THE ADMINISTRATORS OR
THE REGISTRAR OF ANY GLOBAL CAPITAL SECURITY OR SECURITIES BY THE

 

33

--------------------------------------------------------------------------------


 


DEPOSITARY, ACCOMPANIED BY REGISTRATION INSTRUCTIONS, THE ADMINISTRATORS, OR ANY
ONE OF THEM, SHALL EXECUTE AND THE INSTITUTIONAL TRUSTEE SHALL AUTHENTICATE AND
DELIVER  DEFINITIVE CAPITAL SECURITIES CERTIFICATES ISSUABLE IN EXCHANGE FOR
SUCH GLOBAL CAPITAL SECURITIES (OR ANY PORTION THEREOF) IN ACCORDANCE WITH THE
INSTRUCTIONS OF THE DEPOSITARY.  THE REGISTRAR, ADMINISTRATORS AND THE
INSTITUTIONAL TRUSTEE MAY CONCLUSIVELY RELY ON, AND SHALL BE FULLY PROTECTED IN
RELYING ON, SUCH INSTRUCTIONS.


 


(C)             EVERY DEFINITIVE CAPITAL SECURITIES CERTIFICATE EXECUTED AND
DELIVERED UPON REGISTRATION OR TRANSFER OF, OR IN EXCHANGE FOR OR IN LIEU OF, A
GLOBAL CAPITAL SECURITY OR ANY PORTION THEREOF SHALL BE EXECUTED AND DELIVERED
IN THE FORM OF, AND SHALL BE, A GLOBAL CAPITAL SECURITY, UNLESS SUCH DEFINITIVE
CAPITAL SECURITIES CERTIFICATE IS REGISTERED IN THE NAME OF A PERSON OTHER THAN
THE DEPOSITARY FOR SUCH GLOBAL CAPITAL SECURITY OR A NOMINEE THEREOF.


 


(D)             RULE 144A GLOBAL CAPITAL SECURITY TO REGULATION S GLOBAL CAPITAL
SECURITY. PRIOR TO THE RESALE RESTRICTION TERMINATION DATE, IF A BENEFICIAL
OWNER OF BOOK-ENTRY CAPITAL SECURITIES EVIDENCED BY A RULE 144A GLOBAL CAPITAL
SECURITY DEPOSITED WITH THE DEPOSITARY WISHES AT ANY TIME TO EXCHANGE ITS
INTEREST IN SUCH RULE 144A GLOBAL CAPITAL SECURITY FOR AN INTEREST IN A
REGULATION S GLOBAL CAPITAL SECURITY, OR TO TRANSFER ITS INTEREST IN SUCH 
RULE 144A GLOBAL CAPITAL SECURITY TO A PERSON WHO WISHES TO TAKE DELIVERY
THEREOF IN THE FORM OF AN INTEREST IN SUCH  REGULATION S GLOBAL CAPITAL
SECURITY, SUCH BENEFICIAL OWNER MAY, SUBJECT TO THE APPLICABLE DEPOSITARY
PROCEDURES AND TO THE REQUIREMENTS SET FORTH IN THE FOLLOWING SENTENCE, EXCHANGE
OR CAUSE THE EXCHANGE OR TRANSFER OR CAUSE THE TRANSFER OF SUCH INTEREST FOR AN
EQUIVALENT BENEFICIAL INTEREST IN SUCH REGULATION S GLOBAL CAPITAL SECURITY. 
UPON RECEIPT BY THE REGISTRAR AT ITS OFFICE IN WILMINGTON, DELAWARE OF
(1) INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE APPLICABLE DEPOSITARY PROCEDURES
BY A DEPOSITARY PARTICIPANT DIRECTING THE REGISTRAR TO CREDIT OR CAUSE TO BE
CREDITED A BENEFICIAL INTEREST IN THE  REGULATION S GLOBAL CAPITAL SECURITY IN
AN AMOUNT EQUAL TO THE BENEFICIAL INTEREST IN THE RULE 144A GLOBAL CAPITAL
SECURITY TO BE EXCHANGED OR TRANSFERRED, (2) A WRITTEN ORDER FROM SUCH
DEPOSITARY PARTICIPANT GIVEN IN ACCORDANCE WITH THE APPLICABLE DEPOSITARY
PROCEDURES CONTAINING INFORMATION REGARDING THE DEPOSITARY PARTICIPANT’S ACCOUNT
AND, IN THE CASE OF A TRANSFER PURSUANT TO AND IN ACCORDANCE WITH REGULATION S,
THE EUROCLEAR OR CLEARSTREAM LUXEMBOURG ACCOUNT TO BE CREDITED WITH SUCH
INCREASE AND (3) A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT E HERETO
GIVEN BY SUCH BENEFICIAL  OWNER, THE REGISTRAR SHALL INSTRUCT THE DEPOSITARY,
ITS NOMINEE, OR THE CUSTODIAN FOR THE DEPOSITARY, AS THE CASE MAY BE, TO REDUCE
OR REFLECT ON ITS RECORDS A REDUCTION OF THE RULE 144A GLOBAL CAPITAL SECURITY
BY THE AGGREGATE LIQUIDATION AMOUNT OF THE BENEFICIAL INTEREST IN SUCH RULE 144A
GLOBAL CAPITAL SECURITY TO BE SO EXCHANGED OR TRANSFERRED AND THE REGISTRAR
SHALL INSTRUCT THE DEPOSITARY, ITS NOMINEE, OR THE CUSTODIAN FOR THE DEPOSITARY,
AS THE CASE MAY BE, CONCURRENTLY WITH SUCH REDUCTION, TO INCREASE OR REFLECT ON
ITS RECORDS AN INCREASE OF THE LIQUIDATION AMOUNT OF SUCH  REGULATION S GLOBAL
CAPITAL SECURITY BY THE AGGREGATE LIQUIDATION AMOUNT OF THE BENEFICIAL INTEREST
IN SUCH RULE 144A GLOBAL CAPITAL SECURITY TO BE SO EXCHANGED OR TRANSFERRED, AND
TO CREDIT OR CAUSE TO BE CREDITED TO THE ACCOUNT OF THE PERSON SPECIFIED IN SUCH
INSTRUCTIONS A BENEFICIAL INTEREST IN SUCH  REGULATION S GLOBAL CAPITAL SECURITY
EQUAL TO THE REDUCTION IN THE LIQUIDATION AMOUNT OF SUCH RULE 144A GLOBAL
CAPITAL SECURITY.


 


(E)             REGULATION S GLOBAL CAPITAL SECURITY TO RULE 144A GLOBAL CAPITAL
SECURITY.  PRIOR TO THE RESALE RESTRICTION TERMINATION DATE, IF A BENEFICIAL
OWNER OF BOOK-ENTRY CAPITAL SECURITIES EVIDENCED BY A REGULATION S GLOBAL
CAPITAL SECURITY WHICH IS

 

34

--------------------------------------------------------------------------------


 


DEPOSITED WITH THE DEPOSITARY WISHES AT ANY TIME TO EXCHANGE ITS INTEREST IN
SUCH REGULATION S GLOBAL CAPITAL SECURITY FOR AN INTEREST IN A RULE 144A GLOBAL
CAPITAL SECURITY, OR TO TRANSFER ITS INTEREST IN SUCH REGULATION S GLOBAL
CAPITAL SECURITY TO A PERSON WHO WISHES TO TAKE DELIVERY THEREOF IN THE FORM OF
AN INTEREST IN SUCH RULE 144A GLOBAL CAPITAL SECURITY, SUCH BENEFICIAL OWNER
MAY, SUBJECT TO THE RULES AND PROCEDURES OF EUROCLEAR OR CLEARSTREAM LUXEMBOURG
AND THE APPLICABLE DEPOSITARY PROCEDURES, AS THE CASE MAY BE, AND TO THE
REQUIREMENTS SET FORTH IN THE FOLLOWING SENTENCE, EXCHANGE OR CAUSE THE EXCHANGE
OR TRANSFER OR CAUSE THE TRANSFER OF SUCH INTEREST FOR AN EQUIVALENT BENEFICIAL
INTEREST IN SUCH RULE 144A GLOBAL CAPITAL SECURITY.  UPON RECEIPT BY THE
REGISTRAR AT ITS OFFICE IN WILMINGTON, DELAWARE OF (1) INSTRUCTIONS FROM
EUROCLEAR OR CLEARSTREAM LUXEMBOURG OR THE DEPOSITARY, AS THE CASE MAY BE,
DIRECTING THE REGISTRAR TO CREDIT OR CAUSE TO BE CREDITED A BENEFICIAL INTEREST
IN THE RULE 144A GLOBAL CAPITAL SECURITY EQUAL TO THE BENEFICIAL INTEREST IN
THE  REGULATION S GLOBAL CAPITAL SECURITY TO BE EXCHANGED OR TRANSFERRED, SUCH
INSTRUCTIONS TO CONTAIN INFORMATION REGARDING THE DEPOSITARY PARTICIPANT’S
ACCOUNT WITH THE DEPOSITARY TO BE CREDITED WITH SUCH INCREASE, AND (2) A
CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT D HERETO GIVEN BY SUCH
BENEFICIAL  OWNER, THE REGISTRAR SHALL INSTRUCT THE DEPOSITARY, ITS NOMINEE, OR
THE CUSTODIAN FOR THE DEPOSITARY, AS THE CASE MAY BE, TO REDUCE OR REFLECT ON
ITS RECORDS A REDUCTION OF SUCH  REGULATION S GLOBAL CAPITAL SECURITY BY THE
AGGREGATE LIQUIDATION AMOUNT OF THE BENEFICIAL INTEREST IN SUCH REGULATION S
GLOBAL CAPITAL SECURITY TO BE EXCHANGED OR TRANSFERRED, AND THE REGISTRAR SHALL
INSTRUCT THE DEPOSITARY, ITS NOMINEE, OR THE CUSTODIAN FOR THE DEPOSITARY, AS
THE CASE MAY BE, CONCURRENTLY WITH SUCH REDUCTION, TO INCREASE OR REFLECT ON ITS
RECORDS AN INCREASE OF THE LIQUIDATION AMOUNT OF SUCH RULE 144A GLOBAL CAPITAL
SECURITY TO BE SO EXCHANGED OR TRANSFERRED, AND TO CREDIT OR CAUSE TO BE
CREDITED TO THE ACCOUNT OF THE PERSON SPECIFIED IN SUCH INSTRUCTIONS A
BENEFICIAL INTEREST IN SUCH RULE 144A GLOBAL CAPITAL SECURITY EQUAL TO THE
REDUCTION IN THE LIQUIDATION AMOUNT OF SUCH  REGULATION S GLOBAL CAPITAL
SECURITY.


 


(F)              THE DEPOSITARY OR ITS NOMINEE, AS REGISTERED OWNER OF A GLOBAL
CAPITAL SECURITY, SHALL BE THE HOLDER OF SUCH GLOBAL CAPITAL SECURITY FOR ALL
PURPOSES UNDER THIS DECLARATION AND THE GLOBAL CAPITAL SECURITY, AND BENEFICIAL
OWNERS WITH RESPECT TO A GLOBAL CAPITAL SECURITY SHALL HOLD SUCH INTERESTS
PURSUANT TO THE APPLICABLE DEPOSITARY PROCEDURES.  THE REGISTRAR, THE
ADMINISTRATORS AND THE INSTITUTIONAL TRUSTEE SHALL BE ENTITLED TO DEAL WITH THE
DEPOSITARY FOR ALL PURPOSES OF THIS DECLARATION RELATING TO THE GLOBAL CAPITAL
SECURITIES AS THE SOLE HOLDER OF THE BOOK-ENTRY CAPITAL SECURITIES REPRESENTED
THEREBY AND SHALL HAVE NO OBLIGATIONS TO THE BENEFICIAL OWNERS THEREOF.  NONE OF
THE ADMINISTRATORS, THE INSTITUTIONAL TRUSTEE NOR THE REGISTRAR SHALL HAVE ANY
LIABILITY IN RESPECT OF ANY TRANSFERS EFFECTED BY THE DEPOSITARY.


 


(G)             THE RIGHTS OF THE BENEFICIAL OWNERS OF THE BOOK-ENTRY CAPITAL
SECURITIES SHALL BE EXERCISED ONLY THROUGH THE DEPOSITARY AND SHALL BE LIMITED
TO THOSE ESTABLISHED BY LAW, THE APPLICABLE DEPOSITARY PROCEDURES AND AGREEMENTS
BETWEEN SUCH BENEFICIAL OWNERS AND THE DEPOSITARY AND/OR ITS DEPOSITARY
PARTICIPANTS; PROVIDED, SOLELY FOR THE PURPOSE OF DETERMINING WHETHER THE
HOLDERS OF THE REQUISITE AMOUNT OF CAPITAL SECURITIES HAVE VOTED ON ANY MATTER
PROVIDED FOR IN THIS DECLARATION, TO THE EXTENT THAT CAPITAL SECURITIES ARE
REPRESENTED BY A GLOBAL CAPITAL SECURITY, THE ADMINISTRATORS AND THE
INSTITUTIONAL TRUSTEE MAY CONCLUSIVELY RELY ON, AND SHALL BE FULLY PROTECTED IN
RELYING ON, ANY WRITTEN INSTRUMENT (INCLUDING A PROXY) DELIVERED TO THE
INSTITUTIONAL TRUSTEE BY THE DEPOSITARY SETTING FORTH THE BENEFICIAL OWNERS’
VOTES OR ASSIGNING THE RIGHT TO VOTE ON ANY MATTER TO ANY OTHER PERSONS EITHER
IN WHOLE OR IN PART.  TO THE EXTENT THAT

 

35

--------------------------------------------------------------------------------


 


CAPITAL SECURITIES ARE REPRESENTED BY A GLOBAL CAPITAL SECURITY, SUBJECT TO THIS
SECTION 6.4, THE INITIAL DEPOSITARY WILL MAKE BOOK-ENTRY TRANSFERS AMONG THE
DEPOSITARY PARTICIPANTS AND RECEIVE AND TRANSMIT PAYMENTS ON THE CAPITAL
SECURITIES THAT ARE REPRESENTED BY A GLOBAL CAPITAL SECURITY TO SUCH DEPOSITARY
PARTICIPANTS, AND NONE OF THE SPONSOR, THE ADMINISTRATORS OR THE INSTITUTIONAL
TRUSTEE SHALL HAVE ANY RESPONSIBILITY OR OBLIGATION WITH RESPECT THERETO.


 


(H)             TO THE EXTENT THAT A NOTICE OR OTHER COMMUNICATION TO THE
HOLDERS IS REQUIRED UNDER THIS DECLARATION, FOR SO LONG AS CAPITAL SECURITIES
ARE REPRESENTED BY A GLOBAL CAPITAL SECURITY, THE ADMINISTRATOR AND THE
INSTITUTIONAL TRUSTEE SHALL GIVE ALL SUCH NOTICES AND COMMUNICATIONS TO THE
DEPOSITARY, AND SHALL HAVE NO OBLIGATIONS TO THE BENEFICIAL OWNERS.


 


SECTION 6.5.  MUTILATED, DESTROYED, LOST OR STOLEN CERTIFICATES.  IF (A) ANY
MUTILATED CERTIFICATE SHOULD BE SURRENDERED TO THE REGISTRAR, OR IF THE
REGISTRAR SHALL RECEIVE EVIDENCE TO ITS SATISFACTION OF THE DESTRUCTION, LOSS OR
THEFT OF ANY CERTIFICATE AND (B) THE RELATED HOLDER SHALL DELIVER TO THE
REGISTRAR, THE ADMINISTRATORS AND THE INSTITUTIONAL TRUSTEE SUCH SECURITY OR
INDEMNITY AS MAY BE REASONABLY REQUIRED BY THEM TO KEEP EACH OF THEM HARMLESS,
THEN, IN THE ABSENCE OF NOTICE THAT SUCH CERTIFICATE SHALL HAVE BEEN ACQUIRED BY
A BONA FIDE PURCHASER, AN ADMINISTRATOR ON BEHALF OF THE TRUST SHALL EXECUTE
(AND IN THE CASE OF A CAPITAL SECURITY CERTIFICATE, THE INSTITUTIONAL TRUSTEE
SHALL AUTHENTICATE) AND DELIVER TO SUCH HOLDER, IN EXCHANGE FOR OR IN LIEU OF
ANY SUCH MUTILATED, DESTROYED, LOST OR STOLEN CERTIFICATE, A NEW CERTIFICATE OF
LIKE DENOMINATION.  IN CONNECTION WITH THE ISSUANCE OF ANY NEW CERTIFICATE UNDER
THIS SECTION, THE REGISTRAR OR THE ADMINISTRATORS MAY REQUIRE SUCH HOLDER TO PAY
A SUM SUFFICIENT TO COVER ANY TAX OR OTHER GOVERNMENTAL CHARGE THAT MAY BE
IMPOSED IN CONNECTION THEREWITH.  ANY CERTIFICATE EXECUTED AND DELIVERED
PURSUANT TO THIS SECTION SHALL CONSTITUTE CONCLUSIVE EVIDENCE OF AN OWNERSHIP
INTEREST IN THE RELEVANT SECURITIES, AS IF ORIGINALLY ISSUED, WHETHER OR NOT THE
LOST, STOLEN OR DESTROYED CERTIFICATE SHALL BE FOUND AT ANY TIME.


 


SECTION 6.6.  TEMPORARY CERTIFICATES.  UNTIL DEFINITIVE CERTIFICATES ARE READY
FOR DELIVERY, THE ADMINISTRATORS MAY PREPARE AND EXECUTE ON BEHALF OF THE TRUST
AND, IN THE CASE OF CAPITAL SECURITY CERTIFICATES, THE INSTITUTIONAL TRUSTEE
SHALL AUTHENTICATE, TEMPORARY CERTIFICATES.  TEMPORARY CERTIFICATES SHALL BE
SUBSTANTIALLY IN THE FORM OF DEFINITIVE CERTIFICATES BUT MAY HAVE VARIATIONS
THAT THE ADMINISTRATORS CONSIDER APPROPRIATE FOR TEMPORARY CERTIFICATES. 
WITHOUT UNREASONABLE DELAY, THE ADMINISTRATORS SHALL PREPARE AND EXECUTE ON
BEHALF OF THE TRUST AND, IN THE CASE OF THE CAPITAL SECURITY CERTIFICATES, THE
INSTITUTIONAL TRUSTEE SHALL AUTHENTICATE DEFINITIVE CERTIFICATES IN EXCHANGE FOR
TEMPORARY CERTIFICATES.


 


SECTION 6.7.  CANCELLATION.  THE ADMINISTRATORS AT ANY TIME MAY DELIVER
CERTIFICATES EVIDENCING SECURITIES TO THE INSTITUTIONAL TRUSTEE FOR
CANCELLATION.  THE REGISTRAR SHALL FORWARD TO THE INSTITUTIONAL TRUSTEE ANY
CERTIFICATES EVIDENCING SECURITIES SURRENDERED TO IT FOR REGISTRATION OF
TRANSFER, EXCHANGE, REDEMPTION OR PAYMENT.  THE INSTITUTIONAL TRUSTEE SHALL
PROMPTLY CANCEL ALL CERTIFICATES SURRENDERED FOR REGISTRATION OF TRANSFER,
EXCHANGE,  PAYMENT, REPLACEMENT OR CANCELLATION AND SHALL DISPOSE OF SUCH
CANCELED CERTIFICATES AS THE ADMINISTRATORS DIRECT.  THE ADMINISTRATORS MAY NOT
ISSUE NEW CERTIFICATES TO REPLACE CERTIFICATES EVIDENCING SECURITIES THAT HAVE
BEEN PAID OR, EXCEPT FOR CERTIFICATES SURRENDERED FOR PURPOSES OF THE TRANSFER
OR EXCHANGE OF THE SECURITIES EVIDENCED THEREBY, THAT HAVE BEEN DELIVERED TO THE
INSTITUTIONAL TRUSTEE FOR CANCELLATION.

 

36

--------------------------------------------------------------------------------


 


SECTION 6.8.  RIGHTS OF HOLDERS; WAIVERS OF PAST DEFAULTS.


 


(A)             THE LEGAL TITLE TO THE TRUST PROPERTY IS VESTED EXCLUSIVELY IN
THE INSTITUTIONAL TRUSTEE (IN ITS CAPACITY AS SUCH) IN ACCORDANCE WITH
SECTION 2.5, AND THE HOLDERS SHALL NOT HAVE ANY RIGHT OR TITLE THEREIN OTHER
THAN THE UNDIVIDED BENEFICIAL INTEREST IN THE ASSETS OF THE TRUST CONFERRED BY
THEIR SECURITIES AND THEY SHALL HAVE NO RIGHT TO CALL FOR ANY PARTITION OR
DIVISION OF PROPERTY, PROFITS OR RIGHTS OF THE TRUST EXCEPT AS DESCRIBED BELOW. 
THE SECURITIES SHALL BE PERSONAL PROPERTY GIVING ONLY THE RIGHTS SPECIFICALLY
SET FORTH THEREIN AND IN THIS DECLARATION.  THE SECURITIES SHALL HAVE NO, AND
THE ISSUANCE OF THE SECURITIES SHALL NOT BE SUBJECT TO, PREEMPTIVE OR OTHER
SIMILAR RIGHTS AND WHEN ISSUED AND DELIVERED TO HOLDERS AGAINST PAYMENT OF THE
PURCHASE PRICE THEREFOR, THE SECURITIES WILL BE FULLY PAID AND NONASSESSABLE BY
THE TRUST.


 


(B)             FOR SO LONG AS ANY CAPITAL SECURITIES REMAIN OUTSTANDING, IF,
UPON AN INDENTURE EVENT OF DEFAULT PURSUANT TO SECTIONS 5.01(B), (E), (F), (G),
(H) OR (I) OF THE INDENTURE, THE DEBENTURE TRUSTEE FAILS OR THE HOLDERS OF NOT
LESS THAN 25% IN PRINCIPAL AMOUNT OF THE OUTSTANDING DEBENTURES FAIL TO DECLARE
THE PRINCIPAL OF ALL OF THE DEBENTURES TO BE IMMEDIATELY DUE AND PAYABLE, THE
HOLDERS OF NOT LESS THAN A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL
SECURITIES THEN OUTSTANDING SHALL HAVE THE RIGHT TO MAKE SUCH DECLARATION BY A
NOTICE IN WRITING TO THE INSTITUTIONAL TRUSTEE, THE SPONSOR AND THE DEBENTURE
TRUSTEE.


 


(C)             AT ANY TIME AFTER THE ACCELERATION OF MATURITY OF THE DEBENTURES
HAS BEEN MADE AND BEFORE A JUDGMENT OR DECREE FOR PAYMENT OF THE MONEY DUE HAS
BEEN OBTAINED BY THE DEBENTURE TRUSTEE AS PROVIDED IN THE INDENTURE, IF THE
INSTITUTIONAL TRUSTEE, SUBJECT TO THE PROVISIONS HEREOF, FAILS TO ANNUL ANY SUCH
ACCELERATION AND WAIVE SUCH DEFAULT, THE HOLDERS OF A MAJORITY IN LIQUIDATION
AMOUNT OF THE CAPITAL SECURITIES, BY WRITTEN NOTICE TO THE INSTITUTIONAL
TRUSTEE, THE SPONSOR AND THE DEBENTURE TRUSTEE, MAY RESCIND AND ANNUL SUCH
ACCELERATION AND ITS CONSEQUENCES IF:


 

(I)            THE SPONSOR HAS PAID OR DEPOSITED WITH THE DEBENTURE TRUSTEE A
SUM SUFFICIENT TO PAY

 

(A)          ALL OVERDUE INSTALLMENTS OF INTEREST ON ALL OF THE DEBENTURES;

 

(B)           ANY ACCRUED DEFERRED INTEREST ON ALL OF THE DEBENTURES;

 

(C)           ALL PAYMENTS ON ANY DEBENTURES THAT HAVE BECOME DUE OTHERWISE THAN
BY SUCH ACCELERATION AND INTEREST AND DEFERRED INTEREST THEREON AT THE RATE
BORNE BY THE DEBENTURES; AND

 

(D)          ALL SUMS PAID OR ADVANCED BY THE DEBENTURE TRUSTEE UNDER THE
INDENTURE AND THE REASONABLE COMPENSATION, DOCUMENTED EXPENSES, DISBURSEMENTS
AND ADVANCES OF THE DEBENTURE TRUSTEE AND THE INSTITUTIONAL TRUSTEE, THEIR
AGENTS AND COUNSEL; AND

 

(II)           ALL EVENTS OF DEFAULT WITH RESPECT TO THE DEBENTURES, OTHER THAN
THE NON-PAYMENT OF THE PRINCIPAL OF OR PREMIUM, IF ANY, ON THE DEBENTURES THAT
HAS BECOME DUE SOLELY BY SUCH ACCELERATION, HAVE BEEN CURED OR WAIVED AS
PROVIDED IN SECTION 5.07 OF THE INDENTURE.

 

37

--------------------------------------------------------------------------------


 


(D)             THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL
SECURITIES MAY, ON BEHALF OF THE HOLDERS OF ALL THE CAPITAL SECURITIES, WAIVE
ANY PAST DEFAULT OR EVENT OF DEFAULT, EXCEPT A DEFAULT OR EVENT OF DEFAULT
ARISING FROM THE NON-PAYMENT OF PRINCIPAL OF OR PREMIUM, IF ANY, OR INTEREST ON
THE DEBENTURES (UNLESS SUCH DEFAULT OR EVENT OF DEFAULT HAS BEEN CURED AND A SUM
SUFFICIENT TO PAY ALL MATURED INSTALLMENTS OF INTEREST, PREMIUM AND PRINCIPAL
DUE OTHERWISE THAN BY ACCELERATION HAS BEEN DEPOSITED WITH THE DEBENTURE
TRUSTEE) OR A DEFAULT OR EVENT OF DEFAULT IN RESPECT OF A COVENANT OR PROVISION
THAT UNDER THE INDENTURE CANNOT BE MODIFIED OR AMENDED WITHOUT THE CONSENT OF
THE HOLDER OF EACH OUTSTANDING DEBENTURE.  NO SUCH RESCISSION SHALL AFFECT ANY
SUBSEQUENT DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT THEREON.


 


(E)             UPON RECEIPT BY THE INSTITUTIONAL TRUSTEE OF WRITTEN NOTICE
DECLARING SUCH AN ACCELERATION, OR RESCISSION AND ANNULMENT THEREOF, BY HOLDERS
OF ANY PART OF THE CAPITAL SECURITIES, A RECORD DATE SHALL BE ESTABLISHED FOR
DETERMINING HOLDERS OF OUTSTANDING CAPITAL SECURITIES ENTITLED TO JOIN IN SUCH
NOTICE, WHICH RECORD DATE SHALL BE AT THE CLOSE OF BUSINESS ON THE DAY THE
INSTITUTIONAL TRUSTEE RECEIVES SUCH NOTICE.  THE HOLDERS ON SUCH RECORD DATE, OR
THEIR DULY DESIGNATED PROXIES, AND ONLY SUCH PERSONS, SHALL BE ENTITLED TO JOIN
IN SUCH NOTICE, WHETHER OR NOT SUCH HOLDERS REMAIN HOLDERS AFTER SUCH RECORD
DATE; PROVIDED, THAT, UNLESS SUCH DECLARATION OF ACCELERATION, OR RESCISSION AND
ANNULMENT, AS THE CASE MAY BE, SHALL HAVE BECOME EFFECTIVE BY VIRTUE OF THE
REQUISITE PERCENTAGE HAVING JOINED IN SUCH NOTICE PRIOR TO THE DAY THAT IS 90
DAYS AFTER SUCH RECORD DATE, SUCH NOTICE OF DECLARATION OF ACCELERATION, OR
RESCISSION AND ANNULMENT, AS THE CASE MAY BE, SHALL AUTOMATICALLY AND WITHOUT
FURTHER ACTION BY ANY HOLDER BE CANCELED AND OF NO FURTHER EFFECT.  NOTHING IN
THIS PARAGRAPH SHALL PREVENT A HOLDER, OR A PROXY OF A HOLDER, FROM GIVING,
AFTER EXPIRATION OF SUCH 90-DAY PERIOD, A NEW WRITTEN NOTICE OF DECLARATION OF
ACCELERATION, OR RESCISSION AND ANNULMENT THEREOF, AS THE CASE MAY BE, THAT IS
IDENTICAL TO A WRITTEN NOTICE THAT HAS BEEN CANCELED PURSUANT TO THE PROVISO TO
THE PRECEDING SENTENCE, IN WHICH EVENT A NEW RECORD DATE SHALL BE ESTABLISHED
PURSUANT TO THE PROVISIONS OF THIS SECTION.


 


(F)              EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION, THE HOLDERS OF A
MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES MAY, ON BEHALF OF THE
HOLDERS OF ALL THE CAPITAL SECURITIES, WAIVE ANY PAST DEFAULT OR EVENT OF
DEFAULT AND ITS CONSEQUENCES.  UPON SUCH WAIVER,  ANY SUCH DEFAULT OR EVENT OF
DEFAULT SHALL CEASE TO EXIST, AND ANY DEFAULT OR EVENT OF DEFAULT ARISING
THEREFROM SHALL BE DEEMED TO HAVE BEEN CURED, FOR EVERY PURPOSE OF THIS
DECLARATION, BUT NO SUCH WAIVER SHALL EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT
OR EVENT OF DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT THEREON.


 


ARTICLE VII


 


DISSOLUTION AND TERMINATION OF TRUST


 


SECTION 7.1.  DISSOLUTION AND TERMINATION OF TRUST.  (A)  THE TRUST SHALL
DISSOLVE ON THE FIRST TO OCCUR OF :


 

(I)            UNLESS EARLIER DISSOLVED, ON JUNE 30, 2043, THE EXPIRATION OF THE
TERM OF THE TRUST;

 

38

--------------------------------------------------------------------------------


 

(II)           A BANKRUPTCY EVENT WITH RESPECT TO THE SPONSOR, THE TRUST OR THE
DEBENTURE ISSUER;

 

(III)          OTHER THAN IN CONNECTION WITH A MERGER, CONSOLIDATION OR SIMILAR
TRANSACTION NOT PROHIBITED BY THE INDENTURE, THIS DECLARATION OR THE GUARANTEE,
AS THE CASE MAY BE, THE FILING OF A CERTIFICATE OF DISSOLUTION OR ITS EQUIVALENT
WITH RESPECT TO THE SPONSOR OR UPON THE REVOCATION OF THE CHARTER OF THE SPONSOR
AND THE EXPIRATION OF 90 DAYS AFTER THE DATE OF REVOCATION WITHOUT A
REINSTATEMENT THEREOF;

 

(IV)          THE DISTRIBUTION OF ALL OF THE DEBENTURES TO THE HOLDERS OF THE
SECURITIES, UPON EXERCISE OF THE RIGHT OF THE HOLDERS OF ALL OF THE OUTSTANDING
COMMON SECURITIES TO DISSOLVE THE TRUST AS PROVIDED IN ANNEX I HERETO;

 

(V)           THE ENTRY OF A DECREE OF JUDICIAL DISSOLUTION OF ANY HOLDER OF THE
COMMON SECURITIES, THE SPONSOR, THE TRUST OR THE DEBENTURE ISSUER;

 

(VI)          WHEN ALL OF THE SECURITIES ARE THEN SUBJECT TO REDEMPTION AND THE
AMOUNTS NECESSARY FOR REDEMPTION THEREOF SHALL HAVE BEEN PAID TO THE HOLDERS IN
ACCORDANCE WITH THE TERMS OF THE SECURITIES; OR

 

(VII)         BEFORE THE ISSUANCE OF ANY SECURITIES, WITH THE CONSENT OF ALL OF
THE TRUSTEES AND THE SPONSOR.

 


(B)             AS SOON AS IS PRACTICABLE AFTER THE OCCURRENCE OF AN EVENT
REFERRED TO IN SECTION 7.1(A), AND AFTER SATISFACTION OF LIABILITIES TO
CREDITORS OF THE TRUST AS REQUIRED BY APPLICABLE LAW, INCLUDING §3808 OF THE
STATUTORY TRUST ACT, AND SUBJECT TO THE TERMS SET FORTH IN ANNEX I, THE
INSTITUTIONAL TRUSTEE SHALL TERMINATE THE TRUST BY FILING A CERTIFICATE OF
CANCELLATION WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE.


 


(C)             THE PROVISIONS OF SECTION 2.9 AND ARTICLE IX SHALL SURVIVE THE
TERMINATION OF THE TRUST.


 


ARTICLE VIII


 


TRANSFER OF INTERESTS


 


SECTION 8.1.  GENERAL.  (A)       SUBJECT TO SECTIONS 6.4, 8.1(C) AND 8.5, WHEN
A HOLDER OF CAPITAL SECURITIES DELIVERS TO THE REGISTRAR IN ACCORDANCE WITH THIS
DECLARATION A REQUEST TO REGISTER A TRANSFER OF SUCH HOLDER’S CAPITAL SECURITIES
OR TO EXCHANGE THEM FOR AN EQUAL AGGREGATE LIQUIDATION AMOUNT OF CAPITAL
SECURITIES REPRESENTED BY DIFFERENT CERTIFICATES OR AS OTHERWISE PROVIDED
HEREIN, THE REGISTRAR SHALL REGISTER THE TRANSFER OR MAKE THE EXCHANGE WHEN THE
REQUIREMENTS PROVIDED FOR HEREIN FOR SUCH TRANSFER OR EXCHANGE ARE MET.  TO
FACILITATE REGISTRATIONS OF TRANSFERS AND EXCHANGES, THE TRUST SHALL EXECUTE AND
THE INSTITUTIONAL TRUSTEE SHALL AUTHENTICATE CAPITAL SECURITY CERTIFICATES AT
THE REGISTRAR’S REQUEST.


 


(B)             UPON ISSUANCE OF THE COMMON SECURITIES, THE SPONSOR SHALL
ACQUIRE AND RETAIN BENEFICIAL AND RECORD OWNERSHIP OF THE COMMON SECURITIES AND,
FOR SO LONG AS THE SECURITIES REMAIN OUTSTANDING, THE SPONSOR SHALL MAINTAIN
100% OWNERSHIP OF THE COMMON

 

39

--------------------------------------------------------------------------------


 


SECURITIES; PROVIDED, HOWEVER, THAT ANY PERMITTED SUCCESSOR OF THE DEBENTURE
ISSUER UNDER THE INDENTURE MAY SUCCEED TO THE SPONSOR’S OWNERSHIP OF THE COMMON
SECURITIES.


 


(C)             CAPITAL SECURITIES MAY ONLY BE TRANSFERRED, IN WHOLE OR IN PART,
IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN THIS DECLARATION AND IN
THE TERMS OF THE CAPITAL SECURITIES.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY TRANSFER OR PURPORTED TRANSFER OF ANY CAPITAL SECURITY NOT
MADE IN ACCORDANCE WITH THIS DECLARATION SHALL BE NULL AND VOID AND WILL BE
DEEMED TO BE OF NO LEGAL EFFECT WHATSOEVER AND ANY SUCH PURPORTED TRANSFEREE
SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH CAPITAL SECURITIES FOR ANY PURPOSE,
INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON SUCH CAPITAL
SECURITIES, AND SUCH TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST WHATSOEVER
IN SUCH CAPITAL SECURITIES.


 


(D)             THE REGISTRAR SHALL PROVIDE IN THE SECURITIES REGISTER FOR THE
REGISTRATION OF SECURITIES AND THE REGISTRATION OF TRANSFERS AND EXCHANGES OF
SECURITIES, WHICH WILL BE EFFECTED WITHOUT CHARGE BUT ONLY UPON PAYMENT (WITH
SUCH INDEMNITY AS THE REGISTRAR MAY REASONABLY REQUIRE) IN RESPECT OF ANY TAX OR
OTHER GOVERNMENTAL CHARGES THAT MAY BE IMPOSED IN RELATION TO IT.


 

With respect to Capital Securities that are not Book-Entry Capital Securities,
upon its receipt of the documents required under this Section 8.1(d) for
registration of transfer of any Securities, the Registrar shall register in the
Securities Register, in the name of the designated transferee or transferees,
the Securities being transferred and thereupon, for all purposes of this
Declaration, such transfer shall be effective and such transferee or transferees
shall be, and such transferor shall no longer be, the Holder of the transferred
Securities.  Upon the registration of transfer of a Security pursuant to the
terms of this Declaration in the name of the new Holder thereof, such Security
shall constitute the same Security as the Security so transferred and shall be
entitled to the same benefits under this Declaration as the Security so
transferred.  The Registrar shall, and is authorized to, record and register in
the Securities Register the transfer of a Security upon the Registrar’s receipt
of originals or copies (which may be by facsimile or other form of electronic
transmission) of (i) a written instrument of transfer in form reasonably
satisfactory to the Registrar duly executed by the Holder or such Holder’s
attorney duly authorized in writing, and (ii) if such Security is being
transferred or exchanged prior to the Resale Restriction Termination Date other
than in accordance with Section 8.4 or Section 8.5, a certificate substantially
in the form set forth as Exhibit C, D or E, as applicable, hereto, executed by
the transferor or transferee, as applicable; thereupon, the Registrar is
authorized to confirm in writing to the transferee and, if requested, to the
transferor of such Security that such transfer has been registered in the
Securities Register and that such transferee is the Holder of such Security. 
The Definitive Capital Securities Certificate so transferred, duly endorsed by
the transferor, shall be surrendered to the Registrar at the time the transfer
conditions specified in the immediately preceding sentence are satisfied or
within five (5) Business Days after the Registrar has registered the transfer of
such Security on the Securities Register, and promptly after such surrender, an
Administrator on behalf of the Trust shall execute and the Institutional Trustee
shall, and is authorized to, authenticate a Certificate in the name of the
transferee or, if the transferee is a QIB desiring a beneficial interest in a
Global Capital Security, in the name of the Depositary or its nominee, as
applicable, as the new Holder of the Security evidenced thereby.  Until the
Definitive Capital Securities Certificate evidencing the Security so transferred
is surrendered to the Registrar, such Security may not be transferred by such
new Holder.

 

40

--------------------------------------------------------------------------------


 


EACH DEFINITIVE CAPITAL SECURITIES CERTIFICATE SURRENDERED IN CONNECTION WITH A
REGISTRATION OF TRANSFER OR EXCHANGE SHALL BE CANCELED BY THE INSTITUTIONAL
TRUSTEE PURSUANT TO SECTION 6.7.  A TRANSFEREE OF A SECURITY SHALL BE ENTITLED
TO THE RIGHTS AND SUBJECT TO THE OBLIGATIONS OF A HOLDER HEREUNDER UPON THE
REGISTRATION OF SUCH TRANSFER IN THE SECURITIES REGISTER.  EACH SUCH TRANSFEREE
SHALL BE DEEMED TO HAVE AGREED TO BE BOUND BY THIS DECLARATION.


 


(E)             NEITHER THE TRUST NOR THE REGISTRAR SHALL BE REQUIRED (I) TO
ISSUE CERTIFICATES REPRESENTING SECURITIES OR REGISTER THE TRANSFER OF OR
EXCHANGE ANY SECURITIES DURING A PERIOD BEGINNING AT THE OPENING OF BUSINESS 15
DAYS BEFORE THE DAY OF ANY SELECTION OF SECURITIES FOR REDEMPTION AND ENDING AT
THE CLOSE OF BUSINESS ON THE EARLIEST DATE ON WHICH THE RELEVANT NOTICE OF
REDEMPTION IS DEEMED TO HAVE BEEN GIVEN TO ALL HOLDERS OF THE SECURITIES TO BE
REDEEMED, OR (II) TO REGISTER THE TRANSFER OR EXCHANGE OF ANY SECURITY SO
SELECTED FOR REDEMPTION IN WHOLE OR IN PART, EXCEPT THE UNREDEEMED PORTION OF
ANY SECURITY BEING REDEEMED IN PART.


 


SECTION 8.2.  TRANSFER PROCEDURES AND RESTRICTIONS.


 


(A)             PRIOR TO THE RESALE RESTRICTION TERMINATION DATE, CERTIFICATES
EVIDENCING CAPITAL SECURITIES SHALL BEAR THE RESTRICTED SECURITIES LEGEND.  THE
RESTRICTED SECURITIES LEGEND ON ANY CERTIFICATE EVIDENCING OUTSTANDING CAPITAL
SECURITIES SHALL NOT BE REMOVED UNLESS THERE IS DELIVERED TO THE TRUST SUCH
SATISFACTORY EVIDENCE, WHICH MAY INCLUDE AN OPINION OF COUNSEL, AS MAY BE
REASONABLY REQUIRED BY THE TRUST, THAT NEITHER THE RESTRICTED SECURITIES LEGEND
NOR THE RESTRICTIONS ON TRANSFER SET FORTH THEREIN ARE REQUIRED TO ENSURE THAT
TRANSFERS THEREOF COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT OR THAT SUCH
SECURITIES ARE NOT “RESTRICTED” WITHIN THE MEANING OF RULE 144 UNDER THE
SECURITIES ACT.  UPON PROVISION OF SUCH SATISFACTORY EVIDENCE, THE INSTITUTIONAL
TRUSTEE, AT THE WRITTEN DIRECTION OF THE TRUST, SHALL AUTHENTICATE AND DELIVER
CAPITAL SECURITIES CERTIFICATES THAT DO NOT BEAR THE RESTRICTED SECURITIES
LEGEND (OTHER THAN THE FIRST TWO AND LAST PARAGRAPHS OF THE LEGEND SPECIFIED IN
SECTION 8.2(C)) IN EXCHANGE FOR THE CAPITAL SECURITIES CERTIFICATES BEARING THE
RESTRICTED SECURITIES LEGEND.


 


(B)             PRIOR TO THE RESALE RESTRICTION TERMINATION DATE, WITHOUT THE
WRITTEN CONSENT OF THE SPONSOR, CAPITAL SECURITIES THAT ARE NOT BOOK-ENTRY
CAPITAL SECURITIES MAY ONLY BE TRANSFERRED:  (I) TO A QIB IF THE INSTRUMENT OF
TRANSFER IS ACCOMPANIED BY A CERTIFICATE OF THE TRANSFEROR SUBSTANTIALLY IN THE
FORM SET FORTH AS EXHIBIT D HERETO; (II) TO AN “ACCREDITED INVESTOR” WITHIN THE
MEANING OF RULE 501(A) (1), (2), (3), (7) OR (8) UNDER THE SECURITIES ACT IF THE
INSTRUMENT OF TRANSFER IS ACCOMPANIED BY A CERTIFICATE OF THE TRANSFEREE
SUBSTANTIALLY IN THE FORM SET FORTH AS EXHIBIT C HERETO; OR (III)  TO A
NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION” UNDER, AND WITHIN THE MEANING OF,
REGULATION S UNDER THE SECURITIES ACT IF THE INSTRUMENT OF TRANSFER IS
ACCOMPANIED BY A CERTIFICATE OF THE TRANSFEREE SUBSTANTIALLY IN THE FORM SET
FORTH AS EXHIBIT E HERETO.  EACH CERTIFICATE FURNISHED PURSUANT TO THIS
SECTION 8.2(B) MAY BE AN ORIGINAL OR A COPY (WHICH MAY BE FURNISHED BY FACSIMILE
OR OTHER FORM OF ELECTRONIC TRANSMISSION).


 


(C)             THE CAPITAL SECURITIES MAY NOT BE TRANSFERRED PRIOR TO THE
RESALE RESTRICTION TERMINATION DATE EXCEPT IN COMPLIANCE WITH RESTRICTIONS ON
TRANSFER SET FORTH IN THE LEGEND SET FORTH BELOW (THE “RESTRICTED SECURITIES
LEGEND”), AND EXCEPT AS OTHERWISE CONTEMPLATED IN SECTION 8.2(A), PRIOR TO THE
RESALE RESTRICTION TERMINATION DATE, EACH CERTIFICATE EVIDENCING OUTSTANDING
CAPITAL SECURITIES SHALL BEAR THE RESTRICTED SECURITIES LEGEND:

 

41

--------------------------------------------------------------------------------


 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE DECLARATION
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (“DTC”) OR A  NOMINEE OF DTC.  THIS SECURITY IS EXCHANGEABLE FOR CAPITAL
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE DECLARATION, AND NO TRANSFER OF
THIS CAPITAL SECURITY (OTHER THAN A TRANSFER OF THIS SECURITY AS A WHOLE BY DTC
TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF DTC)
MAY BE REGISTERED EXCEPT IN THE CIRCUMSTANCES SPECIFIED IN THE DECLARATION.

 

UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
TRUST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE HOLDER OF THIS SECURITY OR ANY INTEREST
OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE
MAY BE, AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OR ANY
INTEREST OR PARTICIPATION HEREIN PRIOR TO THE DATE WHICH IS THE LATER OF (i) ONE
YEAR (OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(b)(1) UNDER THE
SECURITIES ACT) AFTER THE LATER OF (Y) THE DATE OF ORIGINAL ISSUANCE HEREOF AND
(Z) THE LAST DATE ON WHICH THE TRUST OR ANY AFFILIATE (AS DEFINED IN RULE 405
UNDER THE SECURITIES ACT) OF THE TRUST WAS THE HOLDER OF THIS SECURITY OR SUCH
INTEREST OR PARTICIPATION (OR ANY PREDECESSOR THERETO) AND (ii) SUCH LATER DATE,
IF ANY, AS MAY BE REQUIRED BY ANY SUBSEQUENT CHANGE IN APPLICABLE LAW, ONLY
(A) TO THE DEBENTURE ISSUER OR THE TRUST, (B) PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER,” AS DEFINED IN RULE 144A, THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE
IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT
TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT TO AN
“ACCREDITED INVESTOR”

 

42

--------------------------------------------------------------------------------


 

WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3), (7) OR (8) OF RULE 501
UNDER THE SECURITIES ACT THAT IS ACQUIRING THIS SECURITY OR SUCH INTEREST OR
PARTICIPATION FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN ACCREDITED
INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE
IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
(D) PURSUANT TO OFFERS AND SALES TO NON-US PERSONS THAT OCCUR OUTSIDE THE UNITED
STATES PURSUANT TO REGULATION S UNDER THE SECURITIES ACT OR (E) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, SUBJECT TO THE RIGHT OF THE DEBENTURE ISSUER AND THE TRUST PRIOR TO ANY
SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) OR (E) ABOVE TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE AMENDED AND RESTATED
DECLARATION OF TRUST, A COPY OF WHICH MAY BE OBTAINED FROM THE DEBENTURE ISSUER
OR THE TRUST.  THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION
HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, AGREES THAT IT
WILL COMPLY WITH THE FOREGOING RESTRICTIONS.

 

THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS
ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, UNLESS SUCH
PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38,
90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF
THIS SECURITY OR SUCH INTEREST OR PARTICIPATION IS NOT PROHIBITED BY SECTION 406
OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING. 
ANY PURCHASER OR HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN
WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING HEREOF OR
THEREOF, AS THE CASE MAY BE, THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN
WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF
THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN
EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF
ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH
PURCHASE AND HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER
SECTION 406 OF ERISA OR SECTION 4975 OF

 

43

--------------------------------------------------------------------------------


 

THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE
REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE
REQUIRED BY THE AMENDED AND RESTATED DECLARATION OF TRUST TO CONFIRM THAT THE
TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

 

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
LIQUIDATION AMOUNT OF NOT LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS
THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK HAVING A
LIQUIDATION AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND OF NO
LEGAL EFFECT WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE
THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN FOR ANY
PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS
SECURITY OR SUCH INTEREST OR PARTICIPATION, AND SUCH PURPORTED TRANSFEREE SHALL
BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN THIS SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN.

 


(D)           CAPITAL SECURITIES MAY ONLY BE TRANSFERRED IN MINIMUM BLOCKS OF
$100,000 AGGREGATE LIQUIDATION AMOUNT (100 CAPITAL SECURITIES) AND MULTIPLES OF
$1,000 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF CAPITAL SECURITIES IN A
BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS THAN $100,000 SHALL BE
DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.  ANY SUCH PURPORTED
TRANSFEREE SHALL BE DEEMED NOT TO BE A HOLDER OF SUCH CAPITAL SECURITIES FOR ANY
PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON SUCH
CAPITAL SECURITIES, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN SUCH CAPITAL SECURITIES.


 


SECTION 8.3.  DEEMED SECURITY HOLDERS.  THE TRUST, THE ADMINISTRATORS, THE
TRUSTEES, THE PAYING AGENT, THE TRANSFER AGENT OR THE REGISTRAR MAY TREAT THE
PERSON IN WHOSE NAME ANY SECURITY SHALL BE REGISTERED ON THE SECURITIES REGISTER
OF THE TRUST AS THE SOLE HOLDER AND OWNER OF SUCH SECURITY FOR PURPOSES OF
RECEIVING DISTRIBUTIONS AND FOR ALL OTHER PURPOSES WHATSOEVER AND, ACCORDINGLY,
SHALL NOT BE BOUND TO RECOGNIZE ANY EQUITABLE OR OTHER CLAIM TO OR INTEREST IN
SUCH SECURITY ON THE PART OF ANY OTHER PERSON, WHETHER OR NOT THE TRUST, THE
ADMINISTRATORS, THE TRUSTEES, THE PAYING AGENT, THE TRANSFER AGENT OR THE
REGISTRAR SHALL HAVE ACTUAL OR OTHER NOTICE THEREOF.


 


SECTION 8.4.  TRANSFER OF INITIAL SECURITIES.  WITH RESPECT TO CAPITAL
SECURITIES THAT ARE NOT BOOK-ENTRY CAPITAL SECURITIES, AND NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS ARTICLE VIII OR ANY OTHER PROVISION OF THIS
DECLARATION (INCLUDING ALL ANNEXES AND EXHIBITS HERETO) TO THE CONTRARY, ANY OR
ALL OF THE CAPITAL SECURITIES INITIALLY ISSUED TO THE PURCHASER (THE “INITIAL
SECURITIES”) MAY BE TRANSFERRED BY THE PURCHASER TO ANY TRANSFEREE SELECTED BY
IT  THAT MEETS THE PARAMETERS SPECIFIED BELOW AND, UPON DELIVERY TO THE
REGISTRAR, OF ORIGINALS OR COPIES (WHICH MAY BE BY FACSIMILE OR OTHER FORM OF
ELECTRONIC TRANSMISSION) OF A WRITTEN INSTRUMENT OF TRANSFER IN FORM REASONABLY
SATISFACTORY TO THE REGISTRAR DULY EXECUTED BY THE PURCHASER OR THE

 

44

--------------------------------------------------------------------------------


 


PURCHASER’S ATTORNEY DULY AUTHORIZED IN WRITING (IT BEING UNDERSTOOD THAT NO
SIGNATURE GUARANTEE SHALL BE REQUIRED), THEN THE REGISTRAR SHALL, AND IS
AUTHORIZED TO, RECORD AND REGISTER ON THE SECURITIES REGISTER THE TRANSFER OF
SUCH INITIAL SECURITIES TO SUCH TRANSFEREE; THEREUPON, THE REGISTRAR IS
AUTHORIZED TO CONFIRM IN WRITING TO THE TRANSFEREE AND, IF REQUESTED, TO THE
TRANSFEROR OF SUCH INITIAL SECURITIES THAT SUCH TRANSFER HAS BEEN REGISTERED IN
THE SECURITIES REGISTER AND THAT SUCH TRANSFEREE IS THE HOLDER OF SUCH INITIAL
SECURITIES; PROVIDED, HOWEVER, THAT THE PURCHASER OF THE INITIAL SECURITIES, BY
ITS ACCEPTANCE THEREOF, AGREES THAT IT MAY NOT TRANSFER ANY INITIAL SECURITIES
PRIOR TO THE RESALE RESTRICTION TERMINATION DATE TO ANY TRANSFEREE THAT IS NOT A
QIB, AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(A)(1), (2), (3),
(7) OR (8) UNDER THE SECURITIES ACT OR A NON-”U.S. PERSON” IN AN “OFFSHORE
TRANSACTION” UNDER, AND WITHIN THE MEANING OF, REGULATION S UNDER THE SECURITIES
ACT.  THE DEFINITIVE CAPITAL SECURITIES CERTIFICATE EVIDENCING THE INITIAL
SECURITIES TO BE TRANSFERRED, DULY ENDORSED BY THE PURCHASER, SHALL BE
SURRENDERED TO THE REGISTRAR AT THE TIME THE TRANSFER CONDITIONS SPECIFIED IN
THE IMMEDIATELY PRECEDING SENTENCE ARE SATISFIED OR WITHIN FIVE (5) BUSINESS
DAYS AFTER THE REGISTRAR HAS REGISTERED THE TRANSFER OF SUCH INITIAL SECURITIES
IN THE SECURITIES REGISTER, AND PROMPTLY AFTER SUCH SURRENDER, AN ADMINISTRATOR
ON BEHALF OF THE TRUST SHALL EXECUTE AND, IN THE CASE OF A CAPITAL SECURITY
CERTIFICATE, THE INSTITUTIONAL TRUSTEE SHALL, AND IS AUTHORIZED TO, AUTHENTICATE
A CERTIFICATE IN THE NAME OF THE TRANSFEREE OR, IF THE TRANSFEREE IS A QIB
DESIRING A BENEFICIAL INTEREST IN A GLOBAL CAPITAL SECURITY, IN THE NAME OF THE
DEPOSITARY OR ITS NOMINEE, AS APPLICABLE, AS THE NEW HOLDER OF THE INITIAL
SECURITIES EVIDENCED THEREBY.  UNTIL THE DEFINITIVE CAPITAL SECURITIES
CERTIFICATE EVIDENCING THE INITIAL SECURITIES SO TRANSFERRED IS SURRENDERED TO
THE REGISTRAR, SUCH INITIAL SECURITIES MAY NOT BE TRANSFERRED BY SUCH NEW
HOLDER.  NO OTHER CONDITIONS, RESTRICTIONS OR OTHER PROVISIONS OF THIS
DECLARATION OR ANY OTHER DOCUMENT SHALL APPLY TO A TRANSFER OF INITIAL
SECURITIES BY THE PURCHASER.


 


SECTION 8.5.  EXCHANGE OF CAPITAL SECURITIES BY SPONSOR OR ITS AFFILIATES


 


(A)           IF AT ANY TIME THE SPONSOR OR ANY OF ITS AFFILIATES IS THE
BENEFICIAL OWNER OR HOLDER OF ANY CAPITAL SECURITIES, THE SPONSOR SHALL DELIVER
OR CAUSE TO BE DELIVERED TO THE INSTITUTIONAL TRUSTEE OR ITS DESIGNEE ALL THE
CAPITAL SECURITIES OWNED BY IT OR SUCH AFFILIATE, AS THE CASE MAY BE, AS SOON AS
PRACTICABLE AFTER SUCH CAPITAL SECURITIES ARE ACQUIRED BUT IN NO EVENT LATER
THAN THREE (3) BUSINESS DAYS AFTER THE CAPITAL SECURITIES ARE ACQUIRED AND,
SUBJECT TO COMPLIANCE WITH SECTION 2.05 OF THE INDENTURE, RECEIVE, IN EXCHANGE
THEREFOR, DEBENTURES HAVING AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE
LIQUIDATION AMOUNT OF SUCH CAPITAL SECURITIES.  THE INSTITUTIONAL TRUSTEE SHALL
DESIGNATE THE DATE OF SUCH EXCHANGE (WHICH SHALL BE A DATE NO LATER THAN TEN
(10) BUSINESS DAYS AFTER THE CAPITAL SECURITIES ARE DELIVERED TO THE
INSTITUTIONAL TRUSTEE OR ITS DESIGNEE) AND NOTIFY THE SPONSOR AND THE APPLICABLE
AFFILIATE OF THE SPONSOR, IF ANY, OF SUCH DATE. AFTER THE EXCHANGE, SUCH CAPITAL
SECURITIES WILL BE CANCELED AND WILL NO LONGER BE DEEMED TO BE OUTSTANDING AND
ALL RIGHTS OF THE SPONSOR OR SUCH AFFILIATE, AS APPLICABLE, WITH RESPECT TO SUCH
CAPITAL SECURITIES WILL CEASE.


 

(b)           In the case of an exchange described in Section 8.5(a), the
Institutional Trustee on behalf of the Trust will, on the date designated by the
Institutional Trustee for such exchange, exchange Debentures having a principal
amount equal to a proportional amount of the aggregate liquidation amount of the
outstanding Common Securities, based on the ratio of the aggregate liquidation
amount of the Capital Securities exchanged pursuant to Section 8.5(a) divided by
the aggregate liquidation amount of the Capital Securities outstanding
immediately prior to such

 

45

--------------------------------------------------------------------------------


 

exchange, for such proportional amount of Common Securities held by the Sponsor
(which contemporaneously shall be canceled and no longer be deemed to be
outstanding); provided, that the Sponsor delivers or causes to be delivered to
the Institutional Trustee or its designee the required amount of Common
Securities to be exchanged by 10:00 A.M. New York time, on the date on which
such exchange is to occur.

 


SECTION 8.6.  OBLIGATION OF THE TRUST TO ELIMINATE A DTC DELIVER ORDER CHILL IN
CERTAIN CIRCUMSTANCES.  IN THE EVENT THAT:


 


(A)           THE DTC IS THE DEPOSITARY OF A GLOBAL CAPITAL SECURITY
REPRESENTING BOOK-ENTRY CAPITAL SECURITIES ELIGIBLE FOR TRANSFER PURSUANT TO
REGULATION S UNDER THE SECURITIES ACT; AND


 


(B)           IN RESPECT OF SUCH BOOK-ENTRY CAPITAL SECURITIES, THE TRUST HAS
ISSUED AN ORDER (THE “DELIVER ORDER CHILL”) TO DTC NOT TO EFFECT BOOK-ENTRY
DELIVERIES (EXCEPT DELIVERIES VIA DTC’S DEPOSIT/WITHDRAWAL AT CUSTODIAN DWAC
SYSTEM IN DTC’S DEPOSITARY PARTICIPANT ACCOUNTS MAINTAINED BY BANKS THAT ACT AS
DEPOSITARIES FOR CLEARSTREAM BANKING SOCIÉTÉ ANONYME AND EUROCLEAR) UNTIL A
SPECIFIED DATE (THE “DELIVER ORDER CHILL TERMINATION DATE”); AND


 


(C)           PRIOR TO THE DELIVER ORDER CHILL TERMINATION DATE, A BENEFICIAL
OWNER OF, THE AUTHORIZED REPRESENTATIVE OF SUCH BENEFICIAL OWNER, OR ANY
DEPOSITARY PARTICIPANT OF DTC IN RESPECT OF, SUCH BOOK-ENTRY CAPITAL SECURITIES
GIVES THE TRUST OR THE REGISTRAR WRITTEN NOTICE OF ITS INTENTION TO TRANSFER ANY
OF SUCH BOOK-ENTRY CAPITAL SECURITIES PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT AND OTHERWISE IN COMPLIANCE WITH THE TERMS OF THIS DECLARATION;


 

then, upon receipt of such written notice by the Trust or the Registrar, as the
case may be, the Trust, or the Registrar at the written direction of an
Administrator on behalf of the Trust, shall send DTC a notice requesting that
the Deliver Order Chill be eliminated as of a date no later than 2 Business Days
after DTC receives such notice from the Trust, or from the Registrar at the
written direction of an Administrator on behalf of the Trust.

 

Such notice shall be sent to DTC by secure means (e.g. legible telecopy,
registered or certified mail, overnight delivery) in a timely manner designed to
assure that such notice is in DTC’s possession no later than the close of
business two Business Days prior to the date specified for elimination of the
Delivery Order Chill. Subject to the then applicable rules and procedures of the
DTC, such notice shall (i) if sent by telecopy, be sent to (212) 344-1531 or
(212) 855-3728 and (ii) if delivered by hand or sent by mail or overnight
delivery, such notice shall be sent to: Manager, Eligibility Section,
Underwriting Department, The Depository Trust Company, 55 Water Street, 25th
Floor, New York, NY 10041-0099; provided that in the case of (i) the Trust shall
confirm DTC’s receipt of such telecopy by telephoning DTC’s Underwriting
Department at (212) 855-3731.

 

46

--------------------------------------------------------------------------------


 


ARTICLE IX


 


LIMITATION OF LIABILITY OF
HOLDERS OF SECURITIES, TRUSTEES OR OTHERS


 


SECTION 9.1.  LIABILITY.  (A)  EXCEPT AS EXPRESSLY SET FORTH IN THIS
DECLARATION, THE GUARANTEE AND THE TERMS OF THE SECURITIES, THE SPONSOR SHALL
NOT BE:


 

(I)            PERSONALLY LIABLE FOR THE RETURN OF ANY PORTION OF THE CAPITAL
CONTRIBUTIONS (OR ANY RETURN THEREON) OF THE HOLDERS OF THE SECURITIES WHICH
SHALL BE MADE SOLELY FROM ASSETS OF THE TRUST; AND

 

(II)           REQUIRED TO PAY TO THE TRUST OR TO ANY HOLDER OF THE SECURITIES
ANY DEFICIT UPON DISSOLUTION OF THE TRUST OR OTHERWISE.

 


(B)           THE HOLDER OF THE COMMON SECURITIES SHALL BE LIABLE FOR ALL OF THE
DEBTS AND OBLIGATIONS OF THE TRUST (OTHER THAN WITH RESPECT TO THE SECURITIES)
TO THE EXTENT NOT SATISFIED OUT OF THE TRUST’S ASSETS.


 


(C)           PURSUANT TO § 3803(A) OF THE STATUTORY TRUST ACT, THE HOLDERS OF
THE SECURITIES SHALL BE ENTITLED TO THE SAME LIMITATION OF PERSONAL LIABILITY
EXTENDED TO STOCKHOLDERS OF PRIVATE CORPORATIONS FOR PROFIT ORGANIZED UNDER THE
GENERAL CORPORATION LAW OF THE STATE OF DELAWARE, EXCEPT AS OTHERWISE
SPECIFICALLY SET FORTH HEREIN.


 


SECTION 9.2.  EXCULPATION.  (A) NO INDEMNIFIED PERSON SHALL BE LIABLE,
RESPONSIBLE OR ACCOUNTABLE IN DAMAGES OR OTHERWISE TO THE TRUST OR ANY COVERED
PERSON FOR ANY LOSS, DAMAGE OR CLAIM INCURRED BY REASON OF ANY ACT OR OMISSION
PERFORMED OR OMITTED BY SUCH INDEMNIFIED PERSON IN GOOD FAITH ON BEHALF OF THE
TRUST AND IN A MANNER SUCH INDEMNIFIED PERSON REASONABLY BELIEVED TO BE WITHIN
THE SCOPE OF THE AUTHORITY CONFERRED ON SUCH INDEMNIFIED PERSON BY THIS
DECLARATION OR BY LAW, EXCEPT THAT AN INDEMNIFIED PERSON (OTHER THAN AN
ADMINISTRATOR) SHALL BE LIABLE FOR ANY SUCH LOSS, DAMAGE OR CLAIM INCURRED BY
REASON OF SUCH INDEMNIFIED PERSON’S NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH
WITH RESPECT TO SUCH ACTS OR OMISSIONS AND EXCEPT THAT AN ADMINISTRATOR SHALL BE
LIABLE FOR ANY SUCH LOSS, DAMAGE OR CLAIM INCURRED BY REASON OF SUCH
ADMINISTRATOR’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH WITH RESPECT
TO SUCH ACTS OR OMISSIONS.


 


(B)           AN INDEMNIFIED PERSON SHALL BE FULLY PROTECTED IN RELYING IN GOOD
FAITH UPON THE RECORDS OF THE TRUST AND UPON SUCH INFORMATION, OPINIONS, REPORTS
OR STATEMENTS PRESENTED TO THE TRUST BY ANY PERSON AS TO MATTERS THE INDEMNIFIED
PERSON REASONABLY BELIEVES ARE WITHIN SUCH OTHER PERSON’S PROFESSIONAL OR EXPERT
COMPETENCE AND, IF SELECTED BY SUCH INDEMNIFIED PERSON, HAS BEEN SELECTED BY
SUCH INDEMNIFIED PERSON WITH REASONABLE CARE BY OR ON BEHALF OF THE TRUST,
INCLUDING INFORMATION, OPINIONS, REPORTS OR STATEMENTS AS TO THE VALUE AND
AMOUNT OF THE ASSETS, LIABILITIES, PROFITS, LOSSES OR ANY OTHER FACTS PERTINENT
TO THE EXISTENCE AND AMOUNT OF ASSETS FROM WHICH DISTRIBUTIONS TO HOLDERS OF
SECURITIES MIGHT PROPERLY BE PAID.


 


SECTION 9.3.  FIDUCIARY DUTY.  (A)       TO THE EXTENT THAT, AT LAW OR IN
EQUITY, AN INDEMNIFIED PERSON HAS DUTIES (INCLUDING FIDUCIARY DUTIES) AND
LIABILITIES RELATING THERETO TO THE TRUST OR TO ANY OTHER COVERED PERSON, AN
INDEMNIFIED PERSON ACTING UNDER THIS DECLARATION SHALL NOT BE LIABLE TO THE
TRUST OR TO ANY OTHER COVERED PERSON FOR ITS GOOD FAITH RELIANCE ON THE
PROVISIONS OF THIS DECLARATION.  THE PROVISIONS OF THIS DECLARATION, TO THE
EXTENT THAT THEY RESTRICT

 

47

--------------------------------------------------------------------------------


 


THE DUTIES AND LIABILITIES OF AN INDEMNIFIED PERSON OTHERWISE EXISTING AT LAW OR
IN EQUITY (OTHER THAN THE DUTIES IMPOSED ON THE INSTITUTIONAL TRUSTEE UNDER THE
TRUST INDENTURE ACT), ARE AGREED BY THE PARTIES HERETO TO REPLACE SUCH OTHER
DUTIES AND LIABILITIES OF THE INDEMNIFIED PERSON.


 


(B)           WHENEVER IN THIS DECLARATION AN INDEMNIFIED PERSON IS PERMITTED OR
REQUIRED TO MAKE A DECISION:


 

(I)            IN ITS “DISCRETION” OR UNDER A GRANT OF SIMILAR AUTHORITY, THE
INDEMNIFIED PERSON SHALL BE ENTITLED TO CONSIDER SUCH INTERESTS AND FACTORS AS
IT DESIRES, INCLUDING ITS OWN INTERESTS, AND SHALL HAVE NO DUTY OR OBLIGATION TO
GIVE ANY CONSIDERATION TO ANY INTEREST OF OR FACTORS AFFECTING THE TRUST OR ANY
OTHER PERSON; OR

 

(II)           IN ITS “GOOD FAITH” OR UNDER ANOTHER EXPRESS STANDARD, THE
INDEMNIFIED PERSON SHALL ACT UNDER SUCH EXPRESS STANDARD AND SHALL NOT BE
SUBJECT TO ANY OTHER OR DIFFERENT STANDARD IMPOSED BY THIS DECLARATION OR BY
APPLICABLE LAW.

 


SECTION 9.4.  INDEMNIFICATION.  (A)


 

(I)            THE SPONSOR SHALL INDEMNIFY, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY INDEMNIFIED PERSON WHO WAS OR IS A PARTY OR IS THREATENED TO BE MADE A
PARTY TO ANY THREATENED, PENDING OR COMPLETED ACTION, SUIT OR PROCEEDING,
WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE (OTHER THAN AN ACTION
BY OR IN THE RIGHT OF THE TRUST) BY REASON OF THE FACT THAT SUCH PERSON IS OR
WAS AN INDEMNIFIED PERSON AGAINST EXPENSES (INCLUDING ATTORNEYS’ FEES AND
EXPENSES), JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND
REASONABLY INCURRED BY SUCH PERSON IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IF SUCH PERSON ACTED IN GOOD FAITH AND IN A MANNER SUCH PERSON
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE TRUST,
AND, WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD NO REASONABLE CAUSE
TO BELIEVE SUCH CONDUCT WAS UNLAWFUL.  THE TERMINATION OF ANY ACTION, SUIT OR
PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT, CONVICTION, OR UPON A PLEA OF NOLO
CONTENDERE OR ITS EQUIVALENT, SHALL NOT, OF ITSELF, CREATE A PRESUMPTION THAT
THE INDEMNIFIED PERSON DID NOT ACT IN GOOD FAITH AND IN A MANNER WHICH SUCH
PERSON REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE
TRUST, AND, WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD REASONABLE
CAUSE TO BELIEVE THAT SUCH CONDUCT WAS UNLAWFUL.

 

(II)           THE SPONSOR SHALL INDEMNIFY, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY INDEMNIFIED PERSON WHO WAS OR IS A PARTY OR IS THREATENED TO BE MADE A
PARTY TO ANY THREATENED, PENDING OR COMPLETED ACTION OR SUIT BY OR IN THE RIGHT
OF THE TRUST TO PROCURE A JUDGMENT IN ITS FAVOR BY REASON OF THE FACT THAT SUCH
PERSON IS OR WAS AN INDEMNIFIED PERSON AGAINST EXPENSES (INCLUDING ATTORNEYS’
FEES AND EXPENSES) ACTUALLY AND REASONABLY INCURRED BY SUCH PERSON IN CONNECTION
WITH THE DEFENSE OR SETTLEMENT OF SUCH ACTION OR SUIT IF SUCH PERSON ACTED IN
GOOD FAITH AND IN A MANNER SUCH PERSON REASONABLY BELIEVED TO BE IN OR NOT
OPPOSED TO THE BEST INTERESTS OF THE TRUST AND EXCEPT THAT NO SUCH
INDEMNIFICATION SHALL BE MADE IN

 

48

--------------------------------------------------------------------------------


 

RESPECT OF ANY CLAIM, ISSUE OR MATTER AS TO WHICH SUCH INDEMNIFIED PERSON SHALL
HAVE BEEN ADJUDGED TO BE LIABLE TO THE TRUST UNLESS AND ONLY TO THE EXTENT THAT
THE COURT OF CHANCERY OF DELAWARE OR THE COURT IN WHICH SUCH ACTION OR SUIT WAS
BROUGHT SHALL DETERMINE UPON APPLICATION THAT, DESPITE THE ADJUDICATION OF
LIABILITY BUT IN VIEW OF ALL THE CIRCUMSTANCES OF THE CASE, SUCH PERSON IS
FAIRLY AND REASONABLY ENTITLED TO INDEMNITY FOR SUCH EXPENSES WHICH SUCH COURT
OF CHANCERY OR SUCH OTHER COURT SHALL DEEM PROPER.

 

(III)          TO THE EXTENT THAT AN INDEMNIFIED PERSON SHALL BE SUCCESSFUL ON
THE MERITS OR OTHERWISE (INCLUDING DISMISSAL OF AN ACTION WITHOUT PREJUDICE OR
THE SETTLEMENT OF AN ACTION WITHOUT ADMISSION OF LIABILITY) IN DEFENSE OF ANY
ACTION, SUIT OR PROCEEDING REFERRED TO IN PARAGRAPHS (I) AND (II) OF THIS
SECTION 9.4(A), OR IN DEFENSE OF ANY CLAIM, ISSUE OR MATTER THEREIN, SUCH PERSON
SHALL BE INDEMNIFIED, TO THE FULLEST EXTENT PERMITTED BY LAW, AGAINST EXPENSES
(INCLUDING ATTORNEYS’ FEES AND EXPENSES) ACTUALLY AND REASONABLY INCURRED BY
SUCH PERSON IN CONNECTION THEREWITH.

 

(IV)          ANY INDEMNIFICATION OF AN ADMINISTRATOR UNDER PARAGRAPHS (I) AND
(II) OF THIS SECTION 9.4(A) (UNLESS ORDERED BY A COURT) SHALL BE MADE BY THE
SPONSOR ONLY AS AUTHORIZED IN THE SPECIFIC CASE UPON A DETERMINATION THAT
INDEMNIFICATION OF THE INDEMNIFIED PERSON IS PROPER IN THE CIRCUMSTANCES BECAUSE
SUCH PERSON HAS MET THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN PARAGRAPHS
(I) AND (II).  SUCH DETERMINATION SHALL BE MADE (A) BY THE ADMINISTRATORS BY A
MAJORITY VOTE OF A QUORUM CONSISTING OF SUCH ADMINISTRATORS WHO WERE NOT PARTIES
TO SUCH ACTION, SUIT OR PROCEEDING, (B) IF SUCH A QUORUM IS NOT OBTAINABLE, OR,
EVEN IF OBTAINABLE, IF A QUORUM OF DISINTERESTED ADMINISTRATORS SO DIRECTS, BY
INDEPENDENT LEGAL COUNSEL IN A WRITTEN OPINION, OR (C) BY THE COMMON SECURITY
HOLDER OF THE TRUST.

 

(V)           TO THE FULLEST EXTENT PERMITTED BY LAW, EXPENSES (INCLUDING
ATTORNEYS’ FEES AND EXPENSES) INCURRED BY AN INDEMNIFIED PERSON IN DEFENDING A
CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE ACTION, SUIT OR PROCEEDING
REFERRED TO IN PARAGRAPHS (I) AND (II) OF THIS SECTION 9.4(A) SHALL BE PAID BY
THE SPONSOR IN ADVANCE OF THE FINAL DISPOSITION OF SUCH ACTION, SUIT OR
PROCEEDING UPON RECEIPT OF AN UNDERTAKING BY OR ON BEHALF OF SUCH INDEMNIFIED
PERSON TO REPAY SUCH AMOUNT IF IT SHALL ULTIMATELY BE DETERMINED THAT SUCH
PERSON IS NOT ENTITLED TO BE INDEMNIFIED BY THE SPONSOR AS AUTHORIZED IN THIS
SECTION 9.4(A).  NOTWITHSTANDING THE FOREGOING, NO ADVANCE SHALL BE MADE BY THE
SPONSOR IF A DETERMINATION IS REASONABLY AND PROMPTLY MADE (1) IN THE CASE OF A
COMPANY INDEMNIFIED PERSON (A) BY THE ADMINISTRATORS BY A MAJORITY VOTE OF A
QUORUM OF DISINTERESTED ADMINISTRATORS, (B) IF SUCH A QUORUM IS NOT OBTAINABLE,
OR, EVEN IF OBTAINABLE, IF A QUORUM OF DISINTERESTED ADMINISTRATORS SO DIRECTS,
BY INDEPENDENT LEGAL COUNSEL IN A WRITTEN OPINION OR (C) BY THE COMMON SECURITY
HOLDER OF THE TRUST, THAT, BASED UPON THE FACTS KNOWN TO THE ADMINISTRATORS,
COUNSEL OR THE COMMON SECURITY HOLDER AT THE TIME SUCH DETERMINATION IS MADE,
SUCH INDEMNIFIED PERSON ACTED IN BAD FAITH OR IN A MANNER THAT SUCH PERSON
EITHER BELIEVED TO BE OPPOSED TO OR DID NOT BELIEVE TO BE IN THE BEST INTERESTS
OF THE TRUST, OR, WITH RESPECT TO ANY CRIMINAL PROCEEDING, THAT SUCH INDEMNIFIED
PERSON BELIEVED OR HAD REASONABLE

 

49

--------------------------------------------------------------------------------


 

CAUSE TO BELIEVE SUCH CONDUCT WAS UNLAWFUL, OR (2) IN THE CASE OF A FIDUCIARY
INDEMNIFIED PERSON, BY INDEPENDENT LEGAL COUNSEL IN A WRITTEN OPINION THAT,
BASED UPON THE FACTS KNOWN TO THE COUNSEL AT THE TIME SUCH DETERMINATION IS
MADE, SUCH INDEMNIFIED PERSON ACTED IN BAD FAITH OR IN A MANNER THAT SUCH
INDEMNIFIED PERSON EITHER BELIEVED TO BE OPPOSED TO OR DID NOT BELIEVE TO BE IN
THE BEST INTERESTS OF THE TRUST, OR, WITH RESPECT TO ANY CRIMINAL PROCEEDING,
THAT SUCH INDEMNIFIED PERSON BELIEVED OR HAD REASONABLE CAUSE TO BELIEVE SUCH
CONDUCT WAS UNLAWFUL.  IN NO EVENT SHALL ANY ADVANCE BE MADE (I) TO A COMPANY
INDEMNIFIED PERSON IN INSTANCES WHERE THE ADMINISTRATORS, INDEPENDENT LEGAL
COUNSEL OR THE COMMON SECURITY HOLDER REASONABLY DETERMINE THAT SUCH PERSON
DELIBERATELY BREACHED SUCH PERSON’S DUTY TO THE TRUST OR ITS COMMON OR CAPITAL
SECURITY HOLDERS OR (II) TO A FIDUCIARY INDEMNIFIED PERSON IN INSTANCES WHERE
INDEPENDENT LEGAL COUNSEL PROMPTLY AND REASONABLY DETERMINES IN A WRITTEN
OPINION THAT SUCH PERSON DELIBERATELY BREACHED SUCH PERSON’S DUTY TO THE TRUST
OR ITS COMMON OR CAPITAL SECURITY HOLDERS.

 


(B)           THE SPONSOR SHALL INDEMNIFY, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH INDEMNIFIED PERSON FROM AND AGAINST ANY AND ALL LOSS,
DAMAGE, LIABILITY, TAX (OTHER THAN TAXES BASED ON THE INCOME OF SUCH INDEMNIFIED
PERSON), PENALTY, EXPENSE OR CLAIM OF ANY KIND OR NATURE WHATSOEVER INCURRED BY
SUCH INDEMNIFIED PERSON ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF THE
CREATION, ADMINISTRATION OR TERMINATION OF THE TRUST, OR ANY ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON IN GOOD FAITH ON BEHALF OF THE TRUST AND IN A MANNER
SUCH INDEMNIFIED PERSON REASONABLY BELIEVED TO BE WITHIN THE SCOPE OF AUTHORITY
CONFERRED ON SUCH INDEMNIFIED PERSON BY THIS DECLARATION, EXCEPT THAT NO
INDEMNIFIED PERSON SHALL BE ENTITLED TO BE INDEMNIFIED IN RESPECT OF ANY LOSS,
DAMAGE, LIABILITY, TAX, PENALTY, EXPENSE OR CLAIM INCURRED BY SUCH INDEMNIFIED
PERSON BY REASON OF NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH WITH RESPECT TO
SUCH ACTS OR OMISSIONS.


 


(C)           THE INDEMNIFICATION AND ADVANCEMENT OF EXPENSES PROVIDED BY, OR
GRANTED PURSUANT TO, THE OTHER PARAGRAPHS OF THIS SECTION SHALL NOT BE DEEMED
EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH THOSE SEEKING INDEMNIFICATION AND
ADVANCEMENT OF EXPENSES MAY BE ENTITLED UNDER ANY AGREEMENT, VOTE OF
STOCKHOLDERS OR DISINTERESTED DIRECTORS OF THE SPONSOR OR CAPITAL SECURITY
HOLDERS OF THE TRUST OR OTHERWISE, BOTH AS TO ACTION IN SUCH PERSON’S OFFICIAL
CAPACITY AND AS TO ACTION IN ANOTHER CAPACITY WHILE HOLDING SUCH OFFICE.  ALL
RIGHTS TO INDEMNIFICATION UNDER THIS SECTION SHALL BE DEEMED TO BE PROVIDED BY A
CONTRACT BETWEEN THE SPONSOR AND EACH INDEMNIFIED PERSON WHO SERVES IN SUCH
CAPACITY AT ANY TIME WHILE THIS SECTION IS IN EFFECT.  ANY REPEAL OR
MODIFICATION OF THIS SECTION SHALL NOT AFFECT ANY RIGHTS OR OBLIGATIONS THEN
EXISTING.


 


(D)           THE SPONSOR OR THE TRUST MAY PURCHASE AND MAINTAIN INSURANCE ON
BEHALF OF ANY PERSON WHO IS OR WAS AN INDEMNIFIED PERSON AGAINST ANY LIABILITY
ASSERTED AGAINST SUCH PERSON AND INCURRED BY SUCH PERSON IN ANY SUCH CAPACITY,
OR ARISING OUT OF SUCH PERSON’S STATUS AS SUCH, WHETHER OR NOT THE SPONSOR WOULD
HAVE THE POWER TO INDEMNIFY SUCH PERSON AGAINST SUCH LIABILITY UNDER THE
PROVISIONS OF THIS SECTION.


 


(E)           FOR PURPOSES OF THIS SECTION, REFERENCES TO “THE TRUST” SHALL
INCLUDE, IN ADDITION TO THE RESULTING OR SURVIVING ENTITY, ANY CONSTITUENT
ENTITY (INCLUDING ANY CONSTITUENT OF A CONSTITUENT) ABSORBED IN A CONSOLIDATION
OR MERGER, SO THAT ANY PERSON WHO IS OR WAS A

 

50

--------------------------------------------------------------------------------


 


DIRECTOR, TRUSTEE, OFFICER OR EMPLOYEE OF SUCH CONSTITUENT ENTITY, OR IS OR WAS
SERVING AT THE REQUEST OF SUCH CONSTITUENT ENTITY AS A DIRECTOR, TRUSTEE,
OFFICER, EMPLOYEE OR AGENT OF ANOTHER ENTITY, SHALL STAND IN THE SAME POSITION
UNDER THE PROVISIONS OF THIS SECTION WITH RESPECT TO THE RESULTING OR SURVIVING
ENTITY AS SUCH PERSON WOULD HAVE WITH RESPECT TO SUCH CONSTITUENT ENTITY IF ITS
SEPARATE EXISTENCE HAD CONTINUED.


 


(F)            THE INDEMNIFICATION AND ADVANCEMENT OF EXPENSES PROVIDED BY, OR
GRANTED PURSUANT TO, THIS SECTION SHALL, UNLESS OTHERWISE PROVIDED WHEN
AUTHORIZED OR RATIFIED, CONTINUE AS TO A PERSON WHO HAS CEASED TO BE AN
INDEMNIFIED PERSON AND SHALL INURE TO THE BENEFIT OF THE HEIRS, EXECUTORS AND
ADMINISTRATORS OF SUCH A PERSON.


 


(G)           THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE TERMINATION OF
THIS DECLARATION OR THE EARLIER RESIGNATION OR REMOVAL OF THE INSTITUTIONAL
TRUSTEE.  THE OBLIGATIONS OF THE SPONSOR UNDER THIS SECTION TO COMPENSATE AND
INDEMNIFY THE TRUSTEES AND TO PAY OR REIMBURSE THE TRUSTEES FOR EXPENSES,
DISBURSEMENTS AND ADVANCES SHALL CONSTITUTE ADDITIONAL INDEBTEDNESS HEREUNDER. 
SUCH ADDITIONAL INDEBTEDNESS SHALL BE SECURED BY A LIEN PRIOR TO THAT OF THE
SECURITIES UPON ALL PROPERTY AND FUNDS HELD OR COLLECTED BY THE TRUSTEES AS
SUCH, EXCEPT FUNDS HELD IN TRUST FOR THE BENEFIT OF THE HOLDERS OF PARTICULAR
CAPITAL SECURITIES, PROVIDED, THAT THE SPONSOR IS THE HOLDER OF THE COMMON
SECURITIES.


 


SECTION 9.5.  OUTSIDE BUSINESSES.  ANY COVERED PERSON, THE SPONSOR, THE DELAWARE
TRUSTEE AND THE INSTITUTIONAL TRUSTEE (SUBJECT TO SECTION 4.3(C)) MAY ENGAGE IN
OR POSSESS AN INTEREST IN OTHER BUSINESS VENTURES OF ANY NATURE OR DESCRIPTION,
INDEPENDENTLY OR WITH OTHERS, SIMILAR OR DISSIMILAR TO THE BUSINESS OF THE
TRUST, AND THE TRUST AND THE HOLDERS OF SECURITIES SHALL HAVE NO RIGHTS BY
VIRTUE OF THIS DECLARATION IN AND TO SUCH INDEPENDENT VENTURES OR THE INCOME OR
PROFITS DERIVED THEREFROM, AND THE PURSUIT OF ANY SUCH VENTURE, EVEN IF
COMPETITIVE WITH THE BUSINESS OF THE TRUST, SHALL NOT BE DEEMED WRONGFUL OR
IMPROPER.  NONE OF ANY COVERED PERSON, THE SPONSOR, THE DELAWARE TRUSTEE OR THE
INSTITUTIONAL TRUSTEE SHALL BE OBLIGATED TO PRESENT ANY PARTICULAR INVESTMENT OR
OTHER OPPORTUNITY TO THE TRUST EVEN IF SUCH OPPORTUNITY IS OF A CHARACTER THAT,
IF PRESENTED TO THE TRUST, COULD BE TAKEN BY THE TRUST, AND ANY COVERED PERSON,
THE SPONSOR, THE DELAWARE TRUSTEE AND THE INSTITUTIONAL TRUSTEE SHALL HAVE THE
RIGHT TO TAKE FOR ITS OWN ACCOUNT (INDIVIDUALLY OR AS A PARTNER OR FIDUCIARY) OR
TO RECOMMEND TO OTHERS ANY SUCH PARTICULAR INVESTMENT OR OTHER OPPORTUNITY.  ANY
COVERED PERSON, THE DELAWARE TRUSTEE AND THE INSTITUTIONAL TRUSTEE MAY ENGAGE OR
BE INTERESTED IN ANY FINANCIAL OR OTHER TRANSACTION WITH THE SPONSOR OR ANY
AFFILIATE OF THE SPONSOR, OR MAY ACT AS DEPOSITARY FOR, TRUSTEE OR AGENT FOR, OR
ACT ON ANY COMMITTEE OR BODY OF HOLDERS OF, SECURITIES OR OTHER OBLIGATIONS OF
THE SPONSOR OR ITS AFFILIATES.


 


SECTION 9.6.  COMPENSATION; FEE.  (A)  THE SPONSOR AGREES:


 

(I)            TO PAY TO THE TRUSTEES FROM TIME TO TIME SUCH COMPENSATION FOR
ALL SERVICES RENDERED BY THEM HEREUNDER AS THE PARTIES SHALL AGREE IN WRITING
FROM TIME TO TIME (WHICH COMPENSATION SHALL NOT BE LIMITED BY ANY PROVISION OF
LAW IN REGARD TO THE COMPENSATION OF A TRUSTEE OF AN EXPRESS TRUST); AND

 

(II)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TO REIMBURSE EACH
OF THE TRUSTEES UPON REQUEST FOR ALL REASONABLE, DOCUMENTED EXPENSES,

 

51

--------------------------------------------------------------------------------


 

DISBURSEMENTS AND ADVANCES INCURRED OR MADE BY SUCH PERSON IN ACCORDANCE WITH
ANY PROVISION OF THIS DECLARATION (INCLUDING THE REASONABLE COMPENSATION AND THE
EXPENSES AND DISBURSEMENTS OF SUCH PERSON’S AGENTS AND COUNSEL), EXCEPT ANY SUCH
EXPENSE, DISBURSEMENT OR ADVANCE ATTRIBUTABLE TO SUCH PERSON’S NEGLIGENCE,
WILLFUL MISCONDUCT OR BAD FAITH.

 


(B)           THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE DISSOLUTION OF
THE TRUST AND THE TERMINATION OF THIS DECLARATION AND THE REMOVAL OR RESIGNATION
OF ANY TRUSTEE.


 


ARTICLE X


 


ACCOUNTING


 


SECTION 10.1.  FISCAL YEAR.  THE FISCAL YEAR (THE “FISCAL YEAR”) OF THE TRUST
SHALL BE THE CALENDAR YEAR, OR SUCH OTHER YEAR AS IS REQUIRED BY THE CODE.


 


SECTION 10.2.  CERTAIN ACCOUNTING MATTERS.


 


(A)           AT ALL TIMES DURING THE EXISTENCE OF THE TRUST, THE ADMINISTRATORS
SHALL KEEP, OR CAUSE TO BE KEPT, AT THE PRINCIPAL OFFICE OF THE TRUST IN THE
UNITED STATES, AS DEFINED FOR PURPOSES OF TREASURY REGULATIONS § 301.7701-7,
FULL BOOKS OF ACCOUNT, RECORDS AND SUPPORTING DOCUMENTS, WHICH SHALL REFLECT IN
REASONABLE DETAIL EACH TRANSACTION OF THE TRUST.  THE BOOKS OF ACCOUNT SHALL BE
MAINTAINED ON THE ACCRUAL METHOD OF ACCOUNTING, IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED.


 


(B)           THE SPONSOR SHALL CAUSE THE ADMINISTRATORS TO DELIVER, BY HARDCOPY
OR ELECTRONIC TRANSMISSION, (I) TO THE PURCHASER AND EACH HOLDER OR BENEFICIAL
OWNER OF SECURITIES EACH REPORT ON FORM 10-K AND FORM 10-Q, IF ANY, PREPARED BY
THE SPONSOR AND FILED WITH THE COMMISSION IN ACCORDANCE WITH THE EXCHANGE ACT,
WITHIN 10 BUSINESS DAYS AFTER THE FILING THEREOF OR (II)  IF THE SPONSOR IS
(A) NOT THEN SUBJECT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT (A “PRIVATE
ENTITY”) OR (B) EXEMPT FROM REPORTING PURSUANT TO RULE 12G3-2(B) THEREUNDER, THE
INFORMATION REQUIRED BY RULE 144A(D)(4) UNDER THE SECURITIES ACT. 
NOTWITHSTANDING THE FOREGOING, SO LONG AS A HOLDER OR BENEFICIAL OWNER OF THE
CAPITAL SECURITIES IS THE PURCHASER OR AN ENTITY THAT HOLDS A POOL OF TRUST
PREFERRED SECURITIES AND/OR DEBT SECURITIES AS COLLATERAL FOR ITS SECURITIES OR
A TRUSTEE THEREOF, AND THE SPONSOR IS (I) A PRIVATE ENTITY THAT, ON THE DATE OF
ORIGINAL ISSUANCE OF THE CAPITAL SECURITIES, IS REQUIRED TO PROVIDE AUDITED
CONSOLIDATED FINANCIAL STATEMENTS TO ITS PRIMARY REGULATORY AUTHORITY, (II) A
PRIVATE ENTITY THAT, ON THE DATE OF ORIGINAL ISSUANCE OF THE CAPITAL SECURITIES,
IS NOT REQUIRED TO PROVIDE AUDITED CONSOLIDATED FINANCIAL STATEMENTS TO ITS
PRIMARY REGULATORY AUTHORITY, BUT SUBSEQUENTLY BECOMES SUBJECT TO THE AUDITED
CONSOLIDATED FINANCIAL STATEMENT REPORTING REQUIREMENTS OF THAT REGULATORY
AUTHORITY OR (III) SUBJECT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT ON THE
DATE OF ORIGINAL ISSUANCE OF THE CAPITAL SECURITIES OR BECOMES SO SUBJECT AFTER
THE DATE HEREOF BUT SUBSEQUENTLY BECOMES A PRIVATE ENTITY, THEN, WITHIN 90 DAYS
AFTER THE END OF EACH FISCAL YEAR, BEGINNING WITH THE FISCAL YEAR IN WHICH THE
CAPITAL SECURITIES WERE ORIGINALLY ISSUED IF THE SPONSOR WAS THEN SUBJECT TO
(X) SECTION 13 OR 15(D) OF THE EXCHANGE ACT OR (Y) AUDITED CONSOLIDATED
FINANCIAL STATEMENT REPORTING REQUIREMENTS OF ITS PRIMARY REGULATORY AUTHORITY
OR, OTHERWISE, THE EARLIEST FISCAL YEAR IN WHICH THE SPONSOR BECOMES SUBJECT TO
(1) SECTION 13 OR 15(D) OF THE EXCHANGE ACT OR (2) THE

 

52

--------------------------------------------------------------------------------


 


AUDITED CONSOLIDATED FINANCIAL STATEMENT REPORTING REQUIREMENTS OF ITS PRIMARY
REGULATORY AUTHORITY, THE SPONSOR SHALL DELIVER, BY HARDCOPY OR ELECTRONIC
TRANSMISSION, TO THE PURCHASER AND EACH HOLDER OR BENEFICIAL OWNER OF
SECURITIES, UNLESS OTHERWISE PROVIDED PURSUANT TO THE PRECEDING SENTENCE, (A) A
COPY OF THE SPONSOR’S AUDITED CONSOLIDATED FINANCIAL STATEMENTS (INCLUDING
BALANCE SHEET AND INCOME STATEMENT) COVERING THE RELATED ANNUAL PERIOD AND
(B) THE REPORT OF THE INDEPENDENT ACCOUNTANTS WITH RESPECT TO SUCH FINANCIAL
STATEMENTS.  IN ADDITION TO THE FOREGOING, THE SPONSOR SHALL DELIVER TO THE
PURCHASER AND EACH HOLDER OR BENEFICIAL OWNER OF SECURITIES WITHIN 90 DAYS AFTER
THE END OF EACH FISCAL YEAR OF THE TRUST, ANNUAL FINANCIAL STATEMENTS OF THE
TRUST, INCLUDING A BALANCE SHEET OF THE TRUST AS OF THE END OF SUCH FISCAL YEAR
AND THE STATEMENTS OF INCOME OR LOSS FOR THE FISCAL YEAR THEN ENDED, THAT ARE
PREPARED AT THE PRINCIPAL OFFICE OF THE TRUST IN THE UNITED STATES, AS DEFINED
FOR PURPOSES OF TREASURY REGULATIONS § 301.7701-7.


 


(C)           THE ADMINISTRATORS SHALL CAUSE TO BE DULY PREPARED AND DELIVERED
TO EACH OF THE HOLDERS OF SECURITIES FORM 1099 OR SUCH OTHER ANNUAL UNITED
STATES FEDERAL INCOME TAX INFORMATION STATEMENT REQUIRED BY THE CODE, CONTAINING
SUCH INFORMATION WITH REGARD TO THE SECURITIES HELD BY EACH HOLDER AS IS
REQUIRED BY THE CODE AND THE TREASURY REGULATIONS.  NOTWITHSTANDING ANY RIGHT
UNDER THE CODE TO DELIVER ANY SUCH STATEMENT AT A LATER DATE, THE ADMINISTRATORS
SHALL ENDEAVOR TO DELIVER ALL SUCH STATEMENTS WITHIN 30 DAYS AFTER THE END OF
EACH FISCAL YEAR OF THE TRUST.


 


(D)           THE ADMINISTRATORS SHALL CAUSE TO BE DULY PREPARED IN THE UNITED
STATES, AS DEFINED FOR PURPOSES OF TREASURY REGULATIONS § 301.7701-7, AND FILED
AN ANNUAL UNITED STATES FEDERAL INCOME TAX RETURN ON A FORM 1041 OR SUCH OTHER
FORM REQUIRED BY UNITED STATES FEDERAL INCOME TAX LAW, AND ANY OTHER ANNUAL
INCOME TAX RETURNS REQUIRED TO BE FILED BY THE ADMINISTRATORS ON BEHALF OF THE
TRUST WITH ANY STATE OR LOCAL TAXING AUTHORITY.


 


(E)           SO LONG AS A HOLDER OR BENEFICIAL OWNER OF THE CAPITAL SECURITIES
IS THE PARK AVENUE BANK OR AN ENTITY THAT HOLDS A POOL OF TRUST PREFERRED
SECURITIES AND/OR DEBT SECURITIES, OR THE TRUSTEE THEREOF, THE SPONSOR SHALL
CAUSE THE ADMINISTRATORS TO DELIVER THE SPONSOR’S REPORTS ON FORM FR Y-9C TO
SUCH HOLDER PROMPTLY FOLLOWING THEIR FILING WITH THE FEDERAL RESERVE.


 


(F)            THE COMPANY SHALL FURNISH TO THE PURCHASER AND EACH HOLDER OR
BENEFICIAL OWNER OF SECURITIES, A DULY COMPLETED AND EXECUTED CERTIFICATE IN THE
FORM ATTACHED HERETO AS EXHIBIT F, INCLUDING THE FINANCIAL STATEMENTS REFERENCED
IN SUCH EXHIBIT, TO THE EXTENT SUCH FINANCIAL STATEMENTS ARE NOT OTHERWISE
PROVIDED PURSUANT TO SECTION 10.2(B) ABOVE, WHICH CERTIFICATE AND FINANCIAL
STATEMENTS SHALL BE SO FURNISHED BY THE COMPANY NOT LATER THAN FORTY-FIVE (45)
DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL
YEAR OF THE COMPANY AND NOT LATER THAN NINETY (90) DAYS AFTER THE END OF EACH
FISCAL YEAR OF THE COMPANY.


 


SECTION 10.3.  BANKING.  THE TRUST SHALL MAINTAIN ONE OR MORE BANK ACCOUNTS IN
THE UNITED STATES, AS DEFINED FOR PURPOSES OF TREASURY REGULATIONS § 301.7701-7,
IN THE NAME AND FOR THE SOLE BENEFIT OF THE TRUST; PROVIDED, HOWEVER, THAT ALL
PAYMENTS OF FUNDS IN RESPECT OF THE DEBENTURES HELD BY THE INSTITUTIONAL TRUSTEE
SHALL BE MADE DIRECTLY TO THE PROPERTY ACCOUNT AND NO OTHER FUNDS OF THE TRUST
SHALL BE DEPOSITED IN THE PROPERTY ACCOUNT.  THE SOLE SIGNATORIES

 

53

--------------------------------------------------------------------------------


 


FOR SUCH ACCOUNTS (INCLUDING THE PROPERTY ACCOUNT) SHALL BE DESIGNATED BY THE
INSTITUTIONAL TRUSTEE.


 


SECTION 10.4.  WITHHOLDING.  THE INSTITUTIONAL TRUSTEE OR ANY PAYING AGENT AND
THE ADMINISTRATORS SHALL COMPLY WITH ALL WITHHOLDING REQUIREMENTS UNDER UNITED
STATES FEDERAL, STATE AND LOCAL LAW.  THE INSTITUTIONAL TRUSTEE OR ANY PAYING
AGENT SHALL REQUEST, AND EACH HOLDER SHALL PROVIDE TO THE INSTITUTIONAL TRUSTEE
OR ANY PAYING AGENT, SUCH FORMS OR CERTIFICATES AS ARE NECESSARY TO ESTABLISH AN
EXEMPTION FROM WITHHOLDING WITH RESPECT TO THE HOLDER, AND ANY REPRESENTATIONS
AND FORMS AS SHALL REASONABLY BE REQUESTED BY THE INSTITUTIONAL TRUSTEE OR ANY
PAYING AGENT TO ASSIST IT IN DETERMINING THE EXTENT OF, AND IN FULFILLING, ITS
WITHHOLDING OBLIGATIONS.  THE ADMINISTRATORS SHALL FILE REQUIRED FORMS WITH
APPLICABLE JURISDICTIONS AND, UNLESS AN EXEMPTION FROM WITHHOLDING IS PROPERLY
ESTABLISHED BY A HOLDER, SHALL REMIT AMOUNTS WITHHELD WITH RESPECT TO THE HOLDER
TO APPLICABLE JURISDICTIONS.  TO THE EXTENT THAT THE INSTITUTIONAL TRUSTEE OR
ANY PAYING AGENT IS REQUIRED TO WITHHOLD AND PAY OVER ANY AMOUNTS TO ANY
AUTHORITY WITH RESPECT TO DISTRIBUTIONS OR ALLOCATIONS TO ANY HOLDER, THE AMOUNT
WITHHELD SHALL BE DEEMED TO BE A DISTRIBUTION TO THE HOLDER IN THE AMOUNT OF THE
WITHHOLDING.  IN THE EVENT OF ANY CLAIMED OVERWITHHOLDING, HOLDERS SHALL BE
LIMITED TO AN ACTION AGAINST THE APPLICABLE JURISDICTION.  IF THE AMOUNT
REQUIRED TO BE WITHHELD WAS NOT WITHHELD FROM ACTUAL DISTRIBUTIONS MADE, THE
INSTITUTIONAL TRUSTEE OR ANY PAYING AGENT MAY REDUCE SUBSEQUENT DISTRIBUTIONS BY
THE AMOUNT OF SUCH WITHHOLDING.


 


ARTICLE XI


 


AMENDMENTS AND MEETINGS


 


SECTION 11.1.  AMENDMENTS.  (A)  EXCEPT AS OTHERWISE PROVIDED IN THIS
DECLARATION OR BY ANY APPLICABLE TERMS OF THE SECURITIES, THIS DECLARATION MAY
ONLY BE AMENDED BY A WRITTEN INSTRUMENT APPROVED AND EXECUTED BY


 

(I)            THE INSTITUTIONAL TRUSTEE,

 

(II)           IF THE AMENDMENT AFFECTS THE RIGHTS, POWERS, DUTIES, OBLIGATIONS
OR IMMUNITIES OF THE DELAWARE TRUSTEE, THE DELAWARE TRUSTEE,

 

(III)          IF THE AMENDMENT AFFECTS THE RIGHTS, POWERS, DUTIES, OBLIGATIONS
OR IMMUNITIES OF THE ADMINISTRATORS, THE ADMINISTRATORS, AND

 

(IV)          THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE COMMON
SECURITIES.

 


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS ARTICLE XI, NO
AMENDMENT SHALL BE MADE, AND ANY SUCH PURPORTED AMENDMENT SHALL BE VOID AND
INEFFECTIVE:


 

(I)            UNLESS THE INSTITUTIONAL TRUSTEE SHALL HAVE FIRST RECEIVED

 

(A)          AN OFFICERS’ CERTIFICATE FROM EACH OF THE TRUST AND THE SPONSOR
THAT SUCH AMENDMENT IS PERMITTED BY, AND CONFORMS TO, THE TERMS OF THIS
DECLARATION (INCLUDING THE TERMS OF THE SECURITIES); AND

 

54

--------------------------------------------------------------------------------


 

(B)           AN OPINION OF COUNSEL (WHO MAY BE COUNSEL TO THE SPONSOR OR THE
TRUST) REASONABLY SATISFACTORY TO THE INSTITUTIONAL TRUSTEE THAT SUCH AMENDMENT
IS PERMITTED BY, AND CONFORMS TO, THE TERMS OF THIS DECLARATION (INCLUDING THE
TERMS OF THE SECURITIES) AND THAT ALL CONDITIONS PRECEDENT TO THE EXECUTION AND
DELIVERY OF SUCH AMENDMENT HAVE BEEN SATISFIED; OR

 

(II)           IF THE RESULT OF SUCH AMENDMENT WOULD BE TO

 

(A)          CAUSE THE TRUST TO CEASE TO BE CLASSIFIED FOR PURPOSES OF UNITED
STATES FEDERAL INCOME TAXATION AS A GRANTOR TRUST;

 

(B)           REDUCE OR OTHERWISE ADVERSELY AFFECT THE POWERS OF THE
INSTITUTIONAL TRUSTEE IN CONTRAVENTION OF THE TRUST INDENTURE ACT;

 

(C)           CAUSE THE TRUST TO BE DEEMED TO BE AN INVESTMENT COMPANY REQUIRED
TO BE REGISTERED UNDER THE INVESTMENT COMPANY ACT; OR

 

(D)          CAUSE THE DEBENTURE ISSUER TO BE UNABLE TO TREAT AN AMOUNT EQUAL TO
THE LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES AS “TIER 1 CAPITAL” (OR ITS
EQUIVALENT) FOR PURPOSES OF THE CAPITAL ADEQUACY GUIDELINES OF THE FEDERAL
RESERVE (OR ANY SUCCESSOR REGULATORY AUTHORITY WITH JURISDICTION OVER BANK
HOLDING COMPANIES).

 


(C)             EXCEPT AS PROVIDED IN SECTION 11.1(D), (E) OR (G), NO AMENDMENT
SHALL BE MADE, AND ANY SUCH PURPORTED AMENDMENT SHALL BE VOID AND INEFFECTIVE,
UNLESS THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES
SHALL HAVE CONSENTED TO SUCH AMENDMENT.


 


(D)             IN ADDITION TO AND NOTWITHSTANDING ANY OTHER PROVISION IN THIS
DECLARATION, WITHOUT THE CONSENT OF EACH AFFECTED HOLDER, THIS DECLARATION MAY
NOT BE AMENDED TO (I) CHANGE THE AMOUNT OR TIMING OF ANY DISTRIBUTION ON THE
SECURITIES OR ANY REDEMPTION OR LIQUIDATION PROVISIONS APPLICABLE TO THE
SECURITIES OR OTHERWISE ADVERSELY AFFECT THE AMOUNT OF ANY DISTRIBUTION REQUIRED
TO BE MADE IN RESPECT OF THE SECURITIES AS OF A SPECIFIED DATE OR (II) RESTRICT
THE RIGHT OF A HOLDER TO INSTITUTE SUIT FOR THE ENFORCEMENT OF ANY DISTRIBUTIONS
OR OTHER AMOUNTS ON OR AFTER THEIR DUE DATE.


 


(E)             SECTIONS 9.1(B) AND 9.1(C) AND THIS SECTION SHALL NOT BE AMENDED
WITHOUT THE CONSENT OF ALL OF THE HOLDERS OF THE SECURITIES.


 


(F)              THE RIGHTS OF THE HOLDERS OF THE CAPITAL SECURITIES AND COMMON
SECURITIES, AS APPLICABLE, UNDER ARTICLE IV TO INCREASE OR DECREASE THE NUMBER
OF, AND APPOINT AND REMOVE, TRUSTEES SHALL NOT BE AMENDED WITHOUT THE CONSENT OF
THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES OR
COMMON SECURITIES, AS APPLICABLE.


 


(G)             THIS DECLARATION MAY BE AMENDED BY THE INSTITUTIONAL TRUSTEE AND
THE HOLDER OF THE COMMON SECURITIES WITHOUT THE CONSENT OF THE HOLDERS OF THE
CAPITAL SECURITIES TO:

 

55

--------------------------------------------------------------------------------


 

(I)            CURE ANY AMBIGUITY;

 

(II)           CORRECT OR SUPPLEMENT ANY PROVISION IN THIS DECLARATION THAT MAY
BE DEFECTIVE OR INCONSISTENT WITH ANY OTHER PROVISION OF THIS DECLARATION;

 

(III)          ADD TO THE COVENANTS, RESTRICTIONS OR OBLIGATIONS OF THE SPONSOR;
OR

 

(IV)          MODIFY, ELIMINATE OR ADD TO ANY PROVISION OF THIS DECLARATION TO
SUCH EXTENT AS MAY BE NECESSARY OR DESIRABLE, INCLUDING, WITHOUT LIMITATION, TO
ENSURE THAT THE TRUST WILL BE CLASSIFIED FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES AT ALL TIMES AS A GRANTOR TRUST AND WILL NOT BE REQUIRED TO REGISTER AS
AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT (INCLUDING WITHOUT
LIMITATION TO CONFORM TO ANY CHANGE IN RULE 3A-5, RULE 3A-7 OR ANY OTHER
APPLICABLE RULE UNDER THE INVESTMENT COMPANY ACT OR WRITTEN CHANGE IN
INTERPRETATION OR APPLICATION THEREOF BY ANY LEGISLATIVE BODY, COURT, GOVERNMENT
AGENCY OR REGULATORY AUTHORITY);

 

provided, however, that no such amendment contemplated in clause (i), (ii),
(iii) or (iv) shall adversely affect the powers, preferences, rights or
interests of Holders of Capital Securities.

 


SECTION 11.2.  MEETINGS OF THE HOLDERS OF THE SECURITIES; ACTION BY WRITTEN
CONSENT.


 


(A)             MEETINGS OF THE HOLDERS OF THE CAPITAL SECURITIES OR THE COMMON
SECURITIES MAY BE CALLED AT ANY TIME BY THE ADMINISTRATORS (OR AS PROVIDED IN
THE TERMS OF SUCH SECURITIES) TO CONSIDER AND ACT ON ANY MATTER ON WHICH HOLDERS
OF SUCH SECURITIES ARE ENTITLED TO ACT UNDER THE TERMS OF THIS DECLARATION, THE
TERMS OF SUCH SECURITIES OR THE RULES OF ANY STOCK EXCHANGE ON WHICH THE CAPITAL
SECURITIES ARE LISTED OR ADMITTED FOR TRADING, IF ANY.  THE ADMINISTRATORS SHALL
CALL A MEETING OF THE HOLDERS OF SUCH SECURITIES IF DIRECTED TO DO SO BY THE
HOLDERS OF NOT LESS THAN 10% IN LIQUIDATION AMOUNT OF SUCH SECURITIES.  SUCH
DIRECTION SHALL BE GIVEN BY DELIVERING TO THE ADMINISTRATORS ONE OR MORE NOTICES
IN A WRITING STATING THAT THE SIGNING HOLDERS OF SUCH SECURITIES WISH TO CALL A
MEETING AND INDICATING THE GENERAL OR SPECIFIC PURPOSE FOR WHICH THE MEETING IS
TO BE CALLED.  ANY HOLDERS OF SECURITIES CALLING A MEETING SHALL SPECIFY IN
WRITING THE CERTIFICATES HELD BY THE HOLDERS OF THE SECURITIES EXERCISING THE
RIGHT TO CALL A MEETING AND ONLY THOSE SECURITIES REPRESENTED BY SUCH
CERTIFICATES SHALL BE COUNTED FOR PURPOSES OF DETERMINING WHETHER THE REQUIRED
PERCENTAGE SET FORTH IN THE SECOND SENTENCE OF THIS PARAGRAPH HAS BEEN MET.


 


(B)             EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THE TERMS OF THE
SECURITIES, THE FOLLOWING PROVISIONS SHALL APPLY TO MEETINGS OF HOLDERS OF THE
SECURITIES:


 

(I)            NOTICE OF ANY SUCH MEETING SHALL BE GIVEN TO ALL THE HOLDERS OF
THE SECURITIES HAVING A RIGHT TO VOTE THEREAT AT LEAST 7 DAYS AND NOT MORE THAN
60 DAYS BEFORE THE DATE OF SUCH MEETING.  WHENEVER A VOTE, CONSENT OR APPROVAL
OF THE HOLDERS OF THE SECURITIES IS PERMITTED OR REQUIRED UNDER THIS DECLARATION
OR THE RULES OF ANY STOCK EXCHANGE ON WHICH THE CAPITAL SECURITIES ARE LISTED OR
ADMITTED FOR TRADING, IF ANY, SUCH VOTE, CONSENT OR APPROVAL MAY BE GIVEN AT A
MEETING OF

 

56

--------------------------------------------------------------------------------


 

THE HOLDERS OF THE SECURITIES.  ANY ACTION THAT MAY BE TAKEN AT A MEETING OF THE
HOLDERS OF THE SECURITIES MAY BE TAKEN WITHOUT A MEETING IF A CONSENT IN WRITING
SETTING FORTH THE ACTION SO TAKEN IS SIGNED BY THE HOLDERS OF THE SECURITIES
OWNING NOT LESS THAN THE MINIMUM LIQUIDATION AMOUNT OF SECURITIES THAT WOULD BE
NECESSARY TO AUTHORIZE OR TAKE SUCH ACTION AT A MEETING AT WHICH ALL HOLDERS OF
THE SECURITIES HAVING A RIGHT TO VOTE THEREON WERE PRESENT AND VOTING.  PROMPT
NOTICE OF THE TAKING OF ACTION WITHOUT A MEETING SHALL BE GIVEN TO THE HOLDERS
OF THE SECURITIES ENTITLED TO VOTE WHO HAVE NOT CONSENTED IN WRITING. THE
ADMINISTRATORS MAY SPECIFY THAT ANY WRITTEN BALLOT SUBMITTED TO THE HOLDERS OF
THE SECURITIES FOR THE PURPOSE OF TAKING ANY ACTION WITHOUT A MEETING SHALL BE
RETURNED TO THE TRUST WITHIN THE TIME SPECIFIED BY THE ADMINISTRATORS.

 

(II)           EACH HOLDER OF A SECURITY MAY AUTHORIZE ANY PERSON TO ACT FOR IT
BY PROXY ON ALL MATTERS IN WHICH A HOLDER OF SECURITIES IS ENTITLED TO
PARTICIPATE, INCLUDING WAIVING NOTICE OF ANY MEETING, OR VOTING OR PARTICIPATING
AT A MEETING.  NO PROXY SHALL BE VALID AFTER THE EXPIRATION OF 11 MONTHS FROM
THE DATE THEREOF UNLESS OTHERWISE PROVIDED IN THE PROXY. EVERY PROXY SHALL BE
REVOCABLE AT THE PLEASURE OF THE HOLDER OF THE SECURITIES EXECUTING IT.  EXCEPT
AS OTHERWISE PROVIDED HEREIN, ALL MATTERS RELATING TO THE GIVING, VOTING OR
VALIDITY OF PROXIES SHALL BE GOVERNED BY THE GENERAL CORPORATION LAW OF THE
STATE OF DELAWARE RELATING TO PROXIES, AND JUDICIAL INTERPRETATIONS THEREUNDER,
AS IF THE TRUST WERE A DELAWARE CORPORATION AND THE HOLDERS OF THE SECURITIES
WERE STOCKHOLDERS OF A DELAWARE CORPORATION.  EACH MEETING OF THE HOLDERS OF THE
SECURITIES SHALL BE CONDUCTED BY THE ADMINISTRATORS OR BY SUCH OTHER PERSON THAT
THE ADMINISTRATORS MAY DESIGNATE.

 

(III)          UNLESS THE STATUTORY TRUST ACT, THIS DECLARATION, THE TERMS OF
THE SECURITIES, THE TRUST INDENTURE ACT OR THE LISTING RULES OF ANY STOCK
EXCHANGE ON WHICH THE CAPITAL SECURITIES ARE THEN LISTED OR ADMITTED FOR
TRADING, IF ANY, OTHERWISE PROVIDES, THE ADMINISTRATORS, IN THEIR SOLE
DISCRETION, SHALL ESTABLISH ALL OTHER PROVISIONS RELATING TO MEETINGS OF HOLDERS
OF SECURITIES, INCLUDING NOTICE OF THE TIME, PLACE OR PURPOSE OF ANY MEETING AT
WHICH ANY MATTER IS TO BE VOTED ON BY ANY HOLDERS OF THE SECURITIES, WAIVER OF
ANY SUCH NOTICE, ACTION BY CONSENT WITHOUT A MEETING, THE ESTABLISHMENT OF A
RECORD DATE, QUORUM REQUIREMENTS, VOTING IN PERSON OR BY PROXY OR ANY OTHER
MATTER WITH RESPECT TO THE EXERCISE OF ANY SUCH RIGHT TO VOTE; PROVIDED,
HOWEVER, THAT EACH MEETING SHALL BE CONDUCTED IN THE UNITED STATES (AS THAT TERM
IS DEFINED IN TREASURY REGULATIONS § 301.7701-7).

 


ARTICLE XII


 


REPRESENTATIONS OF INSTITUTIONAL TRUSTEE
AND DELAWARE TRUSTEE


 


SECTION 12.1.  REPRESENTATIONS AND WARRANTIES OF INSTITUTIONAL TRUSTEE.  THE
TRUSTEE THAT ACTS AS INITIAL INSTITUTIONAL TRUSTEE REPRESENTS AND WARRANTS TO
THE TRUST AND TO THE SPONSOR AT THE DATE OF THIS DECLARATION, AND EACH SUCCESSOR
INSTITUTIONAL TRUSTEE REPRESENTS AND

 

57

--------------------------------------------------------------------------------


 


WARRANTS TO THE TRUST AND THE SPONSOR AT THE TIME OF THE SUCCESSOR INSTITUTIONAL
TRUSTEE’S ACCEPTANCE OF ITS APPOINTMENT AS INSTITUTIONAL TRUSTEE, THAT:


 


(A)             THE INSTITUTIONAL TRUSTEE IS A BANKING CORPORATION OR NATIONAL
ASSOCIATION WITH TRUST POWERS, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE OR THE UNITED STATES OF
AMERICA, RESPECTIVELY, WITH TRUST POWER AND AUTHORITY TO EXECUTE AND DELIVER,
AND TO CARRY OUT AND PERFORM ITS OBLIGATIONS UNDER THE TERMS OF, THIS
DECLARATION;


 


(B)             THE INSTITUTIONAL TRUSTEE HAS A COMBINED CAPITAL AND SURPLUS OF
AT LEAST FIFTY MILLION U.S. DOLLARS ($50,000,000);


 


(C)             THE INSTITUTIONAL TRUSTEE IS NOT AN AFFILIATE OF THE SPONSOR,
NOR DOES THE INSTITUTIONAL TRUSTEE OFFER OR PROVIDE CREDIT OR CREDIT ENHANCEMENT
TO THE TRUST;


 


(D)             THE EXECUTION, DELIVERY AND PERFORMANCE BY THE INSTITUTIONAL
TRUSTEE OF THIS DECLARATION HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON
THE PART OF THE INSTITUTIONAL TRUSTEE, AND THIS DECLARATION HAS BEEN DULY
EXECUTED AND DELIVERED BY THE INSTITUTIONAL TRUSTEE, AND UNDER DELAWARE LAW
(EXCLUDING ANY SECURITIES LAWS) CONSTITUTES A LEGAL, VALID AND BINDING
OBLIGATION OF THE INSTITUTIONAL TRUSTEE, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, REORGANIZATION, MORATORIUM,
INSOLVENCY AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO
GENERAL PRINCIPLES OF EQUITY AND THE DISCRETION OF THE COURT (REGARDLESS OF
WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW);


 


(E)             THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS DECLARATION BY
THE INSTITUTIONAL TRUSTEE DOES NOT CONFLICT WITH OR CONSTITUTE A BREACH OF THE
CHARTER OR BY-LAWS OF THE INSTITUTIONAL TRUSTEE; AND


 


(F)              NO CONSENT, APPROVAL OR AUTHORIZATION OF, OR REGISTRATION WITH
OR NOTICE TO, ANY STATE OR FEDERAL BANKING AUTHORITY GOVERNING THE TRUST POWERS
OF THE INSTITUTIONAL TRUSTEE IS REQUIRED FOR THE EXECUTION, DELIVERY OR
PERFORMANCE BY THE INSTITUTIONAL TRUSTEE OF THIS DECLARATION.


 


SECTION 12.2.  REPRESENTATIONS AND WARRANTIES OF DELAWARE TRUSTEE.  THE TRUSTEE
THAT ACTS AS INITIAL DELAWARE TRUSTEE REPRESENTS AND WARRANTS TO THE TRUST AND
TO THE SPONSOR AT THE DATE OF THIS DECLARATION, AND EACH SUCCESSOR DELAWARE
TRUSTEE REPRESENTS AND WARRANTS TO THE TRUST AND THE SPONSOR AT THE TIME OF THE
SUCCESSOR DELAWARE TRUSTEE’S ACCEPTANCE OF ITS APPOINTMENT AS DELAWARE TRUSTEE
THAT:


 


(A)             IF IT IS NOT A NATURAL PERSON, THE DELAWARE TRUSTEE IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE;


 


(B)             IF IT IS NOT A NATURAL PERSON, THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE DELAWARE TRUSTEE OF THIS DECLARATION HAS BEEN DULY AUTHORIZED
BY ALL NECESSARY CORPORATE ACTION ON THE PART OF THE DELAWARE TRUSTEE, AND THIS
DECLARATION HAS BEEN DULY EXECUTED AND DELIVERED BY THE DELAWARE TRUSTEE, AND
UNDER DELAWARE LAW (EXCLUDING ANY SECURITIES LAWS) CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF THE DELAWARE TRUSTEE, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, REORGANIZATION,
MORATORIUM, INSOLVENCY AND

 

58

--------------------------------------------------------------------------------


 


OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL
PRINCIPLES OF EQUITY AND THE DISCRETION OF THE COURT (REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW);


 


(C)             IF IT IS NOT A NATURAL PERSON, THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS DECLARATION BY THE DELAWARE TRUSTEE DOES NOT CONFLICT WITH
OR CONSTITUTE A BREACH OF THE CHARTER OR BY-LAWS OF THE DELAWARE TRUSTEE;


 


(D)             IT HAS TRUST POWER AND AUTHORITY TO EXECUTE AND DELIVER, AND TO
CARRY OUT AND PERFORM ITS OBLIGATIONS UNDER THE TERMS OF, THIS DECLARATION;


 


(E)             NO CONSENT, APPROVAL OR AUTHORIZATION OF, OR REGISTRATION WITH
OR NOTICE TO, ANY STATE OR FEDERAL BANKING AUTHORITY GOVERNING THE TRUST POWERS
OF THE DELAWARE TRUSTEE IS REQUIRED FOR THE EXECUTION, DELIVERY OR PERFORMANCE
BY THE DELAWARE TRUSTEE OF THIS DECLARATION; AND


 


(F)              THE DELAWARE TRUSTEE IS A NATURAL PERSON WHO IS A RESIDENT OF
THE STATE OF DELAWARE OR, IF NOT A NATURAL PERSON, IT IS AN ENTITY WHICH HAS ITS
PRINCIPAL PLACE OF BUSINESS IN THE STATE OF DELAWARE AND, IN EITHER CASE, A
PERSON THAT SATISFIES FOR THE TRUST THE REQUIREMENTS OF §3807 OF THE STATUTORY
TRUST ACT.


 


ARTICLE XIII
MISCELLANEOUS


 


SECTION 13.1.  NOTICES.  ALL NOTICES PROVIDED FOR IN THIS DECLARATION SHALL BE
IN WRITING, DULY SIGNED BY THE PARTY GIVING SUCH NOTICE, AND SHALL BE DELIVERED,
TELECOPIED (WHICH TELECOPY SHALL BE FOLLOWED BY NOTICE DELIVERED OR MAILED BY
FIRST CLASS MAIL) OR MAILED BY FIRST CLASS MAIL, AS FOLLOWS:


 


(A)             IF GIVEN TO THE TRUST, IN CARE OF THE ADMINISTRATORS AT THE
TRUST’S MAILING ADDRESS SET FORTH BELOW (OR SUCH OTHER ADDRESS AS THE TRUST MAY
GIVE NOTICE OF TO THE HOLDERS OF THE SECURITIES): TIDELANDS STATUTORY TRUST II,
C/O TIDELANDS BANCSHARES, INC., 875 LOWCOUNTRY BLVD., MOUNT PLEASANT, SOUTH
CAROLINA 29464, ATTENTION: ALAN W. JACKSON, TELECOPY: (843) 388-8433, TELEPHONE:
(843) 388-8081;


 


(B)             IF GIVEN TO THE DELAWARE TRUSTEE, AT THE MAILING ADDRESS SET
FORTH BELOW (OR SUCH OTHER ADDRESS AS THE DELAWARE TRUSTEE MAY GIVE NOTICE OF TO
THE HOLDERS OF THE SECURITIES): WILMINGTON TRUST COMPANY, RODNEY SQUARE NORTH,
1100 NORTH MARKET STREET, WILMINGTON, DE 19890-0001, ATTENTION: CORPORATE
CAPITAL MARKETS, TELECOPY: 302-636-4140, TELEPHONE: 302-651-1000;


 


(C)             IF GIVEN TO THE INSTITUTIONAL TRUSTEE, AT THE INSTITUTIONAL
TRUSTEE’S MAILING ADDRESS SET FORTH BELOW (OR SUCH OTHER ADDRESS AS THE
INSTITUTIONAL TRUSTEE MAY GIVE NOTICE OF TO THE HOLDERS OF THE SECURITIES):
WILMINGTON TRUST COMPANY, RODNEY SQUARE NORTH, 1100 NORTH MARKET STREET,
WILMINGTON, DE 19890-0001, ATTENTION: CORPORATE CAPITAL MARKETS, TELECOPY:
302-636-4140, TELEPHONE: 302-651-1000;


 


(D)             IF GIVEN TO THE HOLDER OF THE COMMON SECURITIES, AT THE MAILING
ADDRESS OF THE SPONSOR SET FORTH BELOW (OR SUCH OTHER ADDRESS AS THE HOLDER OF
THE COMMON SECURITIES MAY

 

59

--------------------------------------------------------------------------------


 


GIVE NOTICE OF TO THE TRUST): TIDELANDS BANCSHARES, INC., 875 LOWCOUNTRY BLVD.,
MOUNT PLEASANT, SOUTH CAROLINA 29464, ATTENTION: ALAN W. JACKSON, TELEPHONE:
(843) 388-8433, TELECOPY: (843) 388-8081; OR


 


(E)             IF GIVEN TO ANY OTHER HOLDER, AT THE ADDRESS SET FORTH ON THE
BOOKS AND RECORDS OF THE TRUST.


 

All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid, except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.

 


SECTION 13.2.  GOVERNING LAW.  THIS DECLARATION AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH
THE LAW OF THE STATE OF DELAWARE AND ALL RIGHTS, OBLIGATIONS AND REMEDIES SHALL
BE GOVERNED BY SUCH LAWS WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS OF
THE STATE OF DELAWARE OR ANY OTHER JURISDICTION THAT WOULD CALL FOR THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.


 


SECTION 13.3.  SUBMISSION TO JURISDICTION.


 


(A)             EACH OF THE PARTIES HERETO AGREES THAT ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR BASED UPON THIS DECLARATION, OR THE TRANSACTIONS
CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY OF THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURTS, IN EACH CASE LOCATED IN THE BOROUGH
OF MANHATTAN, CITY AND STATE OF NEW YORK, AND FURTHER AGREES TO SUBMIT TO THE
JURISDICTION OF ANY COMPETENT COURT IN THE PLACE OF ITS CORPORATE DOMICILE IN
RESPECT OF ACTIONS BROUGHT AGAINST IT AS A DEFENDANT.  IN ADDITION, EACH SUCH
PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM AND IRREVOCABLY WAIVES ANY RIGHT TO WHICH IT
MAY BE ENTITLED ON ACCOUNT OF ITS PLACE OF CORPORATE DOMICILE.  EACH SUCH PARTY
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS DECLARATION OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH SUCH PARTY AGREES THAT FINAL JUDGMENT IN ANY
PROCEEDINGS BROUGHT IN SUCH A COURT SHALL BE CONCLUSIVE AND BINDING UPON IT AND
MAY BE ENFORCED IN ANY COURT TO THE JURISDICTION OF WHICH IT IS SUBJECT BY A
SUIT UPON SUCH JUDGMENT.


 


(B)             EACH OF THE SPONSOR, THE TRUSTEES, THE ADMINISTRATORS AND THE
HOLDER OF THE COMMON SECURITIES IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
ON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS GIVEN IN OR
PURSUANT TO SECTION 13.1 HEREOF.


 


(C)             TO THE EXTENT PERMITTED BY LAW, NOTHING HEREIN CONTAINED SHALL
PRECLUDE ANY PARTY FROM EFFECTING SERVICE OF PROCESS IN ANY LAWFUL MANNER OR
FROM BRINGING ANY SUIT, ACTION OR PROCEEDING IN RESPECT OF THIS DECLARATION IN
ANY OTHER STATE, COUNTRY OR PLACE.

 

60

--------------------------------------------------------------------------------


 


SECTION 13.4.  INTENTION OF THE PARTIES.  IT IS THE INTENTION OF THE PARTIES
HERETO THAT THE TRUST BE CLASSIFIED FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES AS A GRANTOR TRUST.  THE PROVISIONS OF THIS DECLARATION SHALL BE
INTERPRETED TO FURTHER THIS INTENTION OF THE PARTIES.


 


SECTION 13.5.  HEADINGS.  HEADINGS CONTAINED IN THIS DECLARATION ARE INSERTED
FOR CONVENIENCE OF REFERENCE ONLY AND DO NOT AFFECT THE INTERPRETATION OF THIS
DECLARATION OR ANY PROVISION HEREOF.


 


SECTION 13.6.  SUCCESSORS AND ASSIGNS.  WHENEVER IN THIS DECLARATION ANY OF THE
PARTIES HERETO IS NAMED OR REFERRED TO, THE SUCCESSORS AND ASSIGNS OF SUCH PARTY
SHALL BE DEEMED TO BE INCLUDED, AND ALL COVENANTS AND AGREEMENTS IN THIS
DECLARATION BY THE SPONSOR AND THE TRUSTEES SHALL BIND AND INURE TO THE BENEFIT
OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, WHETHER OR NOT SO EXPRESSED.


 


SECTION 13.7.  PARTIAL ENFORCEABILITY.  IF ANY PROVISION OF THIS DECLARATION, OR
THE APPLICATION OF SUCH PROVISION TO ANY PERSON OR CIRCUMSTANCE, SHALL BE HELD
INVALID, THE REMAINDER OF THIS DECLARATION, OR THE APPLICATION OF SUCH PROVISION
TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE TO WHICH IT IS HELD INVALID, SHALL
NOT BE AFFECTED THEREBY.


 


SECTION 13.8.  COUNTERPARTS.  THIS DECLARATION MAY CONTAIN MORE THAN ONE
COUNTERPART OF THE SIGNATURE PAGE AND THIS DECLARATION MAY BE EXECUTED BY THE
AFFIXING OF THE SIGNATURE OF EACH OF THE TRUSTEES AND ADMINISTRATORS TO ANY OF
SUCH COUNTERPART SIGNATURE PAGES. ALL OF SUCH COUNTERPART SIGNATURE PAGES SHALL
BE READ AS THOUGH ONE, AND THEY SHALL HAVE THE SAME FORCE AND EFFECT AS THOUGH
ALL OF THE SIGNERS HAD SIGNED A SINGLE SIGNATURE PAGE.

 

61

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Declaration to be duly
executed as of the day and year first above written.

 

 

 

 

WILMINGTON TRUST COMPANY,

 

 

as Delaware Trustee

 

 

 

 

 

By:

 /s W. Thomas Morris, II

 

 

 

Name: W. Thomas Morris, II

 

 

 

Title: Assistant Vice President

 

 

 

 

 

WILMINGTON TRUST COMPANY,

 

 

as Institutional Trustee

 

 

 

 

 

By:

 /s W. Thomas Morris, II

 

 

 

Name: W. Thomas Morris, II

 

 

 

Title: Assistant Vice President

 

 

 

 

 

TIDELANDS BANCSHARES, INC.

 

 

as Sponsor

 

 

 

 

 

By:

  /s/ Robert E. Coffee, Jr.

 

 

 

Name: Robert E. Coffee, Jr.

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

  /s/ Robert E. Coffee, Jr.

 

 

Robert E. Coffee, Jr.

 

 

as Administrator

 

 

 

 

 

  /s/ Alan W. Jackson

 

 

Alan W. Jackson

 

 

as Administrator

 

 

 

 

 

 

 

 

  /s/ Thomas H. Lyles

 

 

Thomas H. Lyles

 

 

as Administrator

 

62

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS OF
CAPITAL SECURITIES AND COMMON SECURITIES

 

Pursuant to Section 6.1 of the Amended and Restated Declaration of Trust, dated
as of June 20, 2008 (as amended from time to time, the “Declaration”), the
designation, rights, privileges, restrictions, preferences and other terms and
provisions of the Capital Securities and the Common Securities (collectively,
the “Securities”) are set out below (each capitalized term used but not defined
herein has the meaning set forth in the Declaration):

 

1.             Designation and Number.

 

(a)           Capital Securities.  6,000 Capital Securities of Tidelands
Statutory Trust II (the “Trust”), with an aggregate liquidation amount with
respect to the assets of the Trust of Six Million Dollars ($6,000,000) and a
liquidation amount with respect to the assets of the Trust of $1,000 per Capital
Security, are hereby designated for the purposes of identification only as the
“MMCapSSM” (the “Capital Securities”).  The Capital Security Certificates
evidencing the Capital Securities shall be substantially in the form of
Exhibit A-1 to the Declaration, with such changes and additions thereto or
deletions therefrom as may be required by ordinary usage, custom or practice or
to conform to the rules of any stock exchange on which the Capital Securities
are listed, if any.

 

(b)           Common Securities.  186 Common Securities of the Trust (the
“Common Securities”) will be evidenced by Common Security Certificates
substantially in the form of Exhibit A-2 to the Declaration, with such changes
and additions thereto or deletions therefrom as may be required by ordinary
usage, custom or practice.  In the absence of an Event of Default, the Common
Securities will have an aggregate liquidation amount with respect to the assets
of the Trust of One Hundred and Eighty-Six Thousand Dollars ($186,000) and a
liquidation amount with respect to the assets of the Trust of $1,000 per Common
Security.

 

2.             DISTRIBUTIONS.  (A)  DISTRIBUTIONS ON EACH SECURITY WILL BE
PAYABLE AT A PER ANNUM RATE (THE “COUPON RATE”) EQUAL TO (I) WITH RESPECT TO ANY
DISTRIBUTION PERIOD (AS DEFINED HEREIN) PRIOR TO THE DISTRIBUTION PERIOD
COMMENCING ON THE DISTRIBUTION PAYMENT DATE (AS DEFINED HEREIN) IN JUNE 2013,
9.425%, AND (II) WITH RESPECT TO ANY DISTRIBUTION PERIOD COMMENCING ON OR AFTER
THE DISTRIBUTION PAYMENT DATE IN JUNE 2013, LIBOR, AS DETERMINED ON THE LIBOR
DETERMINATION DATE FOR SUCH DISTRIBUTION PERIOD, PLUS 5.075%%; PROVIDED,
HOWEVER, THAT THE COUPON RATE FOR ANY DISTRIBUTION PERIOD COMMENCING ON OR AFTER
THE DISTRIBUTION PAYMENT DATE IN JUNE 2013 MAY NOT EXCEED THE INTEREST RATE (AS
DEFINED IN THE INDENTURE) FOR THE RELATED INTEREST PERIOD (AS DEFINED IN THE
INDENTURE).  DISTRIBUTIONS IN ARREARS FOR MORE THAN ONE DISTRIBUTION PERIOD WILL
BEAR INTEREST THEREON, COMPOUNDED QUARTERLY, AT THE APPLICABLE COUPON RATE FOR
EACH DISTRIBUTION PERIOD THEREAFTER (TO THE EXTENT PERMITTED BY APPLICABLE
LAW).  THE TERM “DISTRIBUTIONS”, AS USED HEREIN, INCLUDES CASH DISTRIBUTIONS,
ANY SUCH COMPOUNDED DISTRIBUTIONS AND ANY ADDITIONAL AMOUNTS PAYABLE ON THE
DEBENTURES UNLESS OTHERWISE STATED.  A DISTRIBUTION IS PAYABLE ONLY TO THE
EXTENT THAT PAYMENTS ARE MADE IN RESPECT OF THE DEBENTURES HELD BY THE
INSTITUTIONAL TRUSTEE AND TO THE EXTENT THE INSTITUTIONAL TRUSTEE HAS FUNDS
LEGALLY AVAILABLE IN THE PROPERTY ACCOUNT THEREFOR.  THE AMOUNT OF DISTRIBUTIONS
PAYABLE WILL BE COMPUTED (I) WITH

 

A-I-1

--------------------------------------------------------------------------------


 

RESPECT TO ANY DISTRIBUTION PERIOD PRIOR TO THE DISTRIBUTION PERIOD COMMENCING
ON THE DISTRIBUTION PAYMENT DATE IN JUNE 2013, ON THE BASIS OF A 360-DAY YEAR
CONSISTING OF TWELVE 30-DAY MONTHS AND (II) WITH RESPECT TO ANY DISTRIBUTION
PERIOD COMMENCING ON OR AFTER THE DISTRIBUTION PAYMENT DATE IN JUNE 2013, ON THE
BASIS OF A 360-DAY YEAR AND THE ACTUAL NUMBER OF DAYS ELAPSED IN SUCH
DISTRIBUTION PERIOD.

 

The term “Distribution Period”, as used herein, means (i) in the case of the
first Distribution Period, the period from, and including, the date of original
issuance of the Securities to, but excluding, the initial Distribution Payment
Date and (ii) thereafter, from, and including, the first day following the end
of the preceding Distribution Period to, but excluding, the applicable
Distribution Payment Date or, in the case of the last Distribution Period, the
related date of redemption.

 

(b)           LIBOR shall be determined by the Calculation Agent for each
Distribution Period commencing on or after the Distribution Period in June 2013
in accordance with the following provisions:

 

(1)           On the second LIBOR Business Day (provided, that on such day
commercial banks are open for business (including dealings in foreign currency
deposits) in London (a “LIBOR Banking Day”), and otherwise the next preceding
LIBOR Business Day that is also a LIBOR Banking Day) prior to the Distribution
Payment Date that commences such Distribution Period (each such day, a “LIBOR
Determination Date”), LIBOR shall equal the rate, as obtained by the Calculation
Agent, for three-month U.S. Dollar deposits in Europe, which appears on Telerate
(as defined in the International Swaps and Derivatives Association, Inc. 2000
Interest Rate and Currency Exchange Definitions) page 3750 or such other page as
may replace such page 3750, as of 11:00 a.m. (London time) on such LIBOR
Determination Date, as reported by Bloomberg Financial Markets Commodities News
or any successor service (“Telerate Page 3750”).  “LIBOR Business Day” means any
day that is not a Saturday, Sunday or other day on which commercial banking
institutions in the City of New York or Wilmington, Delaware are authorized or
obligated by law or executive order to be closed.  If such rate is superseded on
Telerate Page 3750 by a corrected rate before 12:00 noon (London time) on such
LIBOR Determination Date, the corrected rate as so substituted will be LIBOR for
such LIBOR Determination Date.

 

(2)           If, on such LIBOR Determination Date, such rate does not appear on
Telerate Page 3750, the Calculation Agent shall determine the arithmetic mean of
the offered quotations of the Reference Banks (as defined below) to leading
banks in the London interbank market for three-month U.S. Dollar deposits in
Europe (in an amount determined by the Calculation Agent) by reference to
requests for quotations as of approximately 11:00 a.m. (London time) on such
LIBOR Determination Date made by the Calculation Agent to the Reference Banks. 
If, on such LIBOR Determination Date, at least two of the Reference Banks
provide such quotations, LIBOR shall equal the arithmetic mean of such
quotations.  If, on such LIBOR Determination Date, only one or none of the
Reference Banks provide such a quotation, LIBOR shall be deemed to be the

 

A-I-2

--------------------------------------------------------------------------------


 

arithmetic mean of the offered quotations that at least two leading banks in The
City of New York (as selected by the Calculation Agent) are quoting on such
LIBOR Determination Date for three-month U.S. Dollar deposits in Europe at
approximately 11:00 a.m. (London time) (in an amount determined by the
Calculation Agent). As used herein, “Reference Banks” means four major banks in
the London interbank market selected by the Calculation Agent.

 

(3)           If the Calculation Agent is required but is unable to determine a
rate in accordance with at least one of the procedures provided above, LIBOR for
such Distribution Period shall be LIBOR in effect for the immediately preceding
Distribution Period.

 

(c)           All percentages resulting from any calculations on the Securities
will be rounded, if necessary, to the nearest one hundred-thousandth of a
percentage point, with five one-millionths of a percentage point rounded upward
(e.g., 9.876545% (or .09876545) being rounded to 9.87655% (or .0987655)), and
all dollar amounts used in or resulting from such calculation will be rounded to
the nearest cent (with one-half cent being rounded upward).

 

(d)           On each LIBOR Determination Date, the Calculation Agent shall
notify, in writing, the Sponsor and the Paying Agent of the applicable Coupon
Rate that applies to the related Distribution Period.  The Calculation Agent
shall, upon the request of a Holder of any Securities, inform such Holder of the
Coupon Rate that applies to the related Distribution Period.  All calculations
made by the Calculation Agent in the absence of manifest error shall be
conclusive for all purposes and binding on the Sponsor and the Holders of the
Securities.  The Paying Agent shall be entitled to rely on information received
from the Calculation Agent or the Sponsor as to the applicable Coupon Rate.  The
Sponsor shall, from time to time, provide any necessary information to the
Paying Agent relating to any original issue discount and interest on the
Securities that is included in any payment and reportable for taxable income
calculation purposes.

 

(e)           Distributions on the Securities will be cumulative, will accrue
from the date of original issuance, and will be payable, subject to extension of
Distribution Periods as described herein, quarterly in arrears on March 30,
June 30, September 30 and December 30 of each year, commencing on September 30,
2008 (although the initial Distribution for the payment due from the date of
original issuance on June 20, 2008 which would otherwise be due on June 30, 2008
shall instead be paid in arrears with the initial Distribution payment due on
September 30, 2008) (each, a “Distribution Payment Date”), and on any earlier
date of redemption, as applicable.  The Debenture Issuer has the right under the
Indenture to defer payments of interest on the Debentures by extending the
interest payment period for up to 20 consecutive quarterly periods (each such
extended interest payment period, together with all previous and future
consecutive extensions thereof, is referred to herein as an “Extension Period”)
at any time and from time to time on the Debentures, subject to the conditions
described below and in the Indenture.  No Extension Period may end on a date
other than a Distribution Payment Date or extend beyond the Maturity Date, any
Optional Redemption Date or the Special Redemption Date, as the case may be
(each such term as defined herein).  During any Extension Period, interest will
continue to accrue on the Debentures, and interest on such accrued interest
(such accrued interest and interest thereon referred to herein as “Deferred
Interest”) will accrue, at an

 

A-I-3

--------------------------------------------------------------------------------


 

annual rate equal to the Coupon Rate applicable during such Extension Period,
compounded quarterly from the date such Deferred Interest would have been
payable were it not for the Extension Period, to the extent permitted by
applicable law.  At the end of any Extension Period, the Debenture Issuer shall
pay all Deferred Interest then accrued and unpaid on the Debentures; provided,
however, that during any Extension Period, the Debenture Issuer may not
(i) declare or pay any dividends or distributions on, or redeem, purchase,
acquire, or make a liquidation payment with respect to, any of the Debenture
Issuer’s capital stock, (ii) make any payment of principal or premium or
interest on or repay, repurchase or redeem any debt securities of the Debenture
Issuer that rank in all respects pari passu with or junior in interest to the
Debentures or (iii) make any payment under any guarantees of the Debenture
Issuer that rank in all respects pari passu with or junior in interest to the
Guarantee (other than (a) repurchases, redemptions or other acquisitions of
shares of capital stock of the Debenture Issuer (A) in connection with any
employment contract, benefit plan or other similar arrangement with or for the
benefit of one or more employees, officers, directors or consultants, (B) in
connection with a dividend reinvestment or stockholder stock purchase plan or
(C) in connection with the issuance of capital stock of the Debenture Issuer (or
securities convertible into or exercisable for such capital stock), as
consideration in an acquisition transaction entered into prior to the applicable
Extension Period, (b) as a result of any exchange or conversion of any class or
series of the Debenture Issuer’s capital stock (or any capital stock of a
subsidiary of the Debenture Issuer) for any class or series of the Debenture
Issuer’s capital stock or of any class or series of the Debenture Issuer’s
indebtedness for any class or series of the Debenture Issuer’s capital stock,
(c) the purchase of fractional interests in shares of the Debenture Issuer’s
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged, (d) any declaration of a
dividend in connection with any stockholder’s rights plan, or the issuance of
rights, stock or other property under any stockholder’s rights plan, or the
redemption or repurchase of rights pursuant thereto, or (e) any dividend in the
form of stock, warrants, options or other rights where the dividend stock or the
stock issuable upon exercise of such warrants, options or other rights is the
same stock as that on which the dividend is being paid or ranks pari passu with
or junior in interest to such stock).  Prior to the termination of any Extension
Period, the Debenture Issuer may further extend such Extension Period, provided,
that no Extension Period (including all previous and further consecutive
extensions that are part of such Extension Period) shall exceed 20 consecutive
quarterly periods.  Upon the termination of any Extension Period and upon the
payment of all Deferred Interest, the Debenture Issuer may commence a new
Extension Period, subject to the requirements herein and in the Indenture. No
interest or Deferred Interest (except any Additional Amounts that may be due and
payable) shall be due and payable during an Extension Period, except at the end
thereof, but Deferred Interest shall accrue upon each installment of interest
that would otherwise have been due and payable during such Extension Period
until such installment is paid.

 

As a consequence of any Extension Period, Distributions will be deferred. 
Notwithstanding any such deferral, Distributions will continue to accrue on the
Securities, and Distributions on such accrued Distributions will accrue, at the
Coupon Rate applicable during such Extension Period, compounded quarterly, to
the extent permitted by applicable law.  If Distributions are deferred, the
Distributions due shall be paid on the date that such Extension Period
terminates to Holders of the Securities as they appear on the books and records
of the Trust on the regular record date immediately preceding the Distribution
Payment Date on which

 

A-I-4

--------------------------------------------------------------------------------


 

such Extension Period terminates to the extent that the Trust has funds legally
available for the payment of such Distributions in the Property Account of the
Trust.

 

The Trust’s funds available for Distributions to the Holders of the Securities
will be limited to payments received from the Debenture Issuer.  The payment of
Distributions out of moneys held by the Trust is guaranteed by the Guarantor
pursuant to the Guarantee.

 

(f)            Distributions on the Securities on any Distribution Payment Date
will be payable to the Holders thereof as they appear on the books and records
of the Registrar on the relevant regular record dates.  The relevant “regular
record dates” shall be 15 days before the relevant Distribution Payment Dates. 
Distributions payable on any Securities that are not punctually paid on any
Distribution Payment Date, as a result of the Debenture Issuer having failed to
make a payment under the Debentures, as the case may be, when due (taking into
account any Extension Period), will cease to be payable to the Person in whose
name such Securities are registered on the original relevant regular record
date, and such defaulted Distributions will instead be payable to the Person in
whose name such Securities are registered on the regular record date preceding
the Distribution Payment Date on which the related Extension Period terminates
or, in the absence of an Extension Period, a special record date therefor
selected by the Administrators.

 

(g)           In the event that there is any money or other property held by or
for the Trust that is not accounted for hereunder, such property shall be
distributed Pro Rata (as defined herein) among the Holders of the Securities.

 

(h)           If any Distribution Payment Date on or prior to the Distribution
Payment Date in June 2013 falls on a day that is not a Business Day, then
Distributions payable on such date will be paid on the next succeeding Business
Day, and no additional Distributions will accrue in respect of such payment on
such next Business Day.  If any Distribution Payment Date after the Distribution
Payment Date in June 2013, other than any date of redemption falls on a day that
is not a Business Day, then Distributions payable will be paid on, and such
Distribution Payment Date will be moved to, the next succeeding Business Day,
and additional Distributions will accrue for each day that such payment is
delayed as a result thereof.

 

3.             LIQUIDATION DISTRIBUTION UPON DISSOLUTION.  IN THE EVENT OF THE
VOLUNTARY OR INVOLUNTARY LIQUIDATION, DISSOLUTION, WINDING-UP OR TERMINATION OF
THE TRUST (EACH, A “LIQUIDATION”), THE HOLDERS OF THE SECURITIES WILL BE
ENTITLED TO RECEIVE OUT OF THE ASSETS OF THE TRUST LEGALLY AVAILABLE FOR
DISTRIBUTION TO HOLDERS OF THE SECURITIES, AFTER SATISFACTION OF LIABILITIES TO
CREDITORS OF THE TRUST (TO THE EXTENT NOT SATISFIED BY THE DEBENTURE ISSUER), AN
AMOUNT IN CASH EQUAL TO THE AGGREGATE OF THE LIQUIDATION AMOUNT OF $1,000 PER
SECURITY PLUS UNPAID DISTRIBUTIONS ACCRUED THEREON TO THE DATE OF PAYMENT
(COLLECTIVELY, THE “LIQUIDATION DISTRIBUTION”), UNLESS: (I) THE DEBENTURES HAVE
BEEN REDEEMED IN FULL IN ACCORDANCE WITH THE TERMS THEREOF AND OF THE INDENTURE;
OR (II) THE DEBENTURES IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE
LIQUIDATION AMOUNT OF SUCH SECURITIES AND BEARING ACCRUED AND UNPAID INTEREST IN
AN AMOUNT EQUAL TO THE ACCRUED AND UNPAID DISTRIBUTIONS ON SUCH SECURITIES,
AFTER PAYING OR MAKING REASONABLE PROVISION TO PAY ALL CLAIMS AND OBLIGATIONS OF
THE TRUST IN ACCORDANCE WITH SECTION 3808(E) OF THE STATUTORY TRUST ACT, SHALL
BE DISTRIBUTED ON A PRO RATA BASIS TO THE HOLDERS OF THE SECURITIES IN EXCHANGE
FOR SUCH SECURITIES.

 

A-I-5

--------------------------------------------------------------------------------


 

The Sponsor, as the Holder of all of the Common Securities, has the right at any
time, upon receipt by the Debenture Issuer and the Institutional Trustee for the
benefit of the Trust of (i) an opinion of nationally recognized tax counsel that
Holders will not recognize any gain or loss for United States Federal income tax
purposes as a result of the distribution of Debentures, to dissolve the Trust
(including, without limitation, upon the occurrence of a Tax Event, an
Investment Company Event or a Capital Treatment Event, each as defined herein)
and (ii) prior approval from the Board of Governors of the Federal Reserve
System (the “Federal Reserve”) (if then required under applicable capital
guidelines or policies of the Federal Reserve) and, after satisfaction of
liabilities to creditors of the Trust, cause the Debentures to be distributed to
the Holders of the Securities on a Pro Rata basis in accordance with the
aggregate liquidation amount thereof.

 

The Trust shall dissolve on the first to occur of (i) June 30, 2043, the
expiration of the term of the Trust, (ii) a Bankruptcy Event with respect to the
Sponsor, the Trust or the Debenture Issuer, (iii) (other than in connection with
a merger, consolidation or similar transaction not prohibited by the Indenture,
this Declaration or the Guarantee, as the case may be) the filing of a
certificate of dissolution or its equivalent with respect to the Sponsor or upon
the revocation of the charter of the Sponsor and the expiration of 90 days after
the date of revocation without a reinstatement thereof, (iv) the distribution of
all of the Debentures to the Holders of the Securities, upon exercise of the
right of the Holders of all of the outstanding Common Securities to dissolve the
Trust as described above, (v) the entry of a decree of a judicial dissolution of
any Holder of the Common Securities, the Sponsor, the Trust or the Debenture
Issuer, (vi) when all of the Securities are then subject to redemption and the
amounts necessary for redemption thereof shall have been paid to the Holders in
accordance with the terms of the Securities or (vii) before the issuance of any
Securities, with the consent of all of the Trustees and the Sponsor.  As soon as
practicable after the dissolution of the Trust and upon completion of the
winding up of the Trust, the Trust shall terminate upon the filing of a
certificate of cancellation with the Secretary of State of the State of
Delaware.

 

Notwithstanding the foregoing, if a Liquidation of the Trust occurs as described
in clause (i), (ii), (iii) or (v) in the immediately preceding paragraph, the
Trust shall be liquidated by the Institutional Trustee of the Trust as
expeditiously as such Trustee determines to be practical by distributing, after
satisfaction of liabilities to creditors of the Trust (to the extent not
satisfied by the Debenture Issuer) as provided by applicable law, to the Holders
of the Securities, the Debentures on a Pro Rata basis, unless such distribution
is determined by the Institutional Trustee not to be practical, in which event
such Holders will be entitled to receive on a Pro Rata basis, out of the assets
of the Trust legally available for distribution to the Holders of the
Securities, after satisfaction of liabilities to creditors of the Trust (to the
extent not satisfied by the Debenture Issuer), an amount in cash equal to the
Liquidation Distribution.  A Liquidation of the Trust pursuant to clause (iv) of
the immediately preceding paragraph shall occur if the Institutional Trustee
determines that such Liquidation is practical by distributing, after
satisfaction of liabilities to creditors of the Trust (to the extent not
satisfied by the Debenture Issuer), to the Holders of the Securities on a Pro
Rata basis, the Debentures, and such distribution occurs.

 

If, upon any Liquidation of the Trust, the Liquidation Distribution can be paid
only in part because the Trust has insufficient assets available to pay in full
the aggregate

 

A-I-6

--------------------------------------------------------------------------------


 

Liquidation Distribution, then the amounts payable directly by the Trust on the
Securities shall be paid to the Holders of the Securities on a Pro Rata basis,
except that if an Event of Default has occurred and is continuing, then the
Capital Securities shall have a preference over the Common Securities with
regard to such amounts.

 

Upon any Liquidation of the Trust involving a distribution of the Debentures, if
at the time of such Liquidation, the Capital Securities were rated by at least
one nationally-recognized statistical rating organization, the Debenture Issuer
will use its reasonable best efforts to obtain from at least one such or other
rating organization a rating for the Debentures.

 

After the date for any distribution of the Debentures upon any Liquidation of
the Trust, (i) the Securities of the Trust will be deemed to be no longer
outstanding, (ii) any certificates representing the Capital Securities will be
deemed to represent undivided beneficial interests in such of the Debentures as
have an aggregate principal amount equal to the aggregate liquidation amount of
such Capital Securities and bearing accrued and unpaid interest equal to accrued
and unpaid Distributions on such Capital Securities until such certificates are
presented to the Debenture Issuer or its agent for transfer or reissuance (and
until such certificates are so surrendered, no payments shall be made to Holders
of Securities in respect of any payments due and payable under the Debentures)
and (iii) all rights of Holders of Securities shall cease, except the right of
such Holders to receive Debentures upon surrender of certificates representing
such Securities.

 

4.             REDEMPTION AND DISTRIBUTION.

 

(a)           The Debentures will mature on June 30, 2038 (the “Maturity Date”)
at an amount in cash equal to 100% of the principal amount thereof plus unpaid
interest accrued thereon to such date (the “Maturity Redemption Price”).  The
Debentures may be redeemed by the Debenture Issuer, at its option, in whole or
in part, on any Distribution Payment Date on or after June 30, 2013 (each, an
“Optional Redemption Date”), at the Optional Redemption Price, upon not less
than 30 nor more than 60 days’ prior written notice to holders of such
Debentures.  In addition, upon the occurrence and continuation of a Tax Event,
an Investment Company Event or a Capital Treatment Event, the Debentures may be
redeemed by the Debenture Issuer, at its option, in whole but not in part, at
any time within 90 days following the occurrence of such Tax Event, Investment
Company Event or Capital Treatment Event, as the case may be (the “Special
Redemption Date”), at the Special Redemption Price, upon not less than 30 nor
more than 60 days’ prior written notice to holders of the Debentures so long as
such Tax Event, Investment Company Event or Capital Treatment Event, as the case
may be, is continuing.  In each case, the right of the Debenture Issuer to
redeem the Debentures prior to maturity is subject to the Debenture Issuer and
the Trust having received prior approval from the Federal Reserve, if then
required under applicable capital guidelines or policies of the Federal Reserve.

 

“Tax Event” means the receipt by the Debenture Issuer and the Trust of an
opinion of counsel experienced in such matters to the effect that, as a result
of any amendment to or change (including any announced prospective change) in
the laws or any regulations thereunder of the United States or any political
subdivision or taxing authority thereof or therein, or as a result of any
official administrative pronouncement (including any private letter ruling,
technical advice memorandum, regulatory procedure, notice or announcement) (an

 

A-I-7

--------------------------------------------------------------------------------


 

“Administrative Action”) or judicial decision interpreting or applying such laws
or regulations, regardless of whether such Administrative Action or judicial
decision is issued to or in connection with a proceeding involving the Debenture
Issuer or the Trust and whether or not subject to review or appeal, which
amendment, clarification, change, Administrative Action or decision is enacted,
promulgated or announced, in each case on or after the date of original issuance
of the Debentures, there is more than an insubstantial risk that: (i) the Trust
is, or will be within 90 days of the date of such opinion, subject to United
States federal income tax with respect to income received or accrued on the
Debentures; (ii) if the Debenture Issuer is organized and existing under the
laws of the United States or any state thereof or the District of Columbia,
interest payable by the Debenture Issuer on the Debentures is not, or within 90
days of the date of such opinion, will not be, deductible by the Debenture
Issuer, in whole or in part, for United States federal income tax purposes; or
(iii) the Trust is, or will be within 90 days of the date of such opinion,
subject to or otherwise required to pay, or required to withhold from
Distributions, more than a de minimis amount of other taxes (including
withholding taxes), duties, assessments or other governmental charges.

 

“Investment Company Event” means the receipt by the Debenture Issuer and the
Trust of an opinion of counsel experienced in such matters to the effect that,
as a result of a change in law or regulation or written change in interpretation
or application of law or regulation by any legislative body, court, governmental
agency or regulatory authority, there is more than an insubstantial risk that
the Trust is or, within 90 days of the date of such opinion will be, considered
an Investment Company that is required to be registered under the Investment
Company Act, which change becomes effective on or after the date of the original
issuance of the Debentures.

 

“Capital Treatment Event” means, if the Debenture Issuer is organized and
existing under the laws of the United States or any state thereof or the
District of Columbia, the receipt by the Debenture Issuer and the Trust of an
opinion of counsel experienced in such matters to the effect that, as a result
of any amendment to, or change in, the laws, rules or regulations of the United
States or any political subdivision thereof or therein, or as the result of any
official or administrative pronouncement or action or decision interpreting or
applying such laws, rules or regulations, which amendment or change is effective
or which pronouncement, action or decision is announced on or after the date of
original issuance of the Debentures, there is more than an insubstantial risk
that the Debenture Issuer will not, within 90 days of the date of such opinion,
be entitled to treat Capital Securities as “Tier 1 Capital” (or the then
equivalent thereof) for purposes of the capital adequacy guidelines of the
Federal Reserve (or any successor regulatory authority with jurisdiction over
bank holding companies), as then in effect and applicable to the Debenture
Issuer; provided, however, that the inability of the Debenture Issuer to treat
all or any portion of the aggregate Liquidation Amount of the Capital Securities
as “Tier 1 Capital” shall not constitute the basis for a Capital Treatment Event
if such inability results from the Debenture Issuer having preferred stock,
minority interests in consolidated subsidiaries and any other class of security
or interest which the Federal Reserve (or any successor regulatory authority
with jurisdiction over bank holding companies) may now or hereafter accord “Tier
1 Capital” treatment that, in the aggregate, exceed the amount which may now or
hereafter qualify for treatment as “Tier 1 Capital” under applicable capital
adequacy guidelines of the Federal Reserve (or any successor regulatory
authority with jurisdiction over bank holding companies); provided, further,
however, that the distribution of the Debentures in connection with the

 

A-I-8

--------------------------------------------------------------------------------


 

Liquidation of the Trust by the Debenture Issuer shall not in and of itself
constitute a Capital Treatment Event unless such Liquidation shall have occurred
in connection with a Tax Event or an Investment Company Event.  For the
avoidance of doubt, the inability of the Debenture Issuer to treat all or any
portion of the aggregate Liquidation Amount of the Capital Securities as “Tier 1
Capital” as a result of the changes effected by the final rule adopted by the
Federal Reserve on March 1, 2005 shall not constitute the basis for a Capital
Treatment Event.

 

“Optional Redemption Price” means an amount in cash equal to 100% of the
principal amount of the Debentures being redeemed plus unpaid interest accrued
on such Debentures to the related Optional Redemption Date.

 

“Special Event” means any of a Tax Event, an Investment Company Event or a
Capital Treatment Event.

 

“Special Redemption Price” means, with respect to the redemption of the
Debentures following a Special Event, an amount in cash equal to the percentage
of the principal amount of the Debentures that is specified below for the
Special Redemption Date plus, in each case, unpaid interest accrued thereon to
the Special Redemption Date:

 

Special Redemption During the 12-Month
Period Beginning June 30,

 

Percentage of Principal Amount

 

 

 

 

 

2008

 

104.125

%

 

 

 

 

2009

 

103.30

%

 

 

 

 

2010

 

102.48

%

 

 

 

 

2011

 

101.65

%

 

 

 

 

2012

 

100.83

%

 

 

 

 

2013

 

100

%

 

(b)           Upon any repayment of the Debentures at maturity or in whole or in
part upon redemption (other than following the distribution of the Debentures to
the Holders of the Securities), the proceeds from such repayment shall
concurrently be applied to redeem Pro Rata, at a redemption price corresponding
to the applicable Maturity Redemption Price, Optional Redemption Price or
Special Redemption Price for the Debentures, as the case may be, Securities
having an aggregate liquidation amount equal to the aggregate principal amount
of the Debentures so repaid; provided, however, that Holders of such Securities
shall be given not less than 30 nor more than 60 days’ prior written notice of
such redemption (other than a redemption resulting from the maturity of the
Debentures on the Maturity Date).

 

(c)           If fewer than all the outstanding Securities are to be so
redeemed, the Common Securities and the Capital Securities will be redeemed Pro
Rata and the Capital Securities to be redeemed will be as described in
Section 4(e)(ii) below.

 

A-I-9

--------------------------------------------------------------------------------


 

(d)           The Trust may not redeem fewer than all the outstanding Capital
Securities unless all accrued and unpaid Distributions have been paid on all
Capital Securities for all Distribution Periods terminating on or before the
related date of redemption.

 

(e)           Redemption or Distribution Procedures.

 

(i)            Written notice of any redemption of, or written notice of
distribution of the Debentures in exchange for, the Securities (a
“Redemption/Distribution Notice”) will be given by the Trust by mail to each
Holder of Securities to be redeemed or exchanged not fewer than 30 nor more than
60 days before the date of redemption or exchange thereof which, in the case of
a redemption, will be the date of redemption of the Debentures.  For purposes of
the calculation of the date of redemption or exchange and the dates on which
notices are given pursuant to this Section 4(e)(i), a Redemption/Distribution
Notice shall be deemed to be given on the day such notice is first mailed by
first-class mail, postage prepaid, to Holders of such Securities.  Each
Redemption/Distribution Notice shall be addressed to the Holders of such
Securities at the address of each such Holder appearing on the books and records
of the Registrar.  No defect in the Redemption/Distribution Notice or in the
mailing thereof with respect to any Holder shall affect the validity of the
redemption or exchange proceedings with respect to any other Holder.

 

(ii)           In the event that fewer than all the outstanding Capital
Securities are to be redeemed, the Capital Securities to be redeemed shall be
redeemed Pro Rata from each Holder.

 

(iii)          If the Securities are to be redeemed and the Trust gives a
Redemption/Distribution Notice, which notice may only be issued if the
Debentures are redeemed or repaid as set out in this Section (which notice will
be irrevocable), then, provided, that the Institutional Trustee has a sufficient
amount of cash in connection with the related redemption or maturity of the
Debentures, the Institutional Trustee will, with respect to Book-Entry Capital
Securities, irrevocably deposit with the Depositary for such Book-Entry Capital
Securities, the price payable upon redemption of the Securities, and will give
such Depositary irrevocable instructions and authority to pay the price payable
upon redemption of such Book-Entry Capital Securities to Beneficial Owners of
the Capital Securities.  With respect to Capital Securities that are not
Book-Entry Capital Securities, the Institutional Trustee will pay the price
payable upon redemption of such Securities to the Holders of such Securities by
check mailed to the address of each such Holder appearing on the books and
records of the Trust on the related date of redemption.  If a
Redemption/Distribution Notice shall have been given and funds deposited as
required, then immediately prior to the close of business on the date of such
deposit, Distributions will cease to accrue on the Securities so subject to
redemption and all rights of Holders of such Securities so subject to redemption
will cease, except the right of the Holders of such Securities to receive the
applicable price specified in Section 4(a), but without interest on such price. 
If any date of redemption of the Securities falls on a day that is not a
Business Day, then payment of all amounts payable on such date will be made on
the next succeeding Business Day, and no additional Distributions will accrue in
respect of such payment on such next succeeding Business Day.  If any amount
payable

 

A-I-10

--------------------------------------------------------------------------------


 

upon redemption of the Securities is improperly withheld or refused and not paid
either by the Trust, the Debenture Issuer or the Sponsor as guarantor pursuant
to the Guarantee, Distributions on such Securities will continue to accrue at
the Coupon Rate applicable from the date of redemption to the actual date of
payment, in which case the actual payment date will be considered the date of
redemption for purposes of calculating the price payable upon redemption of the
Securities.   In the event of any redemption of the Capital Securities issued by
the Trust in part, the Trust shall not be required to (i) issue, register the
transfer of or exchange any Security during a period beginning at the opening of
business 15 days before any selection for redemption of the Capital Securities
and ending at the close of business on the earliest date on which the relevant
notice of redemption is deemed to have been given to all Holders of the Capital
Securities to be so redeemed or (ii) register the transfer of or exchange any
Capital Securities so selected for redemption, in whole or in part, except for
the unredeemed portion of any Capital Securities being redeemed in part.

 

(iv)          Redemption/Distribution Notices shall be sent by the
Administrators on behalf of the Trust (A) in respect of the Capital Securities,
to the Holders thereof, and (B) in respect of the Common Securities, to the
Holder thereof.

 

(v)           Subject to the foregoing and applicable law (including, without
limitation, United States federal securities laws), the Sponsor or any of its
Affiliates may at any time and from time to time purchase outstanding Capital
Securities by tender, in the open market or by private agreement.

 

5.             VOTING RIGHTS - CAPITAL SECURITIES.  (A)  EXCEPT AS PROVIDED
UNDER SECTIONS 5(B) AND 7 AND AS OTHERWISE REQUIRED BY LAW AND THE DECLARATION,
THE HOLDERS OF THE CAPITAL SECURITIES WILL HAVE NO VOTING RIGHTS.  THE
ADMINISTRATORS ARE REQUIRED TO CALL A MEETING OF THE HOLDERS OF THE CAPITAL
SECURITIES IF DIRECTED TO DO SO BY HOLDERS OF NOT LESS THAN 10% IN LIQUIDATION
AMOUNT OF THE CAPITAL SECURITIES.

 

(b)           Subject to the requirements of obtaining a tax opinion by the
Institutional Trustee in certain circumstances set forth in the last sentence of
this paragraph, the Holders of a Majority in liquidation amount of the Capital
Securities, voting separately as a class, have the right to direct the time,
method, and place of conducting any proceeding for any remedy available to the
Institutional Trustee, or exercising any trust or power conferred upon the
Institutional Trustee under the Declaration, including (i) directing the time,
method, place of conducting any proceeding for any remedy available to the
Debenture Trustee, or exercising any trust or power conferred on the Debenture
Trustee with respect to the Debentures, (ii) waiving any past default and its
consequences that are waivable under the Indenture, (iii) exercising any right
to rescind or annul an acceleration of the principal of all the Debentures or
(iv) consenting on behalf of all the Holders of the Capital Securities to any
amendment, modification or termination of the Indenture or the Debentures where
such consent shall be required; provided, however, that, where a consent or
action under the Indenture would require the consent or act of the holders of
greater than a simple majority in principal amount of Debentures
(a “Super Majority”) affected thereby, the Institutional Trustee may only give
such consent or take such action at the written direction of the Holders of not
less than the proportion in liquidation amount of the Capital Securities
outstanding which the relevant Super Majority represents of the

 

A-I-11

--------------------------------------------------------------------------------


 

aggregate principal amount of the Debentures outstanding.  If the Institutional
Trustee fails to enforce its rights under the Debentures after the Holders of a
Majority or Super Majority, as the case may be, in liquidation amount of such
Capital Securities have so directed the Institutional Trustee, to the fullest
extent permitted by law, a Holder of the Capital Securities may institute a
legal proceeding directly against the Debenture Issuer to enforce the
Institutional Trustee’s rights under the Debentures without first instituting
any legal proceeding against the Institutional Trustee or any other person or
entity.  Notwithstanding the foregoing, if an Event of Default has occurred and
is continuing and such event is attributable to the failure of the Debenture
Issuer to pay interest or premium, if any, on or principal of the Debentures on
the date such interest, premium, if any, or principal is payable (or in the case
of redemption, the date of redemption), then a Holder of the Capital Securities
may directly institute a proceeding for enforcement of payment, on or after the
respective due dates specified in the Debentures, to such Holder directly of the
principal of or premium, if any, or interest on the Debentures having an
aggregate principal amount equal to the aggregate liquidation amount of the
Capital Securities of such Holder.  The Institutional Trustee shall notify all
Holders of the Capital Securities of any default actually known to the
Institutional Trustee with respect to the Debentures unless (x) such default has
been cured prior to the giving of such notice or (y) the Institutional Trustee
determines in good faith that the withholding of such notice is in the interest
of the Holders of such Capital Securities, except where the default relates to
the payment of principal of or interest on any of the Debentures.  Such notice
shall state that such Indenture Event of Default also constitutes an Event of
Default hereunder.  Except with respect to directing the time, method and place
of conducting a proceeding for a remedy, the Institutional Trustee shall not
take any of the actions described in clause (i), (ii), (iii) or (iv) above
unless the Institutional Trustee has obtained an opinion of tax counsel to the
effect that, as a result of such action, the Trust will not be classified as
other than a grantor trust for United States federal income tax purposes.

 

A waiver of an Indenture Event of Default will constitute a waiver of the
corresponding Event of Default hereunder.  Any required approval or direction of
Holders of the Capital Securities may be given at a separate meeting of Holders
of the Capital Securities convened for such purpose, at a meeting of all of the
Holders of the Securities in the Trust or pursuant to written consent.  The
Institutional Trustee will cause a notice of any meeting at which Holders of the
Capital Securities are entitled to vote, or of any matter upon which action by
written consent of such Holders is to be taken, to be mailed to each Holder of
the Capital Securities.  Each such notice will include a statement setting forth
the following information (i) the date of such meeting or the date by which such
action is to be taken, (ii) a description of any resolution proposed for
adoption at such meeting on which such Holders are entitled to vote or of such
matter upon which written consent is sought and (iii) instructions for the
delivery of proxies or consents.  No vote or consent of the Holders of the
Capital Securities will be required for the Trust to redeem and cancel Capital
Securities or to distribute the Debentures in accordance with the Declaration
and the terms of the Securities.

 

Notwithstanding that Holders of the Capital Securities are entitled to vote or
consent under any of the circumstances described above, any of the Capital
Securities that are owned by the Sponsor or any Affiliate of the Sponsor shall
not entitle the Holder thereof to vote or consent and shall, for purposes of
such vote or consent, be treated as if such Capital Securities were not
outstanding; provided, however, that at any time when all the outstanding
Capital Securities are owned by the Sponsor or any Affiliate of the Sponsor,
such Capital Securities shall

 

A-I-12

--------------------------------------------------------------------------------


 

be treated as outstanding and shall entitle the Sponsor or such Affiliate to
such vote or consent; and provided further that any Capital Securities owned by
the Sponsor or any Affiliate of the Sponsor that have been pledged in good faith
may be treated as outstanding if the pledgee establishes to the satisfaction of
the Administrators the pledgee’s right so to act with respect to such Capital
Securities and that the pledgee is not the Sponsor or an Affiliate of the
Sponsor.

 

In no event will Holders of the Capital Securities have the right to vote to
appoint, remove or replace the Administrators, which voting rights are vested
exclusively in the Sponsor as the Holder of all of the Common Securities of the
Trust.  Under certain circumstances as more fully described in the Declaration,
Holders of Capital Securities have the right to vote to appoint, remove or
replace the Institutional Trustee and the Delaware Trustee.

 

6.             VOTING RIGHTS - COMMON SECURITIES.  (A) EXCEPT AS PROVIDED UNDER
SECTIONS 6(B), 6(C) AND 7 AND AS OTHERWISE REQUIRED BY LAW AND THE DECLARATION,
THE COMMON SECURITIES WILL HAVE NO VOTING RIGHTS.

 

(b)           The Holder of the Common Securities is entitled, in accordance
with Article IV of the Declaration, to vote to appoint, remove or replace any
Administrators.

 

(c)           Subject to Section 6.8 of the Declaration and only after each
Event of Default (if any) with respect to the Capital Securities has been cured,
waived or otherwise eliminated and subject to the requirements of the second to
last sentence of this paragraph, the Holder of the Common Securities, voting
separately as a class, may direct the time, method, and place of conducting any
proceeding for any remedy available to the Institutional Trustee, or exercising
any trust or power conferred upon the Institutional Trustee under the
Declaration, including (i) directing the time, method, place of conducting any
proceeding for any remedy available to the Debenture Trustee, or exercising any
trust or power conferred on the Debenture Trustee with respect to the
Debentures, (ii) waiving any past default and its consequences that are waivable
under the Indenture, or (iii) exercising any right to rescind or annul an
acceleration of the principal of all the Debentures.  Notwithstanding this
Section 6(c), the Institutional Trustee shall not revoke any action previously
authorized or approved by a vote or consent of the Holders of the Capital
Securities.  Other than with respect to directing the time, method and place of
conducting any proceeding for any remedy available to the Institutional Trustee
or the Debenture Trustee as set forth above, the Institutional Trustee shall not
take any action described in clause (i), (ii) or (iii) above, unless the
Institutional Trustee has obtained an opinion of tax counsel to the effect that
for the purposes of United States federal income tax the Trust will not be
classified as other than a grantor trust on account of such action.  If the
Institutional Trustee fails to enforce its rights under the Declaration, to the
fullest extent permitted by law, the Holder of the Common Securities may
institute a legal proceeding directly against any Person to enforce the
Institutional Trustee’s rights under the Declaration, without first instituting
a legal proceeding against the Institutional Trustee or any other Person.

 

Any approval or direction of the Holder of the Common Securities may be given at
a separate meeting of Holders of the Common Securities convened for such
purpose, at a meeting of all of the Holders of the Securities in the Trust or
pursuant to written consent.  The Administrators will cause a notice of any
meeting at which the  Holder of the Common Securities is entitled to vote, or of
any matter upon which action by written consent of such

 

A-I-13

--------------------------------------------------------------------------------


 

Holder is to be taken, to be mailed to the Holder of the Common Securities. 
Each such notice will include a statement setting forth (i) the date of such
meeting or the date by which such action is to be taken, (ii) a description of
any resolution proposed for adoption at such meeting on which such Holder is
entitled to vote or of such matter upon which written consent is sought and
(iii) instructions for the delivery of proxies or consents.

 

No vote or consent of the Holder of the Common Securities will be required for
the Trust to redeem and cancel Common Securities or to distribute the Debentures
in accordance with the Declaration and the terms of the Securities.

 

7.             AMENDMENTS TO DECLARATION AND INDENTURE.  IN ADDITION TO ANY
REQUIREMENTS UNDER SECTION 11.1 OF THE DECLARATION, IF ANY PROPOSED AMENDMENT TO
THE DECLARATION PROVIDES FOR, OR THE TRUSTEES OTHERWISE PROPOSE TO EFFECT,
(I) ANY ACTION THAT WOULD ADVERSELY AFFECT THE POWERS, PREFERENCES OR SPECIAL
RIGHTS OF THE SECURITIES, WHETHER BY WAY OF AMENDMENT TO THE DECLARATION OR
OTHERWISE, OR (II) THE LIQUIDATION OF THE TRUST, OTHER THAN AS DESCRIBED IN
SECTION 7.1 OF THE DECLARATION, THEN THE HOLDERS OF OUTSTANDING SECURITIES,
VOTING TOGETHER AS A SINGLE CLASS, WILL BE ENTITLED TO VOTE ON SUCH AMENDMENT OR
PROPOSAL AND SUCH AMENDMENT OR PROPOSAL SHALL NOT BE EFFECTIVE EXCEPT WITH THE
APPROVAL OF THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE SECURITIES
AFFECTED THEREBY; PROVIDED, HOWEVER, IF ANY AMENDMENT OR PROPOSAL REFERRED TO IN
CLAUSE (I) ABOVE WOULD ADVERSELY AFFECT ONLY THE CAPITAL SECURITIES OR ONLY THE
COMMON SECURITIES, THEN ONLY HOLDERS OF THE AFFECTED SECURITIES WILL BE ENTITLED
TO VOTE ON SUCH AMENDMENT OR PROPOSAL AND SUCH AMENDMENT OR PROPOSAL SHALL NOT
BE EFFECTIVE EXCEPT WITH THE APPROVAL OF THE HOLDERS OF A MAJORITY IN
LIQUIDATION AMOUNT OF SUCH SECURITIES.

 

(a)           In the event the consent of the Institutional Trustee, as the
holder of the Debentures, is required under the Indenture with respect to any
amendment, modification or termination of the Indenture or the Debentures, the
Institutional Trustee shall request the written direction of the Holders of the
Securities with respect to such amendment, modification or termination and shall
vote with respect to such amendment, modification, or termination as directed by
a Majority in liquidation amount of the Securities voting together as a single
class; provided, however, that where a consent under the Indenture would require
a Super Majority, the Institutional Trustee may only give such consent at the
written direction of the Holders of not less than the proportion in liquidation
amount of the Securities which the relevant Super Majority represents of the
aggregate principal amount of the Debentures outstanding.

 

(b)           Notwithstanding the foregoing, no amendment or modification may be
made to the Declaration if such amendment or modification would (i) cause the
Trust to be classified for purposes of United States federal income taxation as
other than a grantor trust, (ii) reduce or otherwise adversely affect the powers
of the Institutional Trustee or (iii) cause the Trust to be deemed an Investment
Company which is required to be registered under the Investment Company Act.

 

(c)           Notwithstanding any provision of the Declaration, the right of any
Holder of the Capital Securities to receive payment of Distributions and
payments upon redemption, Liquidation or otherwise, on or after their respective
due dates, or to institute a suit for the enforcement of any such payment on or
after such respective dates, shall not be impaired or

 

A-I-14

--------------------------------------------------------------------------------


 

affected without the consent of such Holder.  For the protection and enforcement
of the foregoing provision, each and every Holder of the Capital Securities
shall be entitled to such relief as can be given either at law or equity.

 

8.             PRO RATA.  A REFERENCE IN THESE TERMS OF THE SECURITIES TO ANY
PAYMENT, DISTRIBUTION OR TREATMENT AS BEING “PRO RATA” SHALL MEAN PRO RATA TO
EACH HOLDER OF THE SECURITIES ACCORDING TO THE AGGREGATE LIQUIDATION AMOUNT OF
THE SECURITIES HELD BY THE RELEVANT HOLDER IN RELATION TO THE AGGREGATE
LIQUIDATION AMOUNT OF ALL SECURITIES OUTSTANDING UNLESS, IN RELATION TO A
PAYMENT, AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, IN WHICH CASE ANY
FUNDS AVAILABLE TO MAKE SUCH PAYMENT SHALL BE PAID FIRST TO EACH HOLDER OF THE
CAPITAL SECURITIES PRO RATA ACCORDING TO THE AGGREGATE LIQUIDATION AMOUNT OF THE
CAPITAL SECURITIES HELD BY THE RELEVANT HOLDER RELATIVE TO THE AGGREGATE
LIQUIDATION AMOUNT OF ALL CAPITAL SECURITIES OUTSTANDING, AND ONLY AFTER
SATISFACTION OF ALL AMOUNTS OWED TO THE HOLDERS OF THE CAPITAL SECURITIES, TO
EACH HOLDER OF THE COMMON SECURITIES PRO RATA ACCORDING TO THE AGGREGATE
LIQUIDATION AMOUNT OF THE COMMON SECURITIES HELD BY THE RELEVANT HOLDER RELATIVE
TO THE AGGREGATE LIQUIDATION AMOUNT OF ALL COMMON SECURITIES OUTSTANDING.

 

9.             RANKING.  THE CAPITAL SECURITIES RANK PARI PASSU WITH, AND
PAYMENT THEREON SHALL BE MADE PRO RATA WITH, THE COMMON SECURITIES EXCEPT THAT,
WHERE AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE RIGHTS OF HOLDERS
OF THE COMMON SECURITIES TO RECEIVE PAYMENT OF DISTRIBUTIONS AND PAYMENTS UPON
LIQUIDATION, REDEMPTION AND OTHERWISE ARE SUBORDINATED TO THE RIGHTS OF THE
HOLDERS OF THE CAPITAL SECURITIES WITH THE RESULT THAT NO PAYMENT OF ANY
DISTRIBUTION ON, OR ANY AMOUNT PAYABLE UPON THE REDEMPTION OF, ANY COMMON
SECURITY, AND NO PAYMENT TO THE HOLDER OF ANY COMMON SECURITY ON ACCOUNT OF THE
LIQUIDATION OF THE TRUST, SHALL BE MADE UNLESS PAYMENT IN FULL IN CASH OF
(I) ALL ACCRUED AND UNPAID DISTRIBUTIONS ON ALL OUTSTANDING CAPITAL SECURITIES
FOR ALL DISTRIBUTION PERIODS TERMINATING ON OR PRIOR THERETO, (II) ALL AMOUNTS
PAYABLE UPON CAPITAL SECURITIES THEN SUBJECT TO REDEMPTION AND (III) ALL AMOUNTS
PAYABLE UPON CAPITAL SECURITIES IN THE EVENT OF THE LIQUIDATION OF THE TRUST, IN
EACH CASE, SHALL HAVE BEEN MADE OR PROVIDED FOR, AND ALL FUNDS IMMEDIATELY
AVAILABLE TO THE INSTITUTIONAL TRUSTEE SHALL FIRST BE APPLIED TO THE PAYMENT IN
FULL IN CASH OF THE AMOUNTS SPECIFIED IN CLAUSE (I), (II) AND (III) ABOVE THAT
ARE THEN DUE AND PAYABLE.

 

10.           ACCEPTANCE OF GUARANTEE AND INDENTURE.  EACH HOLDER OF THE CAPITAL
SECURITIES AND THE COMMON SECURITIES, BY THE ACCEPTANCE OF SUCH SECURITIES,
AGREES TO THE PROVISIONS OF THE GUARANTEE AND THE INDENTURE, INCLUDING THE
SUBORDINATION PROVISIONS THEREIN.

 

11.           NO PREEMPTIVE RIGHTS.  THE HOLDERS OF THE SECURITIES SHALL HAVE
NO, AND THE ISSUANCE OF THE SECURITIES IS NOT SUBJECT TO, PREEMPTIVE OR SIMILAR
RIGHTS TO SUBSCRIBE FOR ANY ADDITIONAL SECURITIES.

 

12.           MISCELLANEOUS.  THESE TERMS CONSTITUTE A PART OF THE DECLARATION. 
THE SPONSOR WILL PROVIDE A COPY OF THE DECLARATION, THE GUARANTEE AND THE
INDENTURE TO A HOLDER WITHOUT CHARGE ON WRITTEN REQUEST TO THE SPONSOR AT ITS
PRINCIPAL PLACE OF BUSINESS.

 

A-I-15

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF CAPITAL SECURITY CERTIFICATE

 

FORM OF FACE OF SECURITY

 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE DECLARATION
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (“DTC”) OR A NOMINEE OF DTC.  THIS SECURITY IS EXCHANGEABLE FOR CAPITAL
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE DECLARATION, AND NO TRANSFER OF
THIS CAPITAL SECURITY (OTHER THAN A TRANSFER OF THIS SECURITY AS A WHOLE BY DTC
TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF DTC)
MAY BE REGISTERED EXCEPT IN THE CIRCUMSTANCES SPECIFIED IN THE DECLARATION.

 

UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
TRUST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.](1)

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE HOLDER OF THIS SECURITY OR ANY INTEREST
OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE
MAY BE, AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OR ANY
INTEREST OR PARTICIPATION HEREIN PRIOR TO THE DATE WHICH IS THE LATER OF (i) ONE
YEAR (OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(b)(1) UNDER THE
SECURITIES ACT) AFTER THE LATER OF (Y) THE DATE OF ORIGINAL ISSUANCE HEREOF AND
(Z) THE LAST DATE ON WHICH THE TRUST OR ANY AFFILIATE (AS DEFINED IN RULE 405
UNDER THE SECURITIES ACT) OF THE TRUST WAS THE HOLDER OF THIS SECURITY OR SUCH

 

--------------------------------------------------------------------------------

(1) Only applicable if this Capital Security is a Global Capital Security.

 

A-1-1

--------------------------------------------------------------------------------


 

INTEREST OR PARTICIPATION (OR ANY PREDECESSOR THERETO) AND (ii) SUCH LATER DATE,
IF ANY, AS MAY BE REQUIRED BY ANY SUBSEQUENT CHANGE IN APPLICABLE LAW, ONLY
(A) TO THE DEBENTURE ISSUER OR THE TRUST, (B) PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER,” AS DEFINED IN RULE 144A, THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE
IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT
TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT TO AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3),
(7) OR (8) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THIS SECURITY
OR SUCH INTEREST OR PARTICIPATION FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF
SUCH AN ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR
FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, (D) PURSUANT TO OFFERS AND SALES TO NON-US PERSONS THAT OCCUR
OUTSIDE THE UNITED STATES PURSUANT TO REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF THE DEBENTURE ISSUER AND THE
TRUST PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) OR
(E) ABOVE TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE AMENDED
AND RESTATED DECLARATION OF TRUST, A COPY OF WHICH MAY BE OBTAINED FROM THE
DEBENTURE ISSUER OR THE TRUST.  THE HOLDER OF THIS SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE,
AGREES THAT IT WILL COMPLY WITH THE FOREGOING RESTRICTIONS.

 

THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS
ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, UNLESS SUCH
PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38,
90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF
THIS SECURITY OR SUCH INTEREST OR PARTICIPATION IS NOT PROHIBITED BY SECTION 406
OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING.

 

A-1-2

--------------------------------------------------------------------------------


 

ANY PURCHASER OR HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN
WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING HEREOF OR
THEREOF, AS THE CASE MAY BE, THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN
WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF
THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN
EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF
ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH
PURCHASE AND HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH THERE IS NO
APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE
REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE
REQUIRED BY THE AMENDED AND RESTATED DECLARATION OF TRUST TO CONFIRM THAT THE
TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

 

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
LIQUIDATION AMOUNT OF NOT LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS
THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK HAVING A
LIQUIDATION AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND OF NO
LEGAL EFFECT WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE
THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN FOR ANY
PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS
SECURITY OR SUCH INTEREST OR PARTICIPATION, AND SUCH PURPORTED TRANSFEREE SHALL
BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN THIS SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN.

 

A-1-3

--------------------------------------------------------------------------------


 

Certificate Number    P-1

 

Number of Capital Securities 6,000

 

CUSIP NO [           ]

 

Certificate Evidencing Capital Securities

 

of

 

TIDELANDS STATUTORY TRUST II

 

Capital Securities

 

(liquidation amount $1,000 per Capital Security)

 

Tidelands Statutory Trust II, a statutory trust created under the laws of the
State of Delaware (the “Trust”), hereby certifies that Cede & Co. is the
registered owner (the “Holder”) of 6,000 capital securities of the Trust
representing undivided beneficial interests in the assets of the Trust,
designated as MMCapSSM (liquidation amount $1,000 per Capital Security) (the
“Capital Securities”).  Subject to the Declaration (as defined below), the
Capital Securities are transferable on the books and records of the Trust, in
person or by a duly authorized attorney, upon surrender of this Certificate duly
endorsed and in proper form for transfer.  The Capital Securities represented
hereby are issued pursuant to, and the designation, rights, privileges,
restrictions, preferences and other terms and provisions of the Capital
Securities shall in all respects be subject to, the provisions of the Amended
and Restated Declaration of Trust of the Trust, dated as of June 20, 2008, among
Robert E. Coffee, Jr., Alan W. Jackson and Thomas H. Lyles, as Administrators,
Wilmington Trust Company, as Delaware Trustee, Wilmington Trust Company, as
Institutional Trustee, Tidelands Bancshares, Inc., as Sponsor, and the holders
from time to time of undivided beneficial interests in the assets of the Trust,
including the designation of the terms of the Capital Securities as set forth in
Annex I to the Declaration, as the same may be amended from time to time (the
“Declaration”). Capitalized terms used herein but not defined shall have the
meaning given them in the Declaration.  The Holder is entitled to the benefits
of the Guarantee and the Indenture to the extent provided therein.  The Sponsor
will provide a copy of the Declaration, the Guarantee, and the Indenture to the
Holder without charge upon written request to the Sponsor at its principal place
of business.

 

The aggregate liquidation amount of the Capital Securities represented by this
Global Capital Security may from time to time be reduced to reflect transfers or
redemptions of all or a portion of such Capital Securities or cancellations of
all or a portion of such Capital Securities, in each case, and in any such case,
by means of notations on the Global Certificate Transfer Schedule on the last
page hereof. Notwithstanding any provisions of this Global Capital Security to
the contrary, transfers or redemptions of all or a portion of the Capital
Securities represented hereby and cancellations of all or a portion of the
Capital Securities represented hereby, may be effected without the surrendering
of this Global Capital Security, provided the appropriate notations on the
Global Certificate Transfer Schedule are made by the Institutional Trustee or
the Depositary at the direction of the Institutional Trustee, to reflect the
appropriate reduction or increase, as the case may be, in the aggregate
liquidation amount of the Capital Securities evidenced by this Global Capital
Security.

 

A-1-4

--------------------------------------------------------------------------------


 

By acceptance of this Certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereunder.

 

By acceptance of this Certificate, the Holder agrees to treat, for United States
federal income tax purposes, the Debentures as indebtedness and the Capital
Securities as evidence of undivided beneficial ownership in the Debentures.

 

This Certificate and the Capital Securities evidenced hereby are governed by,
and shall be construed in accordance with, the laws of the State of Delaware,
without regard to principles of conflict of laws.

 

This Certificate may contain more than one counterpart of the signature page and
this Certificate may be executed and authenticated by the affixing of the
signature of an Administrator on behalf of the Trust, and the signature of the
Institutional Trustee providing authentication, to any of such counterpart
signature pages.  All of such counterpart signature pages shall be read as
though one, and they shall have the same force and effect as though the Trust
had executed, and the Institutional Trustee had authenticated, a single
signature page.

 

A-1-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trust has duly executed this Certificate.

 

 

TIDELANDS STATUTORY TRUST II

 

 

 

By:

 

 

 

Name:

 

 

Title: Administrator

 

 

 

 

Dated:

 

 

CERTIFICATE OF AUTHENTICATION

 

This Certificate represents Capital Securities referred to in the
within-mentioned Declaration.

 

 

WILMINGTON TRUST COMPANY,

 

not in its individual capacity but solely as the
Institutional Trustee

 

 

 

By:

 

 

 

Authorized Officer

 

 

 

 

Dated:

 

 

A-1-6

--------------------------------------------------------------------------------


 

FORM OF REVERSE OF SECURITY

 

Distributions on each Capital Security will be payable at a rate of interest per
annum rate (the “Coupon Rate”) equal to (i) with respect to any Distribution
Period (as defined herein) prior to the Distribution Period commencing on the
Distribution Payment Date (as defined herein) in June 2013, 9.425%, and
(ii) with respect to any Distribution Period commencing on or after the
Distribution Payment Date in June 2013, LIBOR, as determined on the LIBOR
Determination Date for such Distribution Period, plus 5.075%%; provided,
however, that the Coupon Rate for any Distribution Period commencing on or after
the Distribution Payment Date in June 2013 may not exceed the Interest Rate (as
defined in the Indenture) for the related Interest Period (as defined in the
Indenture).  Distributions in arrears for more than one Distribution Period will
bear interest thereon, compounded quarterly, at the applicable Coupon Rate for
each Distribution Period thereafter (to the extent permitted by applicable
law).  The term “Distributions”, as used herein, includes cash Distributions,
any such compounded Distributions and any Additional Amounts payable on the
Debentures, unless otherwise stated.  A Distribution is payable only to the
extent that payments are made in respect of the Debentures held by the
Institutional Trustee and to the extent the Institutional Trustee has funds
legally available in the Property Account therefor.  The amount of Distributions
payable will be computed (i) with respect to any Distribution Period prior to
the Distribution Period commencing on the Distribution Payment Date in
June 2013, on the basis of a 360-day year consisting of twelve 30-day months and
(ii) with respect to any Distribution Period commencing on or after the
Distribution Payment Date in June 2013, on the basis of a 360-day year and the
actual number of days elapsed in such Distribution Period.

 

Except as otherwise described below, Distributions on the Capital Securities
will be cumulative, will accrue from the date of original issuance and will be
payable quarterly in arrears on March 30, June 30, September 30 and December 30
of each year, commencing on September 30, 2008 (although the initial
Distribution for the payment due from the date of original issuance on June 20,
2008 which would otherwise be due on June 30, 2008 shall instead be paid in
arrears with the initial Distribution payment due on September 30, 2008) (each,
a “Distribution Payment Date”), and on any earlier date of redemption, subject,
in each case, to the Business Day convention specified in the Declaration.  The
Debenture Issuer has the right under the Indenture to defer payments of interest
on the Debentures by extending the interest payment period for up to 20
consecutive quarterly periods (each such extended interest payment period,
together with all previous and future consecutive extensions thereof, is
referred to herein as an “Extension Period”) at any time and from time to time
on the Debentures, subject to the conditions described below and in the
Declaration and the Indenture.  No Extension Period may end on a date other than
a Distribution Payment Date or extend beyond the Maturity Date, any Optional
Redemption Date or the Special Redemption Date, as the case may be.  During any
Extension Period, interest will continue to accrue on the Debentures, and
interest on such accrued interest (such accrued interest and interest thereon
referred to herein as “Deferred Interest”) will accrue, at an annual rate equal
to the Coupon Rate applicable during such Extension Period, compounded quarterly
from the date such Deferred Interest would have been payable were it not for the
Extension Period, to the extent permitted by applicable law.  At the end of any
Extension Period, the Debenture Issuer shall pay all Deferred Interest then
accrued and unpaid on the Debentures; provided, however, that prior to the
termination of any Extension Period, the Debenture Issuer may further extend
such Extension Period, provided, that no

 

A-1-7

--------------------------------------------------------------------------------


 

Extension Period (including all previous and further consecutive extensions that
are part of such Extension Period) shall exceed 20 consecutive quarterly
periods.  Upon the termination of any Extension Period and upon the payment of
all Deferred Interest, the Debenture Issuer may commence a new Extension Period,
subject to the requirements set forth herein and in the Declaration and the
Indenture.  No interest or Deferred Interest (except any Additional Amounts that
may be due and payable) shall be due and payable during an Extension Period,
except at the end thereof, but Deferred Interest shall accrue upon each
installment of interest that would otherwise have been due and payable during
such Extension Period until such installment is paid.

 

As a consequence of any Extension Period, Distributions will be deferred.  If
Distributions are deferred, the Distributions due shall be paid on the date that
the related Extension Period terminates to Holders of the Capital Securities as
they appear on the books and records of the Trust on the regular record date
immediately preceding the Distribution Payment Date on which such Extension
Period terminates to the extent that the Trust has funds legally available for
the payment of such Distributions in the Property Account of the Trust.

 

The Capital Securities shall be redeemable, and shall be entitled to the
Liquidation Distribution, as provided in the Declaration.

 

A-1-8

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and transfers the Capital Securities
evidenced by this Capital Security Certificate to:

 

 

 

 

(Insert assignee’s social security or tax identification number)

 

 

 

 

(Insert address and zip code of assignee),

 

and irrevocably appoints
                                                                                                                                            as
agent to transfer the Capital Securities evidenced by this Capital Security
Certificate on the books of the Trust.  The agent may substitute another to act
for it, him or her.

 

 

Date:

 

 

 

 

 

 

Signature:

 

 

 

 

 

(Sign exactly as your name appears on the other side of this Capital Security
Certificate)

 

 

 

Signature Guarantee:(1)

 

 

 

--------------------------------------------------------------------------------

(1) Signature must be guaranteed by an “eligible guarantor institution” that is
a bank, stockbroker, savings and loan association or credit union, meeting the
requirements of the Security registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Security
registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.

 

A-1-9

--------------------------------------------------------------------------------


 

Schedule A

 

Global Certificate Transfer Schedule

 

Changes to Liquidation Amount of Global Capital Security

 

Date

 

Liquidation Amount of Capital
Securities by which this Global
Capital Security Is to Be
Reduced or Increased

 

Remaining Liquidation
Amount of the Global Capital
Security (following decrease or
increase)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule to be maintained by Institutional Trustee or Depositary in cooperation
with Institutional Trustee, as applicable.

 

A-1-10

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF COMMON SECURITY CERTIFICATE

 

THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS
AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EXEMPTION FROM REGISTRATION.

 

EXCEPT AS SET FORTH IN SECTION 8.1(b) OF THE DECLARATION (AS DEFINED BELOW),
THIS SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED.

 

A-2-1

--------------------------------------------------------------------------------


 

Certificate Number    C-1

 

Number of Common Securities 186

 

Certificate Evidencing Common Securities

 

of

 

TIDELANDS STATUTORY TRUST II

 

Tidelands Statutory Trust II, a statutory trust created under the laws of the
State of Delaware (the “Trust”), hereby certifies that Tidelands
Bancshares, Inc. is the registered owner (the “Holder”) of 186 common securities
of the Trust representing undivided beneficial interests in the assets of the
Trust (liquidation amount $1,000 per Common Security) (the “Common
Securities”).  The Common Securities represented hereby are issued pursuant to,
and the designation, rights, privileges, restrictions, preferences and other
terms and provisions of the Common Securities shall in all respects be subject
to, the provisions of the Amended and Restated Declaration of Trust of the
Trust, dated as of June 20, 2008, among Robert E. Coffee, Jr., Alan W. Jackson
and Thomas H. Lyles, as Administrators, Wilmington Trust Company, as Delaware
Trustee, Wilmington Trust Company, as Institutional Trustee, the Holder, as
Sponsor, and the holders from time to time of undivided beneficial interests in
the assets of the Trust, including the designation of the terms of the Common
Securities as set forth in Annex I to the Declaration, as the same may be
amended from time to time (the “Declaration”).  Capitalized terms used herein
but not defined shall have the meaning given them in the Declaration.  The
Sponsor will provide a copy of the Declaration and the Indenture to the Holder
without charge upon written request to the Sponsor at its principal place of
business.

 

As set forth in the Declaration, when an Event of Default has occurred and is
continuing, the rights of the Holder of Common Securities to payment in respect
of Distributions and payments upon Liquidation, redemption or otherwise are
subordinated to the rights of payment of holders of the Capital Securities.

 

By acceptance of this Certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereunder.

 

By acceptance of this Certificate, the Holder agrees to treat, for United States
federal income tax purposes, the Debentures as indebtedness and the Common
Securities as evidence of undivided beneficial ownership in the Debentures.

 

This Certificate and the Common Securities evidenced hereby are governed by, and
shall be construed in accordance with, the laws of the State of Delaware,
without regard to principles of conflict of laws.

 

A-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trust has executed this Certificate this        day of
        , 2008.

 

 

TIDELANDS STATUTORY TRUST II

 

 

 

By:

 

 

 

Name:

 

 

Title: Administrator

 

A-2-3

--------------------------------------------------------------------------------


 

FORM OF REVERSE OF SECURITY

 

Distributions payable on each Common Security will be identical in amount to the
Distributions payable on each Capital Security, which is at a per annum rate
(the “Coupon Rate”) equal to (i) with respect to any Distribution Period (as
defined herein) prior to the Distribution Period commencing on the Distribution
Payment Date (as defined herein) in June 2013, 9.425%, and (ii) with respect to
any Distribution Period commencing on or after the Distribution Payment Date in
June 2013, LIBOR, as determined on the LIBOR Determination Date for such
Distribution Period, plus 5.075%%; provided, however, that the Coupon Rate for
any Distribution Period commencing on or after the Distribution Payment Date in
June 2013 may not exceed the Interest Rate (as defined in the Indenture) for the
related Interest Period (as defined in the Indenture).  Distributions in arrears
for more than one Distribution Period will bear interest thereon, compounded
quarterly, at the applicable Coupon Rate for each Distribution Period thereafter
(to the extent permitted by applicable law).  The term “Distributions”, as used
herein, includes cash Distributions, any such compounded Distributions and any
Additional Amounts payable on the Debentures, unless otherwise stated.  A
Distribution is payable only to the extent that payments are made in respect of
the Debentures held by the Institutional Trustee and to the extent the
Institutional Trustee has funds legally available in the Property Account
therefor.  The amount of Distributions payable will be computed (i) with respect
to any Distribution Period prior to the Distribution Period commencing on the
Distribution Payment Date in June 2013, on the basis of a 360-day year
consisting of twelve 30-day months and (ii) with respect to any Distribution
Period commencing on or after the Distribution Payment Date in June 2013, on the
basis of a 360-day year and the actual number of days elapsed in such
Distribution Period.

 

Except as otherwise described below, Distributions on the Common Securities will
be cumulative, will accrue from the date of original issuance and will be
payable quarterly in arrears on March 30, June 30, September 30 and December 30
of each year, commencing on September 30, 2008 (although the initial
Distribution for the payment due from the date of original issuance on June 20,
2008 which would otherwise be due on June 30, 2008 shall instead be paid in
arrears with the initial Distribution payment due on September 30, 2008) (each,
a “Distribution Payment Date”), and on any earlier date of redemption, subject,
in each case, to the Business Day convention specified in the Declaration.  The
Debenture Issuer has the right under the Indenture to defer payments of interest
on the Debentures by extending the interest payment period for up to 20
consecutive quarterly periods (each such extended interest payment period,
together with all previous and future consecutive extensions thereof, is
referred to herein as an “Extension Period”) at any time and from time to time
on the Debentures, subject to the conditions described below and in the
Declaration and the Indenture.  No Extension Period may end on a date other than
a Distribution Payment Date or extend beyond the Maturity Date, any Optional
Redemption Date or the Special Redemption Date, as the case may be.  During any
Extension Period, interest will continue to accrue on the Debentures, and
interest on such accrued interest (such accrued interest and interest thereon
referred to herein as “Deferred Interest”) will accrue, at an annual rate equal
to the Coupon Rate applicable during such Extension Period, compounded quarterly
from the date such Deferred Interest would have been payable were it not for the
Extension Period, to the extent permitted by applicable law.  At the end of any
Extension Period, the Debenture Issuer shall pay all Deferred Interest then
accrued and unpaid on the Debentures; provided, however, that prior to the
termination of any Extension Period, the Debenture Issuer may further extend
such Extension Period, provided, that no

 

A-2-4

--------------------------------------------------------------------------------


 

Extension Period (including all previous and further consecutive extensions that
are part of such Extension Period) shall exceed 20 consecutive quarterly
periods.  Upon the termination of any Extension Period and upon the payment of
all Deferred Interest, the Debenture Issuer may commence a new Extension Period,
subject to the requirements set forth herein and in the Declaration and the
Indenture.  No interest or Deferred Interest (except any Additional Amounts that
may be due and payable) shall be due and payable during an Extension Period,
except at the end thereof, but Deferred Interest shall accrue upon each
installment of interest that would otherwise have been due and payable during
such Extension Period until such installment is paid.

 

As a consequence of any Extension Period, Distributions will be deferred.  If
Distributions are deferred, the Distributions due shall be paid on the date that
the related Extension Period terminates to Holders of the Securities as they
appear on the books and records of the Trust on the regular record date
immediately preceding the Distribution Payment Date on which such Extension
Period terminates to the extent that the Trust has funds legally available for
the payment of such Distributions in the Property Account of the Trust.

 

The Common Securities shall be redeemable, and shall be entitled to the
Liquidation Distribution, as provided in the Declaration.

 

A-2-5

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and transfers the Common Securities
evidenced by this Common Security Certificate to:

 

 

 

 

(Insert assignee’s social security or tax identification number)

 

 

 

 

(Insert address and zip code of assignee),

 

and irrevocably appoints              as agent to transfer the Common Securities
evidenced by this Common Security Certificate on the books of the Trust.  The
agent may substitute another to act for him or her.

 

 

Date:

 

 

 

 

 

 

Signature:

 

 

 

 

 

(Sign exactly as your name appears on the other side of this Capital Security
Certificate)

 

 

 

Signature Guarantee:(1)

 

 

 

--------------------------------------------------------------------------------

(1) Signature must be guaranteed by an “eligible guarantor institution” that is
a bank, stockbroker, savings and loan association or credit union, meeting the
requirements of the Security registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Security
registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.

 

A-2-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ADMINISTRATOR’S CERTIFICATE
OF THE TRUST

 

Pursuant to Section 2.6(a)(i)(P) of the Amended and Restated Declaration of
Trust, dated as of June 20, 2008 (as amended or supplemented from time to time,
the “Trust Agreement”), of Tidelands Statutory Trust II (the “Trust”) among
Tidelands Bancshares, Inc. as Sponsor, Wilmington Trust Company, as
Institutional Trustee, Wilmington Trust Company, as Delaware Trustee, the
Administrators named therein, and the holders from time to time of beneficial
interests in the assets of the Trust, the undersigned (on behalf of the Trust)
hereby certifies that he/she is an Administrator of the Trust and that, to
his/her knowledge under the terms of the Trust Agreement, the Trust has complied
(without regard to any period of grace or requirement of notice provided under
the Trust Agreement) with all conditions and covenants under the Trust Agreement
for the year 20    .

 

Capitalized terms used herein, and not otherwise defined herein, have respective
meanings assigned thereto in the Trust Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Administrator’s
Certificate as of                  , 20      .

 

 

 

 

 

Name:

 

Title:

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF TRANSFEREE CERTIFICATE
TO BE EXECUTED BY ACCREDITED INVESTORS

 

                   , [     ]

 

Tidelands Bancshares, Inc.
Tidelands Statutory Trust II
875 Lowcountry Blvd.

Mount Pleasant, South Carolina 29464

 

 

Re:                   Purchase of $[SPECIFY] liquidation amount of MMCapSSM
(the “Capital Securities”) of Tidelands Statutory Trust II (the “Trust”)

 

Ladies and Gentlemen:

 

In connection with our purchase of the Capital Securities, we confirm that:

 

1.             We understand that the Capital Securities of the Trust have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), and may not be offered or sold except as permitted in the following
sentence. We agree on our own behalf and on behalf of any investor account for
which we are purchasing the Capital Securities that, if we decide to offer, sell
or otherwise transfer any such Capital Securities prior to the date which is the
later of (i) one year (or such shorter period of time as permitted by
Rule 144(b)(1) under the Securities Act) after the later of (Y) the date of
original issuance of the Capital Securities and (Z) the last date on which the
Trust or any Affiliate (as defined in Rule 405 under the Securities Act) of the
Trust was the holder of any such Capital Securities (or any predecessor thereto)
and (ii) such later date, if any, as may be required by any subsequent change in
applicable law (the “Resale Restriction Termination Date”), then such offer,
sale or other transfer will be made only (a) to the Company or the Trust,
(b) pursuant to Rule 144A under the Securities Act, to a person we reasonably
believe is a qualified institutional buyer under Rule 144A (a “QIB”), that
purchases for its own account or for the account of a QIB and to whom notice is
given that the transfer is being made in reliance on Rule 144A, (c) pursuant to
an exemption from registration, to an “accredited investor” within the meaning
of subparagraph (a) (1), (2), (3), (7) or (8) of Rule 501 under the Securities
Act that is acquiring any such Capital Securities for its own account or for the
account of such an accredited investor for investment purposes and not with a
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act, (d) pursuant to offers and sales to a non-U.S.
Person that occur outside the United States pursuant to Regulation S under the
Securities Act, or (e) pursuant to another available exemption from the
registration requirements of the Securities Act, and in each of the foregoing
cases in accordance with any applicable state securities laws and any
requirements of law that govern the disposition of our property.  If any resale
or other transfer of the Capital Securities is proposed to be made pursuant to
clause (c) above, the transferor shall deliver a letter from the transferee
substantially in the form of this letter to the Institutional Trustee as
Transfer Agent, which shall provide as

 

C-1

--------------------------------------------------------------------------------


 

applicable, among other things, that the transferee is an accredited investor
within the meaning of subparagraph (a)(1), (2), (3), (7) or (8) of Rule 501
under the Securities Act that is acquiring such Capital Securities for
investment purposes and not for any distribution in violation of the Securities
Act. We acknowledge on our behalf and on behalf of any investor account for
which we are purchasing Capital Securities that the Company and the Trust
reserve the right prior to any offer, sale or other transfer pursuant to clause
(c) or (e) to require the delivery of any opinion of counsel, certifications
and/or other information satisfactory to Tidelands Bancshares, Inc.  (the
“Company”) and the Trust.  We understand that the certificates for any Capital
Securities that we receive prior to the Resale Restriction Termination Date will
bear a legend substantially to the effect of the foregoing.

 

2.             We are an accredited investor within the meaning of subparagraph
(a) (1), (2), (3), (7) or (8) of Rule 501 under the Securities Act purchasing
for our own account or for the account of such an accredited investor, and we
are acquiring the Capital Securities for investment purposes and not with view
to, or for offer or sale in connection with, any distribution in violation of
the Securities Act, and we have such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of our
investment in the Capital Securities, and we and any account for which we are
acting are each able to bear the economic risks of our or its investment.

 

3.             We are acquiring the Capital Securities purchased by us for our
own account (or for one or more accounts as to each of which we exercise sole
investment discretion and have authority to make, and do make, the statements
contained in this letter) and not with a view to any distribution of the Capital
Securities in violation of the Securities Act, subject, nevertheless, to the
understanding that the disposition of our property will at all times be and
remain within our control.

 

4.             In the event that we purchase any Capital Securities, we will
acquire such Capital Securities having an aggregate liquidation amount of not
less than $100,000 for our own account and for each separate account for which
we are acting.

 

5.             We acknowledge that we either (A) are not a fiduciary of a
pension, profit-sharing or other employee benefit plan or arrangement subject to
the Employee Retirement Income Security Act of 1974, as amended, or to
Section 4975 of the Internal Revenue Code of 1986, as amended (a “Plan”), or an
entity whose assets include “plan assets” by reason of any Plan’s investment in
the entity and are not purchasing the Capital Securities on behalf of or with
“plan assets” by reason of any Plan’s investment in the entity and are not
purchasing the Capital Securities on behalf of or with “plan assets” of any Plan
or (B) are eligible for the exemptive relief available under one or more of the
following prohibited transaction class exemptions (“PTCEs”) issued by the U.S.
Department of Labor:  PTCE 96-23, 95-60, 91-38, 90-1 or 84-14.

 

6.             We acknowledge that each Plan, by its purchase of the Capital
Securities, will be deemed to have directed the Trust to invest in the junior
subordinated debt securities of the Company, and to have consented to the
appointment of the institutional trustee of the Trust.

 

7.             We acknowledge that the Company, the Trust and others will rely
upon the truth and accuracy of the foregoing acknowledgments, representations,
warranties and

 

C-2

--------------------------------------------------------------------------------


 

agreements and agree that if any of our acknowledgments, representations,
warranties and agreements are no longer accurate, we shall promptly notify the
applicable purchaser. If we are acquiring any Capital Securities as a fiduciary
or agent for one or more investor accounts, we represent that we have sole
discretion with respect to each such investor account and that we have full
power to make the foregoing acknowledgments, representations and agreements on
behalf of each such investor account.

 

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy thereof to any interested party in any
administrative or legal proceeding or other inquiry with respect to matters
covered hereby.

 

 

 

 

 

(Name of Purchaser)

 

 

 

 

 

By:

 

 

 

 

Date:

 

 

 

Upon transfer, the Capital Securities should be registered in the name of the
new beneficial owner as follows.

 

Name:

 

 

 

Address:

 

 

 

Taxpayer ID Number:

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF TRANSFEROR CERTIFICATE
TO BE EXECUTED FOR QIBs

 

                 , [     ]

 

Tidelands Bancshares, Inc.
Tidelands Statutory Trust II
875 Lowcountry Blvd.

Mount Pleasant, South Carolina 29464

 

Re:                   Purchase of $[SPECIFY] liquidation amount of MMCapSSM
(the “Capital Securities”) of Tidelands Statutory Trust II (the “Trust”)

 

Reference is hereby made to the Amended and Restated Declaration of Trust of
Tidelands Statutory Trust II, dated as of June 20, 2008 (the “Declaration”),
among Robert E. Coffee, Jr., Alan W. Jackson and Thomas H. Lyles, as
Administrators, Wilmington Trust Company, as Delaware Trustee, Wilmington Trust
Company, as Institutional Trustee, Tidelands Bancshares, Inc., as Sponsor, and
the holders from time to time of undivided beneficial interests in the assets of
the Trust.  Capitalized terms used but not defined herein shall have the
meanings given them in the Declaration.

 

[This letter relates to $[                         ] aggregate liquidation
amount of Capital Securities which are held in the name of [name of transferor]
(the “Transferor”).](2)

 

 

[This letter relates to $[                        ] aggregate liquidation amount
of Capital Securities which are held in the form of a Regulation S Global
Capital Security (CUSIP No.               ) with [Euroclear] [Clearstream
Luxembourg] (ISIN #         ) (Common Code              ) through the Depositary
by or on behalf of [                      ] as beneficial owner (the
“Transferor”).  The Transferor has requested an exchange or transfer of its
interest in the Capital Securities for an interest in a Rule 144A Global Capital
Security (CUSIP No.               ).](3)

 

In accordance with Section 8.2(b) of the Declaration, the Transferor does hereby
certify that such Capital Securities are being transferred in accordance with
(i) the transfer restrictions set forth in the Capital Securities and
(ii) Rule 144A under the Securities Act (“Rule 144A”), to a transferee that the
Transferor reasonably believes is purchasing the Capital Securities for its own
account or an account with respect to which the transferee exercises sole
investment discretion and the transferee and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A, in a transaction meeting
the requirements of Rule 144A and in accordance with applicable securities laws
of any state of the United States or any other jurisdiction.

 

--------------------------------------------------------------------------------

(2)  Only applicable to transfer of Definitive Capital Securities.

(3)  Only applicable to transfer of Book-Entry Capital Securities.

 

D-1

--------------------------------------------------------------------------------


 

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy thereof to any interested party in any
administrative or legal proceeding or other inquiry with respect to matters
covered hereby.

 

 

 

 

 

 

 

 

 

(Name of Transferor)

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF TRANSFEREE CERTIFICATE
TO BE EXECUTED BY NON-U.S. PERSONS

 

                        , [     ]

 

Tidelands Bancshares, Inc.
Tidelands Statutory Trust II
875 Lowcountry Blvd.

Mount Pleasant, South Carolina 29464

 

Re:                   Purchase of $[SPECIFY] liquidation amount of MMCapSSM
(the “Capital Securities”) of Tidelands Statutory Trust II (the “Trust”)

 

Reference is hereby made to the Amended and Restated Declaration of Trust of
Tidelands Statutory Trust II, dated as of June 20, 2008 (the “Declaration”),
among Robert E. Coffee, Jr., Alan W. Jackson and Thomas H. Lyles, as
Administrators, Wilmington Trust Company, as Delaware Trustee, Wilmington Trust
Company, as Institutional Trustee, Tidelands Bancshares, Inc., as Sponsor, and
the holders from time to time of undivided beneficial interests in the assets of
the Trust.  Capitalized terms used but not defined herein shall have the
meanings given them in the Declaration.

 

[This letter relates to $[                     ] aggregate liquidation amount of
Capital Securities which are held in the name of [name of transferor]](4).

 

[This letter relates to $[                      ] aggregate liquidation amount
of Capital Securities represented by a beneficial interest in a Rule 144A Global
Capital Security (CUSIP No.                 ) held with the Depositary by or on
behalf of [                 ] transferor as beneficial owner (the “Transferor”).
The Transferor has requested an exchange or transfer of its beneficial interests
for an interest in a Regulation S Global Capital Security (CUSIP
No.                  )](5)

 

In accordance with Section 8.2(b) of the Declaration, we do hereby certify that
(i) we are not a “U.S. person” (as such term is defined in Rule 902 under the
Securities Act), (ii) we are not acquiring the Capital Securities for the
account or benefit of any U.S. person, and (iii) the offer and sale of Capital
Securities to us constitutes an “offshore transaction” under Regulation S under
the Securities Act.

 

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy thereof to any interested party in any
administrative or legal proceeding or other inquiry with respect to matters
covered hereby.

 

--------------------------------------------------------------------------------

(6)  Only applicable to transfer of Definitive Capital Securities.

(7)  Only applicable to transfer of Book-Entry Capital Securities.

 

E-1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

(Name of Transferee)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Form of Officer’s Financial Certificate

 

The undersigned, the [Chief Financial Officer] [Treasurer] [Executive vice
President] hereby certifies, pursuant to Section 10.2(b) of the Amended and
Restated Trust Agreement, dated as of June 20, 2008, among Tidelands
Bancshares, Inc. (the “Company”), Wilmington Trust Company, as property trustee,
Wilmington Trust Company, as Delaware trustee and the administrators named
therein, that, as of                 , 20          , the Company had the
following ratios and balances:

 

[BANK] HOLDING COMPANY

 

As of [Quarterly Financial Dates]

 

Tier 1 Risk Weighted Assets

 

 

%

Ratio of Double Leverage

 

 

%

Non-Performing Assets to Loans and OREO

 

 

%

Tangible Common Equity as a Percentage of Tangible Assets

 

 

%

Ratio of Reserves to Non-Performing Loans

 

 

%

Ratio of Net Charge-Offs to Loans

 

 

%

Return on Average Assets (annualized)

 

 

%

Net Interest Margin (annualized)

 

 

%

Efficiency Ratio

 

 

%

 

F-1

--------------------------------------------------------------------------------


 

Ratio of Loans to Assets

 

 

%

Ratio of Loans to Deposits

 

 

%

Double Leverage (exclude trust preferred as equity)

 

 

%

Total Assets

 

$

 

Year to Date Income

 

$

 

 

--------------------------------------------------------------------------------

*A table describing the quarterly report calculation procedures is attached.

 

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended                              , 20               .]

 

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter and [six/nine] month period ended                   , 20         ].

 

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principals (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[              quarter interim] [annual] period ended               , 20     ,
and such financial statements have been prepared in accordance with GAAP
consistently applied throughout the period involved (except as otherwise noted
therein).

 

F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of this          day of                            , 20           .

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Tidelands Bancshares, Inc.

 

 

875 Lowcountry Boulevard

 

 

Mt. Pleasant, SC 29464

 

 

(843) 388-8433

 

F-3

--------------------------------------------------------------------------------


 

Annex 1 to Exhibit F - Financial Definitions

 

Report
Item

 

Corresponding FRY-9C or LP Line Items with line Item
corresponding Schedules

 

Description of
Calculation

 

 

 

 

 

Tier 1 Risk Weighted Assets

 

BHCK7206 Schedule HC-R

 

Tier 1 Risk Ratio: core Capital (Tier 1)/Risk-Adjusted Assets

 

 

 

 

 

Ratio of Double Leverage

 

(BHCP0365)/(BCHCP3210) Schedule PC in the LP

 

Total equity investments in subsidiaries divided by the total equity capital.
This field is calculated at the parent company level. “Subsidiaries” include
bank, bank holding company, and non-bank subsidiaries.

 

 

 

 

 

Non-Performing Assets to Loans and OREO

 

(BHCK5525-BHCK3506+BHCK5526-BHCK3507+/BHCK2744/(BHCK2122+BHCK2744) Schedules
HC-C, HC-M & HC-N

 

Total Nonperforming Assets (NPLs+Foreclosed Real Estate+Other Nonaccrual &
Repossessed Assets)/Total Loans+Foreclosed Real Estate

 

 

 

 

 

Tangible Common Equity as a Percentage of Tangible Assets

 

(BHDM3210-BHCK3163)/BHCK2170-BHCK3163) Schedule HC

 

(Equity Capital – Goodwill)/(Total Assets – Goodwill)

 

 

 

 

 

Ratio of Reserves to Non-Performing loans

 

(BHCK3123+BHCK3128)/(BHCK5525-BHCK3506+BHCK5526-BHCK3507) Schedules HC & HC-N &
HC-R

 

Total Loan Loss and Allocated Transfer Risk Reserves/Total Nonperforming Loans
(Nonaccrual + Restructured)

 

 

 

 

 

Ratio of Net Charge-Offs to Loans

 

(BHCK4635-BHCK4605)/(BHCK3516) Schedules HI-B & HC-K

 

Net charge offs for the period as a percentage of average loans.

 

 

 

 

 

Return on

 

(BHCK4340/BHCK3368)

 

Net Income as a

 

F-4

--------------------------------------------------------------------------------


 

Report
Item

 

Corresponding FRY-9C or LP Line Items with line Item
corresponding Schedules

 

Description of
Calculation

 

 

 

 

 

Average Assets (annualized)

 

 Schedules HI & HC-K

 

percentage of Assets.

 

 

 

 

 

Net Interest Margin (annualized)

 

(BHCK4519/(BHCK3515+BHCK3365+BHCK3516+
BHCK3401+BHCKB985) Schedules HI Memorandum and HC-K

 

(Net Interest Income Fully Taxable Equivalent, if available/Average Earning
Assets)

 

 

 

 

 

Efficiency Ration

 

(BHCK4093)/(BHCK4519+BHCK4079) Schedule HI

 

(Non-interest Expense)/(Net Interest Income Fully Taxable Equivalent, if
available, plus Non-interest Income)

 

 

 

 

 

Ratio of Loans to Assets

 

(BHCKB528+BHCK5369)/(BHCK2170) Schedule HC

 

Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total Assets

 

 

 

 

 

Ratio of Loans to Deposits

 

(BHCKB528+BHCK5369)/(BHDM6631+BHDM6636+BHFN6631+BHFN6636) Schedule HC

 

Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total Deposits
(Includes Domestic and Foreign Deposits)

 

 

 

 

 

Total Assets

 

(BHCK2170) Schedule HC

 

The sum of total assets. Includes cash and balances due from depository
institutions; securities; federal funds sold and securities purchased under
agreements to resell; loans and lease financing receivables; trading assets;
premises and fixed assets; other real

 

F-5

--------------------------------------------------------------------------------


 

Report
Item

 

Corresponding FRY-9C or LP Line Items with line Item
corresponding Schedules

 

Description of
Calculation

 

 

 

 

 

 

 

 

 

estate owned; investments in unconsolidated subsidiaries and associate
companies; customer’s liability on acceptances outstanding; intangible assets;
and other assets.

 

 

 

 

 

Net Income

 

(BHCK4300) Schedule HI

 

The sum of income (loss) before extraordinary items and other adjustments and
extraordinary items; and other adjustments, net of income taxes.

 

F-6

--------------------------------------------------------------------------------